Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 1 of 266




EXHIBIT "2"
       Case 2:19-cv-09540-CJB-MBN
CASE DOCKET # 788321              Document 1-3 Filed 04/18/19 Page 2 ofPage
                                                                        266 1 01.2


                               788321 CASE PLEADING VIEW
 P1 CRESCENT CITY SURGICAL CENTRE
 D1 HUMANA HEALTH BENEFIT PLAN OF LOUISIANA INC
 D2 HUMANA
 D3 HUMANA OF LOUISIANA
 D4 HUMANA HEALTH PLAN INC
 D5 HUMANA INSURANCE COMPANY

     DAB'F            LIT                            DESCIMMON
  10/05/2018    a     P1    FILE PETITION:DAMAGES

  10/05/2018    I71   P1    CIVIL CASE COVER SHEET - LA RS 13:4688

                         FILE ANSWER TO:PETITION FOR DAMAGES AND AFFIRMATIVE
                         DEFENSES / HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,
  11/20/2018          D1
                         INC., HUMANA HEALTH BENEFIT PLAN, INC., AND HUMANA
                         INSURANCE COMPANY

                            FILE PRETRIAL PLEADINGS:MOTION TO SET STATUS
                            CONFERENCE TO SELECT CUT OFF DATES AND TRIAL DATES [E/O
  01/09/2019    Cl    P1
                            01/10/2019 - TELEPHONE/STATUS CONFERENCE SET FOR
                            2/6/19 AT 9:30 AM :PG]

                            FILE MOTION W/ DATE:EXPEDITED MOTION TO COMPEL
  01/28/2019    Li    P1
                            W RITTEN DISCOVERY AND CORPORATE DEPOSITION

  01/28/2019    a     P1    FILE EXHIBIT :A/LETTER DATED NOVEMBER 15, 2018

  01/28/2019    El    P1    FILE EXHIBIT :B/LETTER DATE JANUARY 18, 2019

  01/28/2019          P1    FILE EXHIBIT :C/PETITION FOR DAMAGES

  01/28/2019    ID    P1    FILE EXHIBIT :D/CASE BROCHURE

  01/28/2019    El    P1    FILE EXHIBIT :1/EXECUTIVE SUMMARY

                            FILE EXHIBIT :2/CRESCENT CITY SURGICAL CENTRE IS A
  01/28/2019    El    P1
                            HOSPITAL

  01/28/2019    R     P1    FILE EXHIBIT :3/APPLICABLE LAW

  01/28/2019    Ei    P1    FILE EXHIBIT :4/THE FACTS

  01/28/2019    El    P1    FILE EXHIBIT :5/QUANTUM

  01/28/2019    El    P1    FILE EXHIBIT :6/VERDICT FORM

                         FILE MOTION W/O DATE:NOTICE OF ENROLLMENT AS
  02/05/2019    a     D1 ADDITIONAL COUNSEL OF RECORD [E/O 02/05/2019 -
                         GRANTED :CMK]

                            FILE PRETRIAL PLEADINGS:EVIDENCE PRESENTATION SYSTEM
  02/06/2019          P1
                            OVERVIEW

  02/06/2019    ID    P1    FILE PRETRIAL PLEADINGS:PRE-TRIAL NOTICE

                           FILE MOTION W/O DATE:TO APPOINT SPECIAL PROCESS SERVER
  02/08/2019    D P1       [E/O 02/08/2019 - GRANTED :CMK]



haps://ssljpclerkofeourtus/JeffnetService/Civi124thiCaseDocketView.asp'?CaseNumber=7... 4/17/2019
       Case 2:19-cv-09540-CJB-MBN
CASE DOCKET # 788321              Document 1-3 Filed 04/18/19 Page 3 ofPage
                                                                        266 2 of 2


                             783321 CASE PLEADING VIEW
                          FILE MOTION W/ DATE:FOR PROTECTIVE ORDER [E/O
  02/13/2019    Ei   D1
                          02/20/2019 - SHOW CAUSE ON 2/28/19 AT 9:30 AM :PG]

                          FILE MEMORANDUM:IN SUPPORT OF MOTION FOR PROTECTIVE
  02/13/2019         D1
                          ORDER

                        FILE OPPOSITION/OBJECTION:TO PLAINTIFF'S EXPEDITED
  02/20/2019    Ei   D1 MOTION TO COMPEL WRITTEN DISCOVERY AND CORPORATE
                        DEPOSITION

                          FILE ANSWER TO:REPLY TO MOTION FOR PROTECTIVE ORDER/
  02/25/2019    Pi   P1
                          CRESCENT CITY SURGICAL CENTER

                          FILE MEMORANDUM:PLAINTIFFS REPLY MEMORANDUM IN
  02/25/2019         P1   SUPPORT OF MOTION TO COMPEL WRITTEN DISCOVERY AND
                          CORPORATE DEPOSITION

                          FILE AND ENTER JUDGMENT :PLAINTIFF'S MOTION TO COMPEL
  03/14/2019    E1   P1   WRITTEN DISCOVERY AND DEFENDANTS MOTION FOR
                          PROTECTIVE ORDER

                          FILE MOTION W/ DATE:FOR CONTEMPT AND REQUEST FOR
  04/17/2019    Cl   P1
                          EXPEDITED HEARING

  04/17/2019    El   P1   FILE EXHIBIT :B/ LETTER DATED 3/20/19

  04/17/2019    2    P1   FILE EXHIBIT :A/ JUDGMENT AND PROTECTIVE ORDER




lattps://ssljpelerkofcourtus/JeffnetService/Civi124th/CaseDocketView.asp?CaseNumber=7... 4/17/2019
Case 2:19-cv-09540-CJB-MBN Document
                               :ivN 1-3 Filed 04/18/19 Page 4 of 266
                                                                     LEp IT:   FE,."•(":,P D n       :35  --
                                                                                                      10:12
                                                                  S t1Q

                                                                               PAPER. 11A.
           24'JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                     STATE OF LOUISIANA
                                                                                                 #112
                                                                                                    0
    NO.:-1Ca—SZ1                                                  DIVISION
                                                                                                 # 66/'
                            CRESCENT CITY SURGICAL CENTRE

                                             VERSUS

    HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,I-     A
     OF LOUISIANA),HUMANA IIEALTH PLAN,INC., AND HUMANA INSURANCE
                               COMPANY
    FILED:
                                      DEPUTY CLERK:

                                 PETITION FOR DAMAGES

           NOW INTO COURT,through undersigned counsel, comes plaintiff, CRESCENT

    CITY SURGICAL CENTRE(hereinafter referred to as "plaintiff' or "Crescent Hospital"),

    a limited liability company licensed to do and doing business in the Parish of Jefferson,

    State of Louisiana, who respectfully represents that:




           Made Defendants herein are:

           A.     HUIVIANA HEALTH BENEFIT PLAN OF LOUISIANA, INC.,
                 (HUMANA, HUMANA OF LOUISIANA), a Louisiana corporation
                  licensed to do and doing business in this Parish and State;

           B.     HUMANA HEALTH PLAN, INC., a Louisiana corporation licensed to do
                  and doing business in this Parish and State; and

           C.     HUMANA INSURANCE COMPANY, a Louisiana corporation licensed to
                  do and doing business in this Parish and State.

                                  II. NATURE OF ACTION

                 This case concerns plaintiff Crescent Hospital's state law breach of contract

   claim against defendants, Humana Health Benefit Plan of Louisiana, Inc., (Humana,

   Humana of Louisiana), Humana Health Plan, Inc., and Humana Insurance Company,

   (hereinafter referred to as "Defendants" or "Humana")for their continuing failure to pay

   plaintiff, Crescent Hospital, an appropriate amount of money for medical services provided

   by Crescent Hospital, which Humana agreed to pay.


                                            Page 1 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 5 of 266



         2.      Despite Humana's representations, and the parties' ongoing agreement that

   Humana would pay the out-of-network provider's charges for medical services, Humana

   has breached its agreement and systematically reduced its payments to Crescent Hospital.

          3.     Crescent Hospital, relying on Humana's statements and representations,

   provided quality services to Humana's customers, only to receive grossly insufficient

   payments. Given Humana's statements and representations, Crescent Hospital is entitled

   to recover an appropriate reasonable amount for medical services rendered to Humana's

   customers.

          4.     Humana has engaged in systematic, sophisticated, and intentional conduct to

   avoid paying Crescent Hospital what it should pay for services rendered.

          5.     Crescent Hospital has been severely injured and financially damaged as a

   result of Humana's unlawful actions.

          6.     Despite repeated efforts by Crescent Hospital to amicably resolve these

   issues, its entreaties have been to no avail.

                              III. VENUE AND JURISDICTION

          7. Venue is proper in this matter pursuant to Louisiana Code of Civil Procedure

   Arts. 42, 74 and 76.1. The defendants are entities doing substantial business in Louisiana.

                               IV. FACTUAL BACKGROUND

          8.      Crescent Hospital provides surgical and related care to patients in the New

   Orleans area, and has over seventy board-certified physicians on its medical staff.

          9.      Crescent Hospital regularly provided medical care to customers of Humana

   from 2011 through the present, even though the hospital is not within the network of

   Humana providers.

          10.     Numerous Humana customers have chosen to receive their care at Crescent

   Hospital from its qualified surgeons and medical staff

          1 1.    Crescent Hospital's care is of the highest quality, and some of the best

   surgeons seek out opportunities to provide their surgical services there.

          12.     Crescent Hospital's charges are fair and reasonable.

                                             Page 2 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 6 of 266



          13.    Crescent Hospital has had an ongoing, consistent, and systematic business

   relationship with Humana.

          14.    Each and every time before providing services to Humana customers,

   • Crescent Hospital verifies Humana's agreement or offer to pay for services.

          15.    Each and every time Crescent Hospital contacts Humana, it verifies that

   prospective patients are Humana customers that Humana will pay for medical bills for out

   of network medical services, such as those Crescent I Iospital provides, and what

   percentage of medical bills Humana agrees and offers to pay.

          16.    Each and every time, based on Humana's communication, Crescent Hospital

   provides medical services to Humana customers.

          17.    After performing services to patients who are Humana's customers, Crescent

   Hospital timely provides to Humana a bill for services rendered, including a detailed

   itemization of services and supplies rendered in the course of such care, along with

   supporting documentation.-

          18.    I hunana required that Crescent Hospital verify Humana's agreement or offer

   to pay, and the percentage of the bill Humana would pay by referring to Humana's web

   portal, Humana.com.

           19.   Each and every time, Humana's statements regarding what it agreed or

   offered to pay and percentage of payment as stated on the web portal and otherwise,

   constitute affirmative representations regarding payment and its responsibility to Crescent

   Hospital for payment for services rendered by Crescent Hospital to Humana customers.

          20.     With Humana.com,each and every time, Humana communicated to Crescent

   Hospital before Crescent hospital provided medical services to Humana customers, the

    fact that Humana would pay and the percentage of the Crescent Hospital medical bill

   Huma la would pay, and Humana expected Crescent Hospital to rely upon the information

    contained on Humana.com, and Crescent Hospital relied upon same and provided medical

    services to Humana customers.



                                            Page 3 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 7 of 266



          21.     Each and every time after the medical services were performed by Crescent

   Hospital, Crescent Hospital prepared and sent a bill for services rendered to Humana.

   Humana consistently and systematically failed to pay what it agreed/offered or a reasonable

   amount, in violation of Louisiana Law. Instead, Humana only paid cents on the dollar.

          22.     Distilled, Humana has converted money it owed to Crescent Hospital to its

   own use.

          23.     Each and every time Crescent Hospital relied upon and was entitled to rely

   upon to its detriment, Humana's web portal, and other statements made by Humana,

   whether oral or otherwise regarding Humana's agreement or offer to pay, and the

   percentage Humana offered or agreed to pay to Crescent Hospital for medical services

   rendered by Crescent Hospital to and for Humana customers.

          24.     Humana published statements to Crescent Hospital that it will pay out-of-

   network providers a designated percentage of its medical bill.

          25.     Despite Humana's confirmation that they would pay a designated percentage

   of Crescent Hospital's bill for out of network services, Humana engaged in a systematic,

   arbitrary and intentional effort to pay Crescent Hospital only cents on the dollar for services

   it rendered.

          26,     Humana has engaged in a systematic and collusive practice aimed at reducing

   payments to out-of-network providers.

          27.     Humana has consistently, systematically, and unreasonably paid Crescent

   Hospital for medical care, which it offered/agreed to pay Crescent Hospital, cents on the

   dollar. This systematic and unlawful effort has resulted in Crescent Hospital's being

   underpaid by millions of dollars.

          28.     Humana has failed to provide Crescent Hospital with any reasonable basis

   for its inadequate and extreme underpayments, illustrating that its actions are arbitrary,

   capricious, and with the purpose of financially harming Crescent Hospital.

          29.     Crescent Hospital has been substantially damaged as a result of Humana's

   stream of unlawful activities.

                                            Page 4 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 8 of 266



                               V. FIRST CAUSE OF ACTION

     BREACH OF CONTRACT - - FAILURE TO PAY A REASONABLE AMOUNT

          30.    Crescent Hospital incorporates the foregoing paragraphs as if fully stated

   herein.

          31.    Crescent Hospital does not claim or seek coverage or benefits on behalf of

   its patients, and expressly waives same, but instead seeks to enforce independent state law

   (and not federal law)legal duties that Humana owes directly to Crescent Hospital. Crescent

   Hospital specifically refuses to plead and expressly waives any rights it may have against

   Humana under any and all federal laws, either independently or on behalf of its .patients.

    Omega Hasp., LLC v. La. Health Serv. & Indem. Co., No. CIV. A. 13-21, 2013 WE

   5236625, at *(E.D. La. Sept. 16, 2013), rev'd in part sub nom. Omega Hosp., L.L.C. v. La.

   Health Serv. & _friction. Co., 592 F. App'x 268(5'Cir. 2014); Crescent City Surgical Centre -

   v. La. Health Serv. & Indem. CO., No. 17-10211 (E.D. La. Oct. 11, 2017).

          32.    Crescent Hospital is an independent party. Its claims arc based on its status

    as an out-of-network health provider for medical services rendered, which Humana agrees

   to pay for and does pay (though extremely underpays) Crescent Hospital, and are not based

   on any assignment of benefits from its patients. Crescent Hospital specifically refuses to

   plead and expressly waives any rights it may have against Humana under any and all

   federal laws, either independently or on behalf of its patients.

          33.    Crescent Hospital's claims are not based on the "relationship between the

    insured and insurer," but upon Humana's solicitation and knowing acceptance of Crescent

   Hospital's services.

          34.    Each and every time a contract was formed by the consent of the parties

   (Crescent Hospital and Humana)established through offer and acceptance.

          35.    An enforceable contract requires a meeting of the minds, which there was

   each and every time.




                                            Page 5 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 9 of 266



         36.    Once an offer is made, consent to a contract need not be expressed in words

   but may be implied by actions of the parties, as it was here each and every time from 2011

   through the present:

                A.        Crescent Hospital and Humana have an ongoing, consistent and

                          systematic business relationship.

                B.        More particularly, Humana offered to pay Crescent Hospital for the

                          medical services provided Humana customers. Each and every time

                          the arrangement between the parties to the transactions underlying this

                          lawsuit are routine and familiar, in that the same process of business,

                          contract, billing and extreme underpayment occurs.

                C.        Humana communicates to Crescent Hospital, which will be rendering

                          those medical services, the percentage of the Crescent Hospital

                          Medical bill it agrees to pay for services rendered to Humana

                      - customers. Humana did this over the telephone, and then through

                          Humana.com in response to Crescent Hospital's inquiries.

                D.        Humana not only made this information available to Crescent

                          Hospital, it specifically instructed Crescent Hospital to refer to it for

                          information related to what Humana would pay.              Specifically,

                          Humana wrote to Crescent Hospital, expressly instructing Crescent

                          Hospital to refer to the Humana.com web portal for any information

                          it sought from Humana relating to monetary payments.

                E.        In response to and based upon Humana's representations each and

                          every time regarding what it would pay for medical services, Crescent

                          Hospital agreed to render medical services to Humana's customers.

                          Each and every time before agreeing to treat a prospective patient,

                          Crescent Hospital first confirmed with I Iumana the percentage of the

                          bill for the medical services to he performed that Humana agreed or

                          offered to pay. Crescent Hospital verified Humana's offer and its
                                             Page 6 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 10 of 266



                   terms through telephone calls, and thereafter, through viewing the

                   offers on Humana's Humana.com website.

                   Regardless of the means of communication, each and every time

                   Humana communicated to Crescent Hospital that it would pay

                   Crescent Hospital a percentage of its bill. When Crescent Hospital

                   deemed the offer to be acceptable, it accepted the offer by providing

                   the medical services.     This resulting performance constitutes an

                   acceptance of Humana's offer and, alone, is sufficient to establish a

                   binding, enforceable contract between the two.

             G.    Humana and Crescent Hospital consented to contract through a

                   longstanding business relationship and a consistent course of dealing.

            H.     Crescent Hospital has been providing medical services for Humana

                   for years.

            I.     In furtherance ofthis business relationship, Humana,in fact, has in its

                   system a provider identification number specifically for Crescent

                   Hospital, which assists it in processing Crescent Hospital's bills and

                   its resulting payments.

            7.     Throughout the course of their dealing, Humana never indicated any

                   desire not to do business with Crescent Hospital. Even after deciding

                   not to engage in telephonic pre-verification of payment, it continued

                   to direct Crescent Hospital to its Humana.com website for such

                   information. Humana never communicated to Crescent Hospital not -

                   to treat any Humana customer. Humana has all along availed itself of

                   Crescent Hospital's providing services to its customers. Crescent

                   Hospital, after providing such services, then billed Humana directly

                   for payment. And, in response to such billing, Humana considered

                   and generally made payments to Crescent Hospital for the services

                  (although not close to the full amount due).

                                      Page 7 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 11 of 266



                K.    Crescent Hospital's rendering of medical services for Humana

                      customers, its billing Humana for payment for same, and Humana's

                      payments in response demonstrate and confirm the parties'

                      contractual undertaking. Omega Hospital, LLC vs. Louisiana Health

                      Service- & Indemnity Co., 191 So.3d 582(La. 2016).

                L.    Each and every time, Humana and Crescent Hospital exchanged offer

                      and acceptance via telephonic and internet verifications.

                M.    Each and every time, Crescent Hospital contacts Humana to do work,

                      Humana consents to same and confirms its responsibility for the bill.

                N.    Each and every time, Crescent Hospital does the work.

                0.    Each and every time, Crescent Hospital prepares and sends a bill.

                P.    Finally, in the alternative, and to the extent the Court were to find that

                      the parties did not agree upon a set price that Humana would pay for

                      Crescent Hospital's rendering medical services to its customers would

                      not foreclose a finding of an enforceable contract. The fact that the

                      amount of compensation a party is to receive for services rendered

                      was not agreed upon does not vitiate the contract. Instead, the law

                      will imply in the contract, a provision that the party would be paid a

                      reasonable sum for the services. La. Civ. Code art. 2054.

                Q.    In this circumstance, the fact-finder may and will supply a reasonable

                      price for the contract for Humana to pay for medical services rendered

                      by Crescent Hospital.

                R.    As a direct result of Humana's breach, Crescent Hospital has suffered

                      damages including La Civil Code Art. 2000, interest damages.

                           VI. SECOND CAUSE OF ACTION

          VIOLATION OF LOUISIANA'S UNFAIR TRADE PRACTICES ACT

          37.   Crescent Hospital incorporates the foregoing paragraphs as if fully stated

    herein.

                                          Page 8 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 12 of 266



              38.   Crescent Hospital does not claim or seek coverage or benefits on behalf of its

    patients, and expressly waives same, but instead seeks to enforce independent state law

   (and not federal law)legal duties that Humana owes directly to Crescent Hospital. Crescent

    Hospital specifically refuses to plead and expressly waives any rights it may have against

    Humana under any and all federal laws, either independently or on behalf of its patients.

           39.      Fraud, deceit, and misrepresentation constitute "deceptive practices" under

    the Louisiana Unfair Trade Practices Act. ("LUTPA")

           40.      Defendants' improper actions and practices described in this Petition

    constitute the use or employment of an unfair or deceptive method, act, or practice under

    Louisiana Revised Statute § 51:1401, et seq. Defendants' acts violate public policy and

    are immoral, unethical, oppressive, unscrupulous, and/or substantially injurious.

           41.      As a result of Humana's unfair, pervasive and unlawful practices, Humana

    has retained and continues to retain monies that it offered or agreed to pay, and which

    therefore rightfully belong to Crescent Hospital for rendering medical services to Humana

    customers.

           42.      Crescent Hospital has been injured and suffered sizeable losses as a result of

    the use of Humana's actions, meriting an award of actual damages in an amount to be

    proven at trial.

           43.      Humana's unfair practices are likely to continue absentjudicial intervention.

                                 VII. THIRD CAUSE OF ACTION

                                    DETRIMENTAL RELIANCE

           44.         Crescent Hospital incorporates the foregoing paragraphs as if full stated

    herein.

           45.      Crescent Hospital does not claim or seek coverage or benefits on behalf of its

    patients, and expressly waives same, but instead seeks to enforce independent state law

   (and not federal law)legal duties that Humana owes directly to Crescent Hospital. Crescent

    Hospital specifically refuses to plead and expressly waives-any rights it may have against

    Humana under any and all federallaws, either independently or on behalf of its patients.

                                               Page 9 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 13 of 266



           46.    Humana is liable to Crescent Hospital under the theory of detrimental

    reliance under Louisiana Civil Code Art. 1967.

          47.     Humana communicated to Crescent Hospital via telephone and on

    Humana.com web portal that it agreed or offered to pay for Crescent Hospital's provision

    of medical services to Humana's customers, which induced Crescent Hospital to rely on

    said information to its detriment.

           48.    Crescent Hospital reasonably relied, to its detriment, on representations and

    statements made by Humana as to the existence and extent of Humana's offer or agreement

    to pay for Crescent Hospital's provision of medical services to Humana customers.

           49.    Crescent Hospital was entitled to rely upon Humana's representations and

    statements when accepting Humana customers as patients, based upon Humana's

    representations that Humana offered or agreed to pay and would pay for out-of-network

    medical services rendered by Crescent Hospital.

           50.    Crescent Hospital has been damaged as a result of Humana's actions in an

    amount to be proven at trial.

                             VIII. FOURTH CAUSE OF ACTION

                                             FRAUD

           51.     Crescent Hospital incorporates the foregoing paragraphs as if fully stated

    herein.

           52.    Crescent Hospital does not claim or seek coverage or benefits on behalf of

    its patients, and expressly waives same, but instead seeks to enforce independent state law

   (and not federal law)legal duties that Humana owes directly to Crescent Hospital. Crescent

    Hospital specifically, refuses to plead and expressly waives any rights it may have against

    Humana under any and all federal laws, either independently or on behalf of its patients.

           53,    Fraud is defined in the Louisiana Civil Code as "a misrepresentation or a

    suppression of the truth made with the intention either to obtain an unjust advantage for

    one party or to cause a loss or inconvenience to the other." Fraud may result from silence

    or inaction. La.C.C. art. 1953.

                                            Page 10 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 14 of 266



          54.    Humana made representations to Crescent Hospital by inviting Crescent

    Hospital to verify the terms of Humana's offer or agreement to pay through viewing

    Humana's web portal, Humana.com, and by providing information on its Humana.com

    web portal, and making statements orally and otherwise to Crescent Hospital, which

    Humana expected Crescent Hospital to rely upon, and which Crescent Hospital did rely

    upon, regarding Humana's offer or agreement to pay for Crescent Hospital's provision of

    medical services to Humana customers.

          55.     Humana's misrepresentations were of material facts because Crescent

    Hospital relied, to its detriment, on such misrepresentations and statements made,, by

    Iiumana as to the existence and extent of Humana's offer or agreement to pay for Crescent

    Hospital's provision of medical services to Humana customers.

          56.     Upon information and belief, Humana intended to deceive Crescent Hospital

    with its misrepresentations and systematic failure to pay Crescent Hospital- a reasonable

    amount, and obtained an unjust advantage by keeping the monies it promised to pay

    Crescent Hospital for medical services provided by Crescent .Hospital to Humana

    customers.

          57.     Crescent Hospital was reasonably entitled to rely . upon Humana's

    representations and statements in accepting Humana customers as patients, based upon

    Humana's representations it would pay for care rendered by Crescent Hospital.

          58.     Crescent Hospital has been damaged as a result of Humana's fraudulent

    actions including extreme underpayment (Humana keeps Crescent Hospital's money) in

    an amount to be proven at trial.

                               IX. SIXTH CAUSE OF ACTION

                           NEGLIGENT MISREPRESENTATION

           59.     Crescent Hospital incorporates the foregoing paragraphs as if fully stated

    herein.

          60.    Crescent Hospital does not claim or seek coverage of benefits on behalf of its

    patients, and expressly waives same, but instead seeks to enforce independent state law

                                           Page 11 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 15 of 266



    (and not federal law)legal duties that Humana owes directly to Crescent Hospital. Crescent

    Hospital specifically refuses to plead and expressly waives any rights it may have against

    Humana under any and all federal laws, either independently or on behalf of its patients.

           61.    Louisiana allows recovery in tort for purely economic loss caused by

    negligent misrepresentation where privity of contract is absent.

          62.     For the cause of action to arise, there must be a legal duty on the part of the

    defendant to supply correct information to the plaintiff, there must be a breach of that duty,

    and the breach must have caused plaintiff damage.

           63.    In Louisiana, negligent misrepresentation cases are evaluated using the duty-

    risk analysis. The duty-risk analysis is employed on a case-by-case basis.

          64.     Generally, the initial determination in the duty-risk analysis is cause-in-fact.

          65.     A plaintiff must prove that the conduct in question was a cause-in-fact of the

    resulting harm, the defendant owed a duty of care to the plaintiff, the requisite duty was

    breached by the defendant, and the risk of harm was within the scope of protection afforded

    by the duty breached.

          66.     Under the circumstances described in this Petition, Humana has a legal duty

    to supply correct information regarding the existence and extent to which it has agreed or

    offered to pay to Crescent Hospital for the provision of medical services to Humana's

    customers.

          67.     Crescent Hospital relied, to its detriment, on representations and statements

    made by Humana as to the existence and extent of payment by Humana for Crescent

    Hospital's provision of medical services to Humana's customers.

          68.     Crescent Hospital was entitled to rely upon Humana's representations and

    statements.

          69.     Humana is liable to Crescent Hospital for their negligent misrepresentations

    pursuant to Louisiana Civil Code Art. 2315 and other Louisiana law.

          70.     Crescent Hospital has been injured and damaged as a result of Humana's

    actions in an amount to be proven at trial.

                                            Page 12 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 16 of 266



     X. THE CLAIMS OF CRESCENT HOSPITAL HEREIN ARE EXCLUSIVELY
    FOR STATE LAW BREACH OF CONTRACT AND THE STATE LAW CLAIMS
                       THAT FLOW THEREFROM.

           71.     This case arises and is brought exclusively under the laws of Louisiana, not

    the laws of the United States. Nothing pleaded herein alleges any relief governed by or

    available pursuant to the Employee Retirement Income Security Act of 1974 ("ERISA"),

    29 U.S.C. § 1001 et seq., or the Federal Employees Health Benefits Act ("FEHBA"), 5

    U.S.C. § 8901 et seq., or federal common law, or any claims involving a federal officer.

    To the extent that any such claims may be even implied, Crescent Hospital expressly rejects

    such implication and expressly states that it does not and will not seek damages for any

    such claims and expressly waives same. Omega Hosp., LLC v. La. Health Serv. & Indem.

         No, CIV. A. 13-21, 2013 WL 5236625, at *(E.D. La. Sept. 16, 2013), rev'd in part

    sub nom. Omega Hosp. L.L.C. v. La. Health Serv. & Indem. Co., 592 F. App'x 268 (5th

    Cir. 2014); Crescent City Surgical Centre v. La, Health Serv. & Indem. Co. No. 17-10211

   (ED. La. Oct. 11, 2017).

           72.     Crescent Hospital's claims do not relate to employee welfare benefit plans

    subject to federal law pursuant to either ERISA,29 U.S.C. § 1132(a), or FEHBA,5 U.S.C.

    § 8901 et seq., and Crescent Hospital expressly waives same. Further, Crescent Hospital

    does not challenge the benefits that may be owed to its patients. Finally, Crescent Hospital

    specifically does not seek any coverage determination or finding as to what benefits may

    be owed/not owed under any insurance policy to or on behalf of its patients.             Crescent

    Hospital specifically, refuses to plead and expressly waives any rights it may have against Humana

    under any and all federal laws, either independently or on behalf of its patients.

           73.     Crescent Hospital does not seek to recover for alleged underpayments of

    health benefits owed to its patients or for its patients and expressly waives same. Crescent

    Hospital does not seek to enforce rights or recover benefits under the terms of any insurance

    policy.

           74.     Crescent Hospital does not seek to recover benefits under ERISA for its

    patients and expressly and hereby waives same.

                                               Page 13 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 17 of 266



           75.    Crescent Hospital does not seek to recover benefits from FEHBA-governed

    health benefits plans for its patients and hereby expressly waives same. Furthermore,

    Crescent Hospital does not seek to recover any amounts for 'Humana's payment

    misrepresentations that are related to treatment of any patient who may have an FEHBA

    insurance policy, and hereby expressly waives and disclaims such recovery.

           76.    Crescent Hospital does not claim or seek coverage benefits on behalf of its

    patients, and hereby expressly waives same, but instead seeks to enforce state law legal

    duties that Humana owes directly to Crescent Hospital. Crescent Hospital's suit seeks only

    to enforce its own state law legal rights against Humana. Federal law does not and cannot

    preempt Crescent Hospital's state law claims because Crescent Hospital expressly waives

    any and all federal law claims it may have against Humana.

           77.    Moreover, Crescent Hospital's claims do not require a determination of any

    federal rights and Crescent Hospital hereby expressly waives same.

           78.    Crescent Hospital is not, does not, and will not make a claim against Humana

    either expressly or impliedly under ERISA. Crescent Hospital-is not, and will not make a

    claim against Humana either expressly or impliedly based upon assignments regarding

    claims Humana customers may have against Humana and hereby expressly waives same.

           79.   .Crescent Hospital is not making a claim either expressly or impliedly that

    Humana customers did not receive their benefits under the terms of their plans or claim

    that the relationship between Humana's customers and their employers was adversely

    affected. Crescent Hospital is not seeking to recover any monies promised on that basis

    and hereby expressly waives same.

           80.    Crescent Hospital's suit is exclusively a direct action to enforce its own legal

    rights to payment (as opposed to a derivative suit seeking to enforce its patients' rights),

    and therefore is not a suit'under FEHBA. FEHBA does not preempt Crescent Hospital's

    direct claim — brought exclusively. under Louisiana law and not federal law in regard to

    Humana's agreements and misrepresentations concerning the extreme underpayments to

    Crescent Hospital by Humana — for negligent misrepresentation, detrimental reliance, and

                                            Page 14 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 18 of 266



    breach of contract and LUTPA violations for medical services provided by Crescent

    Hospital to Humana customers. Crescent Hospital is not claiming monies for the failure

    of Humana to respect its patients' rights and hereby expressly waives same.

           81.     Crescent Hospital is not and will not make a claim either expressly or

    impliedly against a federal officer arising out of his official duties and hereby expressly

    waives same. In fact, Crescent Hospital expressly waives any claims it may have

    suggesting that a federal officer did anything wrong, much less injure anyone, including

    Crescent Hospital, and hereby expressly waives same. Crescent Hospital fiirther denies

    that any Crescent Hospital patients/Humana customers were federal officers and does not

    and will not seek any monies from Humana for its failure to pay for same. Further, if any

    Crescent Hospital patient/Humana customer had a FEHBA health insurance policy,

    Crescent Hospital hereby expressly eliminates and separates that patient(s) and

    con-esponding medical bill(s) for treatment from this lawsuit and does not seek and will

    not accept a single cent for the failure of Humana to pay Crescent Hospital same. Crescent

    Hospital expressly waives same.

                                        XI. JURY DEMAND

           82.     Plaintiff asserts that its damages exceed that necessary for a trial by jury and,

    therefore, requests a jury trial.

                                           XII. PRAYER

           WHEREFORE, Plaintiff, Crescent Hospital, prays that Humana be served with a

    copy of this Petition, and after all legal delays and due proceeding had before a jury, there

    by judgment in favor of Crescent Hospital and against Humana Health Benefit Plan of

    Louisiana, Inc.,(Humana, Humana of Louisiana), Humana Health Plan, Inc., and Humana

    Insurance Company, jointly and solidarily, for the amount of damages proved at trial,

    together with legal interest, all costs ofthese proceedings, and for all other relief, including,

    but not limited to attorneys' fees, as are appropriate.




                                              Page 15 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 19 of 266



                                     Respectfully submitted,

                                     GIBBY                eLIEANDRY
                                                                  -7LAW/FIRM,LLC

                                            /
                                     GILB3fkI V. ANDRY,IV(LSBA # 20056)
                                     828 Baronne Street
                                     New Orleans, LA 70113
                                     Telephone:(504) 522-1000
                                     Facsimile:(504) 522-8000

    PLEASE SERVE:

    Humana Health Benefit Plan of Louisiana, Inc.
   (Humana, Humana of Louisiana)
   Through its Registered Agent for Service
    Corporation Service Company
   320 Somerulos Street
   Baton Rouge, LA 70802
                                                               5- 995
                                                          R ([2°
    Humana Health Plan, Inc.
    Through its Registered Agent for Service
    Louisiana Secretary of State
    8585 Archives Avenue
    Baton Rouge, LA 70809
                                                           a 00 oc
    Humana Insurance Company
    Through its Registered Agent for Service
    Louisiana Secretary of State
    8585 Archives Avenue
    Baton Rouge, LA 70809




                                          Page 16 of 16
    Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 20 of 266

                              LOUISIANA CIVIL CASE REPORTING
                           Civil Case Cover Sheet - LA. R.S. 13:4688 and
                 Part G,§13, Louisiana Supreme Court General Administrative Rules

    This civil case cover sheet shall be completed by counsel for the petitioner, counsel's authorized
    representative, or by the self-represented litigant (if not represented by counsel) and submitted with the
    original petition filed with the court. The information should be the best available at the time of filing.
    This information does not constitute a discovery request, response or supplementation, and is not
    admissible at trial.
                                                                             FILED FOR RECORD 10/05,,'21:11
                                                                               he I lev M. Ma Llterer„ [4         13:10:12
                                                                                                          CLERK
    Suit Caption:                                                           J EFFERSON


     Crescent City Surgical Centre                      vs.


     Court:   24th Judicial District                  Docket Number:

    Parish of Filing: Jefferson                       Filing Date: 10/5/2018

.    Name of Lead Petitioner's Attorney: Gilbert V. Andry, IV

     Name of Self-Represented Litigant:

     Number of named petitioners:                             Number of named defendants:                3



     Type of Lawsuit: Please check the categories which most appropriately apply to this suit
    (no more than 3 categories should be checked):
     ILIAuto: Personal Injury                    Auto: Property Damage
    LIAuto: Wrongful Death                    E Auto: Uninsured Motorist
    LIAsbestos: Property Damage               E Asbestos: Personal Injury/Death
    DProduct Liability                        L]Premise Liability
    ElIntentional Bodily Injury               E Intentional Property Damage
    LlIntentional Wrongful Death             0Unfair Business Practice
      ILBusiness Tort                         ❑ Fraud
    EDefamation                               LI Professional Negligence
    DEnyironmental Tort                       H Medical Malpractice
    LI Intellectual Property                  E Toxic Tort
    E Legal Malpractice                       E Other Tort(describe below)
    E Other Professional Malpractice          ❑ Redhibition
    LI Maritime                               E Class action (nature of case)
    E Wrongful Death
     Lpeneral Negligence

     Please briefly describe the nature of the litigation in one sentence of additional detail:



     Following the completion of this form by counsel, counsel's representative, or by the self-represented
     litigant, this document will he submitted to the Office of the Judicial Administrator, Supreme Court of
     Louisiana, by the Clerk of Court.

     Name, address and contact information of person completing form:
     Name Gilbert V. Andry, IV                      Signature

     Address Gibby Andry, The Andry Law Firm, LLC, 828 Baronne Street, New Orleans, LA 70113

     Phone number: 504-522-1000                    E-mail address: gandry©gibbyandrylaw.com
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 21 of 266

                                                                                              /t/a)
                                                                               FC,            F.C. 1 1
                                                                                D r is co.. [: , CLERK
                                                                       IF FEE F= Pd P.A.R.E4-1.
                              24TH JUDICIAL DISTRICT COURT

                                      PARISH OF JEFFERSON Filed b Fax
                                                          Date:_ natt
                                       STATE OF LOUISIANA Time:
                                                          Deputy Clerk:_
                                                                            (SEE ATTACI-1E1              LOG

   NUMBER:788-321                                                    DIVISION "E"

                            CRESCENT CITY SURGICAL CENTRE

                                               VERSUS

     HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA
      OF LOUISIANA),HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                               COMPANY

   FILED:
                                                        DEPUTY CLERK


                ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF'S
                            PETITION FOR DAMAGES


          NOW INTO COURT,through undersigned counsel, comes Defendants, Humana Health


   Benefit Plan of Louisiana, Inc., _Humana Health Benefit Plan, Inc. and Humana Insurance

   Company (collectively referred to as "Humana"), who respond' to Plaintiff's Petition for


   Damages ("Petition") as follows:


                                                   1.

          The allegations of Paragraph 1 of Plaintiff's Petition are denied.

                                                   2.


          The allegations of Paragraph 2 of Plaintiff's Petition arc denied.


                                                   3.


          The allegations of Paragraph 3 of Plaintiff's Petition are denied.




          The allegations of Paragraph 4 of Plaintiffs Petition are denied.

                                                   5.

          The allegations of Paragraph 5 of Plaintiffs Petition are denied.


                                                    1
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 22 of 266



                                                    6.


            The allegations of Paragraph 6 of Plaintiffs Petition are denied.


                                                    7.

            The allegations of Paragraph 7 of Plaintiffs Petition are denied as written.


                                                     8.


            The allegations of Paragraph 8 of Plaintiffs Petition are denied for lack of information


    sufficient to justify a belief therein.


                                                     9.

            The allegations of Paragraph 9 of Plaintiffs are denied as written,

                                                    10.

            The allegations of Paragraph 10 of Plaintiffs Petition arc denied for lack of information


    to sufficient to justify a belief therein.


                                                    11.

            The allegations of Paragraph 11 of Plaintiffs Petition are denied for lack of information

    sufficient to justify a belief therein.


                                                    12.

            The allegations of Paragraph 12 of Plaintiffs Petition are denied for lack of sufficient

    information to justify a belief therein.

                                                    13.


            The allegations of Paragraph 13 of Plaintiffs Petition are denied as written.


                                                    14.

            The allegations of Paragraph 14 of Plaintiffs Petition are denied for lack of information

    to sufficient to justify a belief therein.




                                                     2
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 23 of 266



                                                    15.

            The allegations of Paragraph 15 of Plaintiffs Petition are denied for lack of information

    to sufficient to justify a belief therein.


                                                    16.

            The allegations of Paragraph 16 of Plaintiffs Petition are denied for lack of information


    to sufficient to justify a belief therein.


                                                    17.

            The allegations of Paragraph 17 of Plaintiffs Petition are denied for lack of information


    to sufficient to justify a belief therein.


                                                    18.

            The allegations of Paragraph 18 of Plaintiffs Petition are denied for lack of information

    to sufficient to justify a belief therein.


                                                    19.

            The allegations of Paragraph 19 of Plaintiffs Petition are denied.


                                                    20.

            The allegations of Paragraph 20 of Plaintiffs Petition are denied.


                                                    21.


            The allegations of Paragraph 21 of Plaintiffs Petition are denied.


                                                    2").

            The allegations of Paragraph 22 of Plaintiffs Petition are denied.


                                                    23.


            The allegations of Paragraph 23 of Plaintiffs Petition are denied as written.




                                                     3
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 24 of 266



                                                  24.


          The allegations of Paragraph 24 of Plaintiff's Petition are denied,

                                                  25.


          The allegations of Paragraph 25 of Plaintiff's Petition are denied.


                                                  26.


          The allegations of Paragraph 26 of Plaintiff's Petition arc denied.


                                                  27.

          The allegations of Paragraph 27 of Plaintiffs Petition are denied.


                                                  28.


          The allegations of Paragraph 28 ofPlaintiffs Petition are denied.


                                                  29.

          The allegations of Paragraph 29 ofPlaintiffs Petition are denied.


                                                  30.


          Humana incorporates by references as if fully stated herein its response to Paragraphs 1-


   29.

                                                  31.


          The allegations of Paragraph 31 of Plaintiffs Petition do not require a response from


   Humana. To the extent a response is required, Humana asserts that Plaintiff has no independent


   state law claims against Humana.

                                                  32,


          The allegations of Paragraph 32 of Plaintiff's Petition do not require a response from


   Humana. To the extent a response is required, Humana asserts that Plaintiff has no independent


   state law claims against Humana.




                                                   4
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 25 of 266



                                                    33.

            The allegations of Paragraph 33 of Plaintiffs Petition arc denied.


                                                    34.

            The allegations of Paragraph 34 of Plaintiffs Petition are denied.


                                                    35.

            The allegations of Paragraph 35 of Plaintiff's Petition are denied.


                                                    36.


            The allegations ofParagraph 36 and each of its subparts of Plaintiff's Petition are denied.


                                                    37.

            In response to Paragraph 37 of Plaintiff's Petition, Humana incorporates by reference its


   responses to Paragraphs 1-36, as if fully stated herein.


                                                    38.

            • The allegations of Paragraph 38 of Plaintiff's Petition do not require a response from

   Humana. To the extent a response is required, Humana denies that Plaintiff has any independent


   state law claims against Humana.

                                                    39.


            The allegations of Paragraph 39 of Plaintiffs Petition do not require a response from

   Humana. To the extent a response is required, Humana asserts that it did not engage in any act


   or omission which constitutes deceptive practices under the Louisiana Unfair Trade Practices


    Act.-

                                                    40.


            The allegations of Paragraph 40 of Plaintiff's Petition are denied.

                                                    41.


             The allegations of Paragraph 41 of Plaintiffs Petition are denied.
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 26 of 266



                                                    42.


           The allegations of Paragraph 42 of Plaintiffs Petition are denied,


                                                    43.

           The allegations of Paragraph 43 of Plaintiffs Petition are denied.


                                                    44.


           In response to Paragraph 44 of Plaintiffs Petition, Humana incorporates by reference its

    responses to Paragraphs 1-43, as if fully stated herein.

                                                    45.


           The allegations of Paragraph 45 of Plaintiff's Petition do not require a response from


    Humana. To the extent a response is required, Humana denies that Plaintiff has any independent


    state law claims against Humana.


                                                    46.


           The allegations of Paragraph 46 of Plaintiff's Petition arc denied.


                                                    47.


           The allegations of Paragraph 47 of Plaintiff's Petition are denied.

                                                    48.


           The allegations of Paragraph 48 of Plaintiff's Petition are denied.

                                                    49.


           The allegations of Paragraph 49 of Plaintiffs Petition are denied.

                                                    50.


           The allegations of Paragraph 50 of Plaintiffs Petition are denied.

                                                    51.

           In response to Paragraph 51 of Plaintiffs Petition, Humana incorporates by reference its

    responses to Paragraphs 1-50, as if fully stated herein.



                                                     6
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 27 of 266



                                                    52.


           The allegations of Paragraph 52 of Plaintiff's Petition do not require a response from


    Humana. To the extent a response is required, Humana denies that Plaintiff has any independent

    state law claims against Humana.


                                                    53.


           The allegations of Paragraph 53 of Plaintiff's Petition do not require a response from


    Humana. To the extent a response is required, Humana asserts that it has not committed any act

    or omission which constitutes fraud under the Louisiana Civil Code.


                                                    54.


           The allegations of Paragraph 54 of Plaintiff's Petition are denied as written.


                                                    55.


           The allegations of Paragraph 55 of Plaintiffs Petition are denied.

                                                    56.


           The allegations of Paragraph 56 of Plaintiffs Petition are denied.


                                                    57.


           The allegations of Paragraph 57 of Plaintiff's Petition are denied.

                                                    58.


           The allegations of Paragraph 58 of Plaintiffs Petition are denied.

                                                    59.


           In response to Paragraph 59 of Plaintiffs Petition, Humana incorporates by reference its


    responses to Paragraphs 1-58, as if fully stated herein.

                                                    60.


           The allegations of Paragraph 60 of Plaintiff's Petition do not require a response from

    I lumana. To the extent a response is required, Humana denies that Plaintiff has any independent

    state law claims against Humana.
                                                     7
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 28 of 266



                                                   61.

           The allegations of Paragraph 61 of Plaintiffs Petition arc denied as written.


                                                   62.

           The allegations of Paragraph 62 of Plaintiffs Petition do not require a response from


    _Humana.     To the extent a response is required, Humana denies that it made any

    misrepresentations to Plaintiff.


                                                   63,

           The allegations of Paragraph 63 of Plaintiffs Petition are denied as written.


                                                   64.

           The allegations of Paragraph 64 of Plaintiffs Petition are denied as written.


                                                   65.

           The allegations of Paragraph 65 of Plaintiffs Petition are denied as written.


                                                   66.

           The allegations of Paragraph 66 of Plaintiffs Petition are denied as written. Further


    responding, Humana asserts that it made no misrepresentations to Plaintiff


                                                   67.


           The allegations of Paragraph 67 of Plaintiffs Petition are denied.

                                                   68.

           The allegations of Paragraph 68 of Plaintiffs Petition are denied as written.


                                                   69.


           The allegations of Paragraph 69 of Plaintiffs Petition are denied.

                                                   70.

           The allegations of Paragraph 70 of Plaintiffs Petition are denied.




                                                    8
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 29 of 266



                                                 71.

           The allegations of Paragraph 71 of Plaintiffs Petition do not require a response from


    Humana. To the extent a response is required, Humana denies that Plaintiff has any independent

    state law claims against Humana.


                                                 72.

           The allegations of Paragraph 72 of Plaintiffs Petition do not require a response from

    Humana. To the extent a response is required, Humana denies that Plaintiff has any independent

    state law claims against Humana.


                                                 73.

           The allegations of Paragraph 73 of Plaintiffs Petition do not require a response from


    Humana. To the extent a response is required, Humana denies that Plaintiff has any independent


    state law claims against Humana.


                                                 74.


           The allegations of Paragraph 74 of Plaintiffs Petition do not require a response from

    Humana. To the extent a response is required, Humana denies that Plaintiff has any independent

    state law claims against Humana.


                                                 75.


           The allegations of Paragraph 75 of Plaintiffs Petition do not require a response from


    Humana. To the extent a response is required, Humana denies that Plaintiff has any independent


    state law claims against Humana.

                                                 76.


           The allegations of Paragraph 76 of Plaintiffs Petition do not require a response from

    Humana. To the extent a response is required, Humana denies that Plaintiff has any independent

    state law claims against Humana.



                                                  9
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 30 of 266



                                                   77.

           The allegations of Paragraph 77 of Plaintiff's Petition are denied as written.


                                                   78.

           The allegations of Paragraph 78 of Plaintiff's Petition do not require a response from

    Humana. To the extent a response is required, Humana denies that Plaintiff has any independent


    state law claims against Humana.


                                                   79.

           The allegations of Paragraph 79 of Plaintiffs Petition are denied as written.


                                                   80.


           In response to Paragraph 80 of Plaintiff's Petition,;Humana asserts that it has made no


    misrepresentations to Plaintiff and that Plaintiff has no claim for negligent misrepresentation,


    detrimental reliance, breach of contract or violation of the Louisiana Unfair Trade Practices Act

    against Humana.


                                                   81.


           The allegations of Paragraph 81 of Plaintiff's Petition do not require a response from


    Humana. To the extent a response is required, Humana denies that Plaintiff has any independent


    state law claims against Humana.

                                                   82.


           The allegations of Paragraph 82 of Plaintiffs Petition do not require a response from

    Humana. To the extent a response is required, Humana asserts that Plaintiff has not been

    damaged 1=-)y any act or omission of Humana.

                                      Response to Plaintiff's Prayer


           Humana asserts that Plaintiff is not entitled to any amounts from Humana.

           AND NOW FURTHER RESPONDING to Plaintiff's Petition, Humana asserts the

    following affirmative defenses.
                                                    10
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 31 of 266



                                     FIRST AFFIRMATIVE DEFENSE

           Plaintiff's Petition fails to state a cause of action against Ilumana upon which relief can


    be granted and its claims are subject to dismissal on that basis.


                                 SECOND AFFIRMATIVE DEFENSE

           Humana denies it has any obligation of any kind to Plaintiff under theories of contract,


    quasi contract, law or equity.


                                  THIRD AFFIRMATIVE DEFENSE


           Plaintiff's claims are preempted by the Employee Retirement Income Security Act of

    1974 ("ERISA")..


                                FOURTH AFFIRMATIVE DEFENSE

           Humana asserts all the terms and conditions and defenses in the plan documents issued to


    the members and the employers, the group policyholders.


                                     FIFTH AFFIRMATIVE DEFENSE


           The claims asserted by Plaintiff have been properly adjudicated in accordance with the


    members' plan documents and no additional amounts are owed.


                                     SIXTH AFFIRMATIVE DEFENSE


           Humana has not engaged in any acts or omissions that were, or could have been, the


    direct legal and/or proximate cause of any damage, loss or injury to Plaintiff.


                                SEVENTH AFFIRMATIVE DEFENSE


           • Any claim asserted by Plaintiff against Humana is time barred under the applicable

    statute oflimitations or prescriptive period.


                                 EIGIITH AFFIRMATIVE DEFENSE


           Plaintiffs claims have been fully satisfied by appropriate payments and any obligation

    owed has been extinguished.



                                                     11
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 32 of 266



                                  NINTH AFFIRMATIVE DEFENSE

           Plaintiffs claims are premature, as Plaintiff has failed to satisfy all conditions precedent


    to suit as set forth in the applicable member plan documents.


                                  TENTH AFFIRMATIVE DEFENSE

           Plaintiff's claims against Humana are barred by the doctrines of Inches, waiver and/or

   estoppel. In particular, Plaintiffs claims, based on any theory of misrepresentation, negligent


    misrepresentation, fraud or detrimental reliance or any similar claim or theory of recovery, are


    barred because Plaintiff, through its representatives, knew or should have known that it could not


   justifiably rely on alleged statements made in telephone calls with Humana representatives to

   ensure coverage or payment of services under any health benefit plan or policy.


                                 ELEVENTH AFFIRMATIVE DEFENSE


           Humana states that Plaintiff s claims are barred, in whole or in part, because any potential •

    recovery by Plaintiff must be offset by any amounts due to Humana.


                                 TWELFTH AFFIRMATIVE DEFENSE

           Plaintiff has failed to plead its fraud claims with particularity and therefore, those claims

    are subject to dismissal.


                                THIRTEENTH AFFIRMATIVE DEFENSE


           Plaintiffs claims are barred in whole or in part under the principles of equitable estoppel,


    waiver, notification, acquiescence, release and/or setoff.


                                FOURTEENTH AFFIRMATIVE DEFENSE


           Plaintiff is not entitled to recovery attorney fees, legal expenses and/or court costs from

    Humana.

                                FIFTEENTH AFFIRMATIVE DEFENSE


            Humana reserves the right to amend its answer with affirmative defenses to Plaintiff's

    Petition for Damages upon further investigation of Plaintiff's complaint.
                                                   12
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 33 of 266



            WHEREFORE, Defendants, Humana Health Benefit Plan of Louisiana, Inc., Humana


    Health Benefit Plan, Inc. and Humana Insurance Company, pray that this Answer with


    Affirmative Defenses be deemed good and sufficient and that judgment be rendered herein in


   favor of Humana Health Benefit Plan of Louisiana, Inc., Humana health Benefit Plan, Inc. and


   Humana Insurance Company and against Plaintiff, Crescent City Surgical Centre, dismissing all


    of Plaintiff's claims, with prejudice, and with Plaintiff to bear all court costs in this matter and


    with Humana Health Benefit Plan of Louisiana, Inc., Humana health Benefit Plan, Inc. and


   Humana Insurance Company United to be awarded attorney's fees and costs as appropriate and


   for all other relief that is justifiable and equitable in the premises.


                                                   Respectfully ibmitted



                                                   End J. 'mg - Bar Roll No. 17649
                                                   Layna C. Rush — Bar Roll No. 26242
                                                   Daniel P. Guillory — Bar Roll No. 31180
                                                   BAKER,DONELSON,BEARMAN,
                                                   CALDWELL & BERKOWITZ,PC
                                                   450 Laurel Street
                                                   Chase Tower North, 20 Floor
                                                   Baton Rouge, Louisiana 70801
                                                   Telephone: (225) 381-7000
                                                   Facsimile:    (225) 343-3612

                                                   Attorneys For:
                                                   Humana Health Benefit Plan of Louisiana, Inc.,
                                                   Humana Health Benefit Plan, Inc. and Humana
                                                   Insurance Company




                                                       13
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 34 of 266



                                   CERTIFICATE OF SERVICE

           I hereby certify that a copy of the above and foregoing "Answer and Affirmative

    Defenses to Plaintiffs Petition for Damages" has this date been mailed via United States Mail,

    postage prepaid and properly addressed, to the following known counsel of record:

                                          Gilbert V. Andry
                               Gibby Andry, The Andry Law Firm, LLC
                                         828 Baronnc Street
                                      New Orleans, LA 70113

           Baton Rouge, Louisiana, on this 20th day of November, 2018.




                                                  14
          Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 35 of 266



                                                                                                       CHASE NORTH TOWER
BAKER,DONELSON
BEARNIAN, CALD WELL & BERICO WIIZ, PC
                                                                                                       450 LAUREL STREET
                                                                                                       20TH FLOOR
                                                                                                       BATON ROUGE, LOUISIANA
                                                                                                       70801

                                                                                                       PHONE:      225.381.7000
                                                                                                       FAX:        225.343.3612

                                                                                                       WYV W. bake rdopelson.com


    ERROL 1. KING, SHAREHOLDER
    Direct Dial: 225.381.7041
    Direct Fax: 225.382.0241
    E-Mail Address: ckinPSithakercionelson.corn


                                                      November 20, 2018

                                        Via Facsimile:(504) 364-3780 and U.S. Mail


    Clerk of Court
    24th JDC, Parish of Jefferson
    200 Derbigny St.
    Gretna, LA 70053

              Re:       Crescent City Surgical Centre v. Humana Health Benefit Plan ofLouisiana, Inc.,
                        Humana Health Plan, Inc. and Humana Insurance Company; No. 788-321, Div. E, 24th
                        Judicial District Court, Parish of Jefferson, State of Louisiana

    Dear Clerk:

             With regard to the above-captioned matter, please find attached an "Answer and Affirmative
    Defenses to Plaintiff's Petition for Damages" that we ask be fax-filed into the record on behalf of
    Humana Health Benefit Plan of Louisiana, Inc., Humana Health Plan, Inc. and Humana Insurance
    Company. Upon receipt of the Court's fax confirmation, we will forward to the Clerk's Office the
    original pleading together with a check to cover the cost for filing.

              If you have any questions, please feel free to contact my office.

                                                             Sincerely,

                                                             BAKER,DONELSON,BEARMAN,
                                                             CALDWELL & BERKOWITZ,P.C.




                                                             By:
                                                         Errol J. King
    EJK./cj
    Enclosure
    cc:     Gilbert Andry (via email: gandry@gihbyandrylaw.com)




 ALABAMA • FLORIDA • GEORGIA • LOUISIANA • MARYLAND • MISSISSIPPI • SOUTH CAROLINA • TENNESSEE • TEXAS • VIRGINIA • WASHINGTON, D.C.
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 36 of 266

                                                          ,              •



                                                               062.47°
                                                              ,      ,




  BAKER_ DONELSON
   LCJII,S: ifF

   A              iscsi




                          Cleric of Cnurc
                          2hrhIDC, Parish of- Jefferson
                          200 Dicriligny Sc
                          Gretna, LA 70053
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 37 of 266
                                                                    FILED F0 R. RECO F...[;,        :
                                                                                                 "Of:?I
                                                                       q Lie I NA.                 ‘:!,[retal   wing,
                                                                                1 4 F' .P.t;R.
                                                                    JE F FE PSC',



           24'JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                       STATE OF LOUSIANA

    NO.: 788-321                                                               DIVISION:"E"

                             CRESCENT CITY SURGICAL CENTRE

                                               VERSUS

    HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(FILTMANA, HUMANA
     OF LOUISIANA), HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                               COMPANY

    FILED:
                                                      DEPUTY CLERK:

       MOTION TO SET STATUS CONFERENCE TO SELECT CUT-OFF DATES
                            AND TRIAL DATE

           ON MOTION OF Gilbert V. Andry, IV, attorney for plaintiff, Crescent City

    Surgical Centre, who hereby certifies that an examination of this record shows that issue

    has been joined between all original plaintiffs and original defendants, and that this case is

    now ready to be set for trial on the merits. Mover respectfully requests that this honorable

    Court set a status conference to confer with all counsel and to select cut-off dates and a

    trial date convenient for all parties.

           WHEREFORE,mover respectfully requests that a Status conference be scheduled

    in this matter on a date and time to be chosen by this Honorable Court, for the purpose of

    moving this case forward and setting cut-off dates and a trial date, and that counsel be

    advised of said date for their attendance by telephone or otherwise.


                                         Respectfully submitted,

                                         GIpB    AN RY,THE ANDRY LAW FIRM,LLC


                                         GIL RT V. ANDR k(LSBA # 20056)
                                         828 Baronne Street
                                         New Orleans, LA 70113
                                         Telephone: (504) 522-1000
                                         Facsimile: (504) 522-8000

                                         And

                                         Thomas J. Capella(LSBA #22293)
                                         Thomas J. Capella, Attorney at Law, LLC
                                         4928 Jasper Street
                                         Metairie, LA 70006
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 38 of 266




                               CERTIFICATE OF SERVICE

          I hereby certify that a copy of the above and foregoing have been served upon all
    counsel for parties hereto,hy placing same in the United States Mail, properly addressed
                                p
    and postage prepaid this       ay of J nuary, 019.


                                     GILBERT V. AN RY,IV
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 39 of 266



            24TH JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                      STRATE OF LOUSIANA

     NO.: 788-321                                                           DIVISION:"E"

                             CRESCENT CITY SURGICAL CENTRE

                                              VERSUS

     HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA
      OF LOUISIANA),HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                               COMPANY

     FILED:
                                                       DEPUTY CLERK:

                                               ORDER

            Considering the foregoing Motion to Set StatusConference to Select Cut-Off Dates

     and Trial Date,

            IT IS HEREBY ORERED,that a status conference is hereby set in this matter, for

     the purpose of setting discovery cut-off dates and picking a trial date, on the 6th   day of

          February             2019 , at             09:30 AM     , to be conducted by telephone

     conference, and to be arranged by Plaintiffs attorney           ;XXXXXXXXXXXXXXXXXXXX

    X XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX


            Gretna, Louisiana this 10       day of      January            ,2019




                                                JUDGE

     PLEASE SERVE:

        Lana Health Benefit Plan      _,ouisiana, Inc.,
    (Hum a, Humana of Lo iana), Humana ifealth
    Plan, Inc., ld Huma        nsurance Company              0?-2
    Through its            of Record
    Layna C. Rus
    Errol J. K.    Jr.                                              check returned 1/10/19
    Baker     nelson Bearma       aldwell & Berkowitz, PC
    45    aurel Street, 20th Floo
     aton Rouge, LA 70801

                                           no service necessary
     all parties notified by letter from the court




SIGNED: HON. WILLIAM C. CREDO II I - DIVISION: E - 01/10/2019 11:15:10 - CASE:788-321 - ID:20629
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 40 of 266

                                             El LE        PE,:):=1, R.D 01 /2019 1 5:V:24
                                                     rt      Knight. DY CLERK

           24111.JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                     STATE OF LOUSIANA

    NO.: 788-321                                                         DIVISION: "E"

                            CRESCENT CITY SURGICAL CENTRE

                                             VERSUS

    HUMANA HEALTII BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA
     OF LOUISIANA),HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                              COMPANY

    FII,ED:
                                                          DEPUTY CLERK: -

               EXPEDITED MOTION TO COMPEL WRITTEN DISOVERY
                         AND CORPORATE DEPOSITION

           NOW INTO COURT,through undersigned counsel comes, Plaintiff, Crescent City

    Surgical Centre, (hereinafter referred to as "Crescent" or "Crescent Hospital"), who

    respectfully moves this- Honorable Court to compel defendants, Humana Health Benefit

    Plan of Louisiana, Inc., (Humana, Humana of Louisiana), Humana Health Plan, Inc., and

   • Humana Insurance Company,(hereinafter referred to as "Humana")through its Attorneys

    of Record, Layna Rush and/or Errol King, to produce complete and truthful answers to

    Plaintiffs First Set of Interrogatories; complete and truthful Responses to Plaintiff's First

    Set of Request for Production of Documents; and to compel defendant to appear before a

    Certified Court Reporter to be deposed and to provide the documents requested per

    Attachments A and B to the Notice of Corporate Deposition. Presently set is a status

    conference to select a trial date and cut-off dates set for Fehruaiy 6, 2019.

           La. Code of Civ. Pro. Art. 1469 governs the filing of a motion to compel discovery.

    Ilere the responses to the written discovery and request for corporate deposition are evasive

    and incomplete. Applying La. Code of Civ. Proc. Art. 1469(3), the evasive incomplete

    answers of Humana arc treated as a failure to answer. Therefore, plaintiff requests that this

    Honorable Court grants its motion to compel, and do so at an expedited hearing. In support

    of this motion, Plaintiff represents the following:




                                                     1
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 41 of 266



                                      Statement of the Facts

           Crescent Hospital, a hospital located in Metairie, Louisiana, provides surgical care

    and other related care to patients in the New Orleans area, and has over seventy board-

    certified physicians on its medical staff. Crescent Hospital's physicians regularly provide

    the necessary and important care to insureds of Humana, even though the hospital is not

    within the participating provider network of Humana. Numerous Humana customers have

    deliberately chosen to receive their care at Crescent Hospital from qualified surgeons and

    medical staff, even though Crescent Hospital is not within Humana's network. Crescent

    Hospital's care is of the highest quality,_ and some of the best surgeons seek opportunities

    to provide their surgical services there.

           Before providing services to patients, Crescent Hospital regularly and

    systematically verifies responsibility for payment with insurers, such as Humana. Crescent

    Hospital contacts Humana by telephone and computer to ensure information it receives is

    accurate and reliable. Based on information provided by Humana, Crescent Hospital

    makes a determination whether to provide services to patients.

           When a patient presented to Crescent Hospital for treatment and a "precertification"

    inquiry was made, Humana did on every occasion confirm that Crescent Hospital was

    eligible for full payment. Humana's failure to protest or instruct Crescent Hospital not to

    provide the service when asked abbut coverage by Crescent hospital, further evidenced a

    continuous business relationship and contract which was consummated and binding. In

    addition, Humana's action allowed the services to be performed by Crescent Hospital.

    After completing its services to patients who arc Humana's insureds, Crescent Ilospital

    timely prbvides to Humana a detailed itemization of services and supplies rendered in the

    course of such care, along with supporting documentation.

           Although it is not an in-network provider (i.e., a provider with a signed written

    contract with Humana, which contains an agreed-upon price list), Crescent hospital has

    had a longstanding and continuous "business relationship" with Humana. This business

    relationship entailed Humana's offering payment for the treatment of its customers,




                                                 2
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 42 of 266



    followed by Crescent Hospital performing the treatment and then billing Humana for

    payment.

           This business arrangement followed a regular, well-established pattern. Before

    agreeing to treat a prospective patient, Crescent Hospital first checked that Humana was

    agreeing to pay for the medical services being performed. Humana represented to Crescent

    Hospital its payment responsibility. Crescent Hospital, in turn, expected to and did receive

    payment. However, as Humana knows, it has extremely underpaid Crescent Hospital.

           Humana was a regular recipient of treatment bills from Crescent Hospital, and it is

    equipped to process and pay them. It has in its system a provider identification number

    specifically for Crescent Hospital; which assists in its processing Crescent Hospital's bills

    and its resulting payments.

           Early on, Humana demanded that Crescent Hospital verify insurance payment

    information by viewing information on Humana's web portal. Humana's statement

    regarding coverage, as stated on the web portal and otherwise, constitute affirmative

    representations regarding I-Iumana's responsibility for payment to Crescent Hospital, as

    well as reasonable payment for services rendered to Humana customers by Crescent

    Hospital.

           Crescent Hospital had no reason to doubt that Humana would pay the Humana

    quoted percentages of its bills. Moreover, because it has no written provider contract with

    Humana, Crescent Hospital had never agreed to accept any baseline below its itemized bill.

    This is in line with standards in the industry. Distilled, it is• customary for insurance

    companies to base their payments on a provider's itemized bill when the insurance

    company does not have a signed written contract with the provider that sets for the

    predetermined agreement as to price.

           Crescent Hospital relied on Humana's- representations of responsibility, and

    Crescent Hospital based its decision whether to provide treatment to a given patient on

    them. Once it agreed to treat Humana customers, Crescent hospital in each case provided

    the medical care and sent an itemized bill to Humana for payment. Once Humana received

    such hills, it generally paid Crescent Hospital for the services, but arbitrarily underpaid.

                                                  3
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 43 of 266



           Despite Humana's explicit representations and practice that it would pay an out-of-,

    network provider's charges, every year for the past six years, Humana has systematically

    and dramatically reduced its payments to Crescent Hospital. Crescent Hospital, relaying

    on Humana's statements and representations, has provided quality medical services to

    Humana customers, only to receive grossly insufficient payments. Under Louisiana law

    Crescent Hospital is entitled to be paid a reasonable amount of services rendered to

    Humana customers. By way of example, for 2017, defendants have only paid on average

    10.83% of Crescent Hospital's charges.

          From January 2011 forward, Crescent Hospital has relied upon and was entitled to

    rely upon,- to its detriment, Humana representatives' statements oral or otherwise, to

    determine insurance coverage and payment to Crescent Hospital for services rendered.

          Humana has implemented systematic claims processes to manipulate the CPT codes

    contained in the claims forms submitted by Crescent Hospital by arbitrary and random

    denial of covered services and by bundling irreconcilable claims denial code explanations

    and rejecting code descriptions.

          Humana conceals the manner in which it actually processes requests for payment

    by refusing to disclose it, by taking affirmative steps to keep it secret, and by depriving

    Crescent Hospital of information that might enable Crescent Hospital to discover

    Humana's processing techniques, including such basic information as the schedule of fees

    in effect for various procedures.

           Crescent hospital was reasonably and justifiably entitled to rely upon Humana's

    representations and statements in accepting Humana customers as patients, based upon

    Humana's representations that their policies pay a reasonable amount for out-of-network

    medical care, such as that rendered by Crescent Hospital. Crescent Hospital relied, to its

    detriment, on representations and statements made by Humana as to the existence and

    extent of insurance coverage for Crescent Hospital's provision of medical services to

    Humana's customers.

           As a result of Humana's unfair, wrongful, deceptive and/or unlawful practices, -

    Humana has retained and continues to retain monies that rightfully belong to Crescent

                                                 4
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 44 of 266



    Hospital for rendering covered, medically necessary services to Humana's customers.

    Humana should be required to pay these monies to Crescent Hospital.

           Crescent Hospital seeks to recover for medical services and supplies it provided to

    its patients, who are Humana customers. Humana has engaged in systematic, sophisticated,

    and intentional conduct to avoid paying Crescent Hospital what it should receive as

    payment for services rendered. Crescent IIospital has been severely injured and financially

    damaged as .a result of Humana's years of unlawful actions.

           Crescent Hospital quantifies the damages suffered, is suffering, and will suffer as a

    result of Humana's conduct in the tens of millions of dollars.

                                   LAW AND ARGUMENT

           On November 15, 2018, undersigned counsel forwarded correspondence to Layna

    C. Rush, counsel for Humana enclosing Plaintiff's First Set of interrogatories, Plaintiff's

    First Set of Request for Production of Documents, and a proposed Notice of Corporate

    Deposition. (Exhibit A in globo)

          Humana's responses to written discovery requests were due to undersigned counsel

    on or before December 17, 2018. Humana through their counsel requested an informal

    extension of time to respond to same until January 18, 2019 to provide answers. On

    January 22, 2019, by letter dated that same day, Humana through counsel provided

    responses to plaintiff's written discovery. (Exhibit B)

          Humana only answered one(1)Interrogatory out of fourteen (14), failed to provide

    information regarding a single response to Request for Production of Documents, and also

    failed to provide dates for the corporate deposition of Humana.

          Based on the non-answers, undersigned counsel scheduled and conducted a Rule

    1 0.1 Conference with counsel for defendant, Errol King and Layna Rush on Thursday,

    January 24, 2019.     At the outset of the telephone conference, undersigned counsel

    communicated to Humana's counsel that Humana answered one (1) Interrogatory out of

    fourteen (14), no documents provided pursuant to the Request for Production of

    Documents, and provided no dates for the corporate deposition of Humana. Undersigned

    pointed out that the vast majority of the non-answers involved the baseless suggestion that

                                                 5
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 45 of 266



    "plaintiff has yet to identify any claims at issue in this litigation." Plaintiffprovided a well-

    plead petition which set forth all of plaintiff's claims in detail. (Exhibit C) Undersigned

    counsel also provided Humana with Plaintiff's Case Brochure on November 15, 2018

    which contained a detailed executive summary explaining the applicable law in the form

    ofjury charges, a calculation of underpayments by Humana to Crescent as well as a jury

    verdict form. (Exhibit D)

           During the 10.1 conference undersigned confirmed that the information requested

    involved ALL Humana customers who received medical services from Crescent at the

    direction of Humana from January of 2011 through the present. It was communicated

    during the telephone conference that this number is finite and that plaintiff is entitled to the

    information requested. Counsel for Humana refused to answer the written discovery

    truthfully and completely and went so far as to suggest that the information could not be

    provided based on HIPPA. This statement is incorrect when one considers that Humana is

    not a healthcare provider, but merely an insurance company whose customers received

    medical services from Crescent at Humana's direction. Crescent is the health care provider

    in this ongoing service agreement.

           Plaintiff communicated to counsel for Humana that Humana can "press a button" in

    its computer system and produce information regarding all customers who received

    medical services from Crescent at the direction of Humana. Humana stated that this could

    not be done. This is specific information which was requested. -As one of two parties to

   this ongoing service agreement, Humana has and can retrieve the information that has been

   requested by plaintiff through a simple click of a computer button. Crescent knows that

   Humana can and does have the ability, and that Humana knows everything that Crescent

    does about bills for medical services.and the amount underpaid to Crescent by Humana for

   the medical services provided by Crescent to Humana customers at Humana's discretion.

           Regarding the corporate deposition notice of Humana which was provided to

   Humana on November 15, 2018, Humana refused to provide dates. La. C.C. Arts. 1441

    and 1442, et seq., allows the corporate deposition of Humana to be taken. Humana has no

    good faith basis for its failure to provide dates for its corporate deposition.

                                                   6
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 46 of 266



                                         CONCLUSION

           Simply stated, Humana's answers to plaintiff's written discovery and failure to

    provide a date to its corporate deposition are both incomplete, evasive and therefore, a

    failure to answer in bad faith. La. C.C.P. art, 1469. Humana has failed to provide the

    information requested truthfully and completely.       Wherefore, Crescent respectfully

    requests that this Honorable Court grant Crescent's Motion to Compel and thereby order

    Humana to answer Crescent's written discovery truthfully and completely; provide the

    documents requested truthfully and completely; and provide a date for the corporate

    deposition of Humana and that on the date of the Humana corporate deposition Humana

    be ordered to answer the questions asked of it truthfully and completely.

                                      Respectfully su

                                      GIBBY AN                                  FIRM, LLC


                                      GI BERT V. ANDRY,IV (LSBA # 20056)
                                      828 Baronne Street
                                      New Orleans, LA 70113
                                      Telephone: (504) 522-1000
                                      Facsimile: (504) 522-8000

                                CERTIFICATE OF SERVICE

          I do hereby certify that copy of the above and for ing has been e -d upon all
    counsel for parties heretcrR Ia ing same,h         ite-d States Mail, p operl addressed
    and postage prepaid this      d, y ofjam cf y


                                           BERT V. ANDRY,IV




                                                7
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 47 of 266



           24'JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                    STATE OF LOUSIANA

    NO.: 788-321                                                  DIVISION: "E"

                            CRESCENT CITY SURGICAL CENTRE

                                            VERSUS

    HUIVIANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA
    OF LOUISIANA),HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                               COMPANY

    FILED:
                                                    DEPUTY CLERK:

                                   RULE TO SIIOW CAUSE

          Considering the above and foregoing Motion to Compel Written Discovery and
    Corporate Deposition:

          IT IS HEREBY ORDRED, that the defendants, Humana Health Benefit Plan of

    Louisiana, Inc.,(Humana,Humana of Louisiana), Humana Health Plan, Inc., and Humana

    Insurance Company, show cause, if any it can, on /J v              / -2S,g,i/f         q;/0
    a.m. why this Honorable Court should not grant the reliefrequested by Plaintiff herein and

    order Defendants to answer Plaintiffs First Set of Interrogatories and Plaintiffs First Set

    of Request for Discovery truthfully and completely; and to answer the Notice of Corporate

    Deposition truthfully and completely.


           Gretna, Louisiana thi__    day of
                                s,?1977             ,      a.))   , 2019.




                                      JUDGE

   PLEASE SERVE:
   Humana Health Benefit Plan of Louisiana, Inc.,
   (Humana, Humana of Louisiana), Humana Health
   Plan, Inc., and Humana Insurance Company
    Through its Attorneys of Record:
    Layna C. Rush
   Errol King
    Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
    Chase North Tower
   450 Laurel Street, 20th Floor
                                                         6,3(f0
    Baton Rouge, LA 70801                             3 33-


                                                8
                      Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 48 of 266




                                                                                                                 TELEPHONE.504-522-1000
         GILBERT V."(31EBY" ANDRY,IV
                                                                                                                 FACSIMILE 504.522-3000
                                                        ATI'.               LE., V                               TOLL FREE: 855-33-GIBBY
                                                        THE ANDRY LAW HEM
t-r1


r        MS BARONNE STREET      I   NEW ORLEANS   I   LOUISIANA 70113   I     gariciryg:gitbyanclryla .com   I   www.gibbyandrylaw.com

cr.                                                    November 15, 2018

               `Via U.S. Mail & E-Mail
               Errol J. King, Jr.
CI             Layna C, Rush
               Baker Donelson Bearman Caldwell
         !Li   & Berkowitz, PC
               450 Laurel Street
               20th Floor
               Baton Rouge, LA 70801
     t
     r

         Lu,            RE:   Crescent City Surgical Centre v. Humana Health Benefit Plan of Louisiana,
                              I nc., Humana Health Plan, Inc., and Humana Insurance Company
                              24th JDC No.: 788-321, Division "E"

               Dear Mr. King and Ms. Rush:

                       Enclosed please find Plaintiffs First Set of Interrogatories and Plaintiffs First Set
               of Request for Production of Documents which are hereby propounded upon defendants
               i n regards to the above referenced matter. Please respond to same within the time delays
               allowed by law.

                      Also enclosed please find plaintiffs Notice of 1441 and 1442 Corporate Video
               Deposition Notice. Please provide me with dates in which Humana's corporate
               representative is available for deposition.

                        Kindly acknowledge and advise.

                                                      Very truly yours,

                                                      GI BOizANDRY                        DRY LAW FIRM, LLC.

                                                  \.5 1/
                                                     LtB V. ANDRY, I
               GVA, IV/kgf
               Encls.
               Cc: Thomas Flanagan (via e-mail only)
                      Thomas Capella (via e-mail only)



                                                                                                                                  EXHIBIT
                                                                                                                        1b
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 49 of 266




           24'JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                     STATE OF LOUSIANA

    NO.: 788-321                                                  DIVISION: "E"

                            CRESCENT CITY SURGICAL CENTRE

                                            VERSUS

    HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA
     OF LOUISIANA),IIUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                               COMPANY

    FILED:"
                                                     DEPUTY CLERK:

                    PLAINTIFF'S FIRST SET OF INTERROGATORIES

    TO: HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,
        (HU1VLiNA,HUMANA OF LOUISIANA),HUMANA HEALTH PLAN,INC.,
         AND HUMANA INSURANCE COMPANY
         Through their Attorney of Record
        Layna C. Rush
         Baker Donelson Bearman Caldwell & Berkowitz,PC
         Chase North Tower
        450 Laurel Street, 20th Floor
         Baton Rouge,LA 70801

    NOW INTO COURT, through undersigned counsel, comes plaintiff, Crescent City

    Surgical Centre (hereinafter referred to as "Crescent Hospital"), who propounds this First

    Set of Interrogatories upon defendants, Humana Health Benefit Plan of Louisiana, Inc.,

    (Humana, Humana of Louisiana), Humana Health Plan, Inc., and Humana Insurance

    Company,(hereinafter referred to collectively as "Humana"), to be answered under oath,

    within the delays provided by law.

    INTERROGATORY NO. 1:

           Please provide the name, address, telephone number, social security number, date

     of birth and job description of each and every person who assists in answering these

     interrogatories, including a listing of each interrogatory that each person(s) assists in

    answering.




                                                 1
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 50 of 266




    INTERROGATORY NO.2:

           Please identify and list each and every witness that you may call at trial, and provide

    their name, address, telephone number, social security number, date of birth, job

    description and detailed factual description of the testimony you intend to elicit from each.

    INTERROGATORY NO.3:

           Please list each piece of evidence, whether parole or documentary, that you may

    introduce at the trial ofthis matter with particularity, describing in detail each document.

    INTERROGATORY NO. 4:

           Please list each expert witness you may call at the trial of this matter with

    particularity, giving the specialty of the expert and a detailed description of the testimony

    of each expert.

    INTERROGATORY NO. 5:

           If you have any defenses to the claims by plaintiffs, please list each defense, and

    each fact which supports each defense and each piece of evidence which supports each fact

    which supports each defense.

    INTERROGATORY NO.6:

           Please list and describe each photograph and video which you have that in any way

    involves the claims complained of herein, and for each such photograph and/or video,

    please provide the name, address, telephone number and social security number of the

    person who took each such photograph and/or video.

    INTERROGATORY NO. 7:

           Please list any and all reports submitted or received, statements taken or given, and

    any other documents generated or received by anyone regarding this lawsuit.

    INTERROGATORY NO.8:

           Please list any and all policies ofinsurance, in full force and effect on the date and

    at the time of the incident, as well as any umbrella and/or excess policies that would have

    been in full force and effect during the years 2011 through the present, insurance Humana

    against the types of negligence complained of herein, up to $100,000,000.00, including the

    name of the insurer and the amount of insurance provided.

                                                  2
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 51 of 266




    INTERROGATORY NO.9:

           For any document that you claim privilege in responding to Plaintiff's First Set of

    Request for Production of Documents, please provide a detailed priVilege log, including,

    but not limited to the full name, address, telephone number, social security number, date

    of birth and job description ofthe author of any document withheld; the full name,address,

    telephone number, social security number, date of birth and job description of the person

    to whom the document was prepared for and forwarded; and a detailed factual description

    of the contents of each document withheld, the date the document was generated and the

    present location of teach document withheld.

    INTERROGATORY NO. 10:

           Please list and describe any and all information regarding the facts surrounding the

    cause(s) of action involved in this case.

    INTERROGATORY NO. 11:

           Please list and describe any and all information regarding the established Humana

    in communicating with Crescent Hospital from the time a Humana customer approaches

    Crescent Hospital for medical services which triggers the initial contact by Crescent

    Hospital to determine Humana coverage and responsibility for Humana to pay including

    the out-of-network percentage of responsibility through the providing of medical services

    by Crescent Hospital to Humana customers through the generation of a medical bill by

    Crescent Hospital to Humana, through the approval of the appeal of Crescent Hospital to

    the amount paid by Humana.

    INTERROGATORY NO. 12:

           Please list and describe any and all information regarding any and all agreements

    between Humana and Ochsner Hospital which indicate and/or evidence the percentage of

    billed charges Humana pays Ochsner for medical services provided by Ochsner Hospital

    to Humana customers for the years 2011 through the present date.




                                                 3
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 52 of 266




    INTERROGATORY NO. 13:

          Please list and describe any and all information which involves or indicates the

    calculation and total amount of money paid to Ochsner Hospital for medical services

    provided to Humana customers for each year beginning in 2011 through the present,date.

    INTERROGATORY NO. 14:

          Please list and describe any and all information which involves or indicates the

    percentage of billed chares paid by Humana to Ocshner Hospital for medical services

    provided to Humana customers for each year beginning in 2011 through the present date.

          These Interrogatories are to be deemed continuing so as to require

    supplemental answers under oath, fully and in writing, at any time that additional

    information may be obtained after answers are filed to these Interrogatories, which

    would be furnished if the Interrogatories should be continuously.

                                     Respectfully submitted,           ----
                                                               ---                        ----7
                                              ,-,-,                                 ------
                                                                                        77
                                     GIBBY ANDR                AN                    I; LEC


                                     GILBERT V. ANDRY,IV(LSBA # 20056)
                                     828'Baronne Street
                                     New Orleans, LA 70113
                                     Telephone: (504) 522-1000
                                     Facsimile: (504) 522-8000


                               CERTIFICATE OF SERVICE


          I hereby certify that a copy of the bove nd for      ing has been -s-ei d upon all
    counsel for parties hereto by via e-n                        nited Staies N' ail, properly
    addressed and postage prepaid this                         ,20).




                                              4
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 53 of 266




           24'JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                     STALE OF LOUSIANA

    NO.: 788-321                                                    DIVISION: "E"

                            CRESCENT CITY SURGICAL CENTRE

                                             VERSUS

    HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUIVIANA
    OF LOUISIANA), HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                              COMPANY

    FILED:
                                                      DEPUTY CLERK:

             PLAINTIFF'S FIRST SET OF REQUEST FOR PRODUCTION OF
                                  DOCUMENTS

    TO: HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,
       (HUMANA,HUMANA OF LOUISIANA),HUMANA HEALTH PLAN,INC.,
        AND HUMANA INSURANCE COMPANY
        Through their Attorney of Record
        Layna C. Rush
        Baker Donelson Bearman Caldwell & Berkowitz,PC
        Chase North Tower
        450 Laurel Street, 20th Floor
        Baton Rouge,LA 70801

           NOW INTO COURT,through undersigned counsel, comes plaintiff, Crescent City

    Surgical Centre (hereinafter referred to as "Crescent Hospital"), who propounds this First

    Set of Request for Production ofDocuments upon defendants, Humana Health Benefit Plan

    of Louisiana, Inc., (Humana, Humana of Louisiana), Humana Health Plan, Inc., and

    Humana Insurance Company, (hereinafter referred to collectively as "Humana"), to be

    answered under oath, within the delays provided by law.

    REQUEST NO. 1:

           Please provide certified copies of any and all policies of insurance in full force and

    effect for the years 2011 through the present, insuring the defendants against the claims

    complained of herein, up to $100,000,000.00, including the name of the insurer and the

    amount of the insurance provided.

    REQUEST NO. 2:

           Please produce each piece of evidence which you plan to introduce at the trial of

    this matter.

                                                  1
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 54 of 266




    REQUEST NO.3:

           Please produce each piece ofevidence which supports each fact which supports each

    defense, if any, which defendants have to this claim,

    REQUEST NO. 4:

           Please produce any and all reports or other documents generated by anyone,

    including but not limited to expert witness reports obtained in regards to this matter.

    REQUEST NO. 5:

           Please produce each video and/or photograph which in any way involves the matter

    complained of herein.

    REQUEST NO. 6:

           Please produce a copy ofeach and every statement taken of any witness or ofanyone

    in connection with this matter.

    REQUEST NO. 7:

           Please produce any and all reports or other documents generated by anyone

    regarding the claims made the basis ofthis suit.

    REQUEST NO. 8:

           Please produce any and all information regarding each and every witness that you

    may call at trial, including their name, address, telephone number, social security number,

    date of birth,job description and a detailed factual description of the testimony you intend

    to elicit from each.

    REQUEST NO. 9:

           Please produce any and all information regarding each expert witness you may call

    at the trial of this matter, including the area of expertise of each, as well as a detailed

    description ofthe information you intend to elicit from each.

    REQUEST NO. 10:

           Please produce any and all information regarding each and every defense you have

    to plaintiff's claims and if you claim any defenses, please list each fact which supports each

    defense and each piece of evidence, whether documentary or parole, which you contend

    supports each fact which supports each defense.

                                                  2
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 55 of 266




    REQUEST NO. 11:

           Please produce any and all information, facts, and/or evidence which supports of

    justifies Humana's use of the term "allowable" in determining or explaining how much to

    pay or not pay Crescent Hospital for medical services provided by Crescent Hospital to

    Humana customers from 2011 through the present date.

    REQUEST NO. 12:

           Please produce any and all information regarding the use and/or application of

    Facets in determining what to pay or not pay Crescent Hospital for medical services

    provided to Humana customers from 2011 through the present date.

    REQUEST NO.13:

           Please produce any and all information established by Humana in communicating

    with Crescent Hospital from the time a Humana customer approaches Crescent Hospital

    for medical services which triggers the initial contact by Crescent Hospital to determine

    IIumana coverage and responsibility for Humana to pay including the out-of-network

    percentage ofresponsibility through the providing of medical service by Crescent IIospital

    to Humana customers through the generation of a medical bill by Crescent Hospital to

    Humana, through the approval of the appeal of Crescent Hospital to the amount paid by

    Humana.

    REQUEST NO. 14:

           Please produce any and all information regarding any and all agreements between

    Humana and Ochsner Hospital which indicate and/or evidence the percentage of billed

    charges Humana pays Ochsner for medical services provided by Ochsner Hospital to

    Humana customers for the years 2011 through the present date.

    REQUEST NO 15:

           Please produce any and all information which involves or indicates the calculation

    and total amount of money paid to Ochsner Hospital for medical services provided to

    Humana customers for each year beginning in 2011 through the present date.




                                                3
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 56 of 266




    RESQUEST NO. 16:

          Please produce any and all information which involves or indicates the percentage

    of billed charges paid by Humana to Ochsner Hospital for medical services provided to

    Humana customers for each year beginning in 2011 through the present date.


    REQUEST NO. 17:


          Please produce any and all e-mail correspondence regarding Crescent Hospital

    generated by or received by Humana from 2011 through 2017.


    REQUEST NO. 18:


          Please produce any and all in-network signed contracts with participating specialty

    providers with attached rate sheets for each year from 2011 through 2017.


    REQUEST NO. 19:


          Please produce copies of any and all rate sheets attached to each and every in-

    network specialty hospital from 2011 through the present date.


    REQUEST NO. 20:


          Please produce any and all in-network signed contract with attached rate sheets.


          These Request for Production of Documents are to be deemed continuing so as

    to require supplemental answers under oath, fully and yin writing, at any time that

    additional information may be obtained after answers are filed to these

    Interrogatories, which would be furnished if the Interrogatories should be

    continuously.

                                      Respectfully submitted,
                                                     iJ
                                      GIBBY AN
                                             /1?12                   DR         F      LLC

                                                     ,
                                      GIL11537,
                                              (RT V ANDRY,IV4-LS13 # 200-
                                                                        56)
                                      828 aronne Street
                                      New Orleans, LA 70113
                                      Telephone: (504) 522-1000
                                      Facsimile: (504) 522-8000




                                               4
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 57 of 266




                               CERTIFICATE OF SERVICE


          I hereby certify that a copy of the Aove and foregoing has been,served upon all
    counsel for parties hereto by via e-n ail/ fa imile and/orUnited Stafe/s)Mail, properly
    addressed and postage prepaid this          fey- Mece ber, 2018     /
                                                       / 7-
                                      / //          / --,' ..,.- --------
                                                     V '
                                     GILBERT V. AND ,IV




                                               5
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 58 of 266




           24TH JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                     STATE OF LOUSIANA

     NO.: 788-321                                                  DIVISION: "E"

                            CRESCENT CITY SURGICAL CENTRE

                                            VERSUS

    HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA
     OF LOUISIANA),HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                              COMPANY

    FILED:
                                                     DEPUTY CLERK:

     NOTICE OF 1441 AND1442 CORPORATE VIDEO DEPOSITION OF HUMANA
      HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA OF
     LOUISIANA),HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                               COMPANY

    TO: HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,
        (HUMANA,HUMANA OF LOUISIANA),HUMANA HEALTH PLAN,INC.,
         AND HUMANA INSURANCE COMPANY
         Through their Attorney of Record
         Layna C. Rush
         Baker Donelson Bearman Caldwell & Berkowitz,PC
         Chase North Tower
        450 Laurel Street, 201k Floor
         Baton Rouge, LA 70801

           PLEASE TAKE NOTICE that plaintiff, Crescent City Surgical Centre,

    (hereinafter referred to as "Crescent Hospital") by and through undersigned counsel will

    take the corporate deposition ofHumana Health Benefit Plan ofLouisiana, Inc.,(Humana,

    Humana of Louisiana), Humana Health Plan, Inc., and Humana Insurance Company,

    (hereinafter referred to as "Humana"), pursuant to Rules 1441 and 1442 of the Louisiana

    Code ofCivil Procedure, for all purposes allowed, before a duly qualified court reporter by

    stenographer, or videographer, at the offices of Baker Donelson Bearman Caldwell &

    Berkowitiz,PC,Chase North Tower,450 Laurel Street, 20th Floor, Baton Rouge,Louisiana

    70801 on the       day of                 ,2019 at          a.m., and continuing from day

    to day until competed, at which time and place you are hereby invited to attend and

    participate as you deem appropriate.

           Please take further notice that Humana is required to produce said deposition

    individuals of Humana Health Benefit Plan of Louisiana, Inc., (Humana, Humana of
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 59 of 266




    Louisiana), Humana Health Plan, Inc., and Humana Insurance Company, most

    knowledgeable regarding the information requested in Exhibit "A" attached hereto and to

    produce the documents and Things identified in Exhibit"B" which is attached hereto.

          This notice is deemed to be good and valid until such time as the above witness has

    been completely deposed.

                                      Respectfully submitted,

                                      GIBBY ANDRY,THE ANDRY LAW FIRM,LLC


                                      GILBERT V. ANDRY,IV(LSBA # 20056)
                                      828 Baronne Street
                                      New Orleans,LA 70113
                                      Telephone: (504)522-1000
                                      Facsimile: (504)522-8000

                                CERTIFICATE OF SERVICE

           I do hereby certify that a copy ofthe foregoing has been forwarded to all counsel of
    record, postage prepaid and properly addressed, by depositing same in the United States
    Mail on the _      day of                  , 2018.


                                      GILBERT V. ANDRY,IV
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 60 of 266




                                          ATTACHMENT A

         TO NOTICE OF CORPORATE DEPOSITION HUMANA HEALTH BENEFIT
           PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA OF LOUSIANA),
         HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE COMPANY

         Please produce the most knowledgeable corporate representative to give truthful and
                        complete testimony regarding each of the following:

                                            DEFINITIONS

             1.    "Humana" shall refer to Humana Health Benefit Plan of Louisiana, Inc.,
                   (Humana, Humana of Louisiana), Humana Health Plan, Inc., and Humana
                    Insurance Company.
             2.    "Crescent Hospital" shall refer to Crescent City Surgical Centre.
             3.    "Identify" as to a person means to provide their full name, address, telephone
                    number, business address, and title.

    1.       Any and all information regarding the facts surrounding the cause(s) of action
             involved in this case.

    2.       Any and all information regarding each and every witness that you may call at trial,
             including their name, address, telephone number, social security number, date of
             birth, job description and a detailed factual description of the testimony you intend
             to elicit from each.

    3.       Any and all information regarding each expert witness you may call at the trial of
             this matter, including the area of expertise of each, as well as a detailed description
             ofthe information you intend to elicit from each.

    4.       Any and all information regarding each and every piece of evidence that you may
             introduce at the trial of this matter, including a detailed factual description of each
             item.

    5.       Any and all information regarding each and every defense you have to plaintiff's
             claims and if you claim any defenses, please list each fact which supports each
             defense and each piece of evidence, whether documentary or parole, which you
             contend supports each fact which supports each defense.


    6.       Any and all information, facts, and/or evidence which supports or justifies
             Humana's use of the term "allowable" in determining or explaining how much to
             pay or not pay Crescent Hospital for medical services provided by Crescent Hospital
             to Humana customers from 2011 through the present date.

    7.      Any and all information regarding the continuous on-going business relationship
            between Humana and Crescent Hospital regarding medical services provided by
            Crescent Hospital to Humana customers from 2011 through the present date.

    8.      Any and all information regarding the role and/or conduct of the Humana appeals
            process involving the use or application of Facets in determining what to pay or not
            pay Crescent Hospital for medical services provided to Humana customers from
            2011 through the present date.

    9.      Any and all information regarding the established Humana process and procedure
            in communicating with Crescent Hospital from the time a Humana customer
            approaches Crescent Hospital for medical services which triggers the initial contact
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 61 of 266




           by Crescent Hospital to determine Humana coverage and responsibility through the
           providing of medical services by Crescent Hospital to Humana customers through
           the generation of a medical bill by Crescent Hospital to Humana, through the
           approval of the appeal of Crescent Hospital to the amount paid by Humana.

    1 0.   Any and all information regarding any and all agreements between Humana and
           Ochsner Hospital which indicate and/or evidence the percentage of billed charges
           Humana pays Ochsner for medical services provided by Ochsner Hospital to
           Humana customers for the years 2011 through the present date.

    1 1.   Any and all payment analyses which calculate and total the amount of money paid
           to Ochsner Hospital for medical services provided to Humana customers for each
           year beginning in 2011 through the present date.

    12.    Any and all payment analyses which indicates the percentage of billed charges paid
           by Humana to Ochsner Hospital for medical services provided to Humana
           customers for each year beginning in 2011 through the present date.

    13.    Any and all information regarding the total amount of premiums collected by
           Humana each year here in Louisiana from its customers.

    14,    Any and all information regarding the amount of monies presently reserved by
           Humana.

    15.    Any and all information regarding the monies given by Humana back to the
           community for each year from 2011 through the present date.
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 62 of 266




                                       ATTACHMENT B

     TO NOTICE OF CORPORATE DEPOSITION HUMANA HEALTH BENEFIT
       PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA OF LOUSIANA),
     HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE COMPANY

           Please produce any and all types of documents including, but not limited to all
    writings, written communication, correspondence, catalogs, forms, records invoices, etc.,
    related to each and every one of the items listed in Attachment"A" hereof.

    1.    Any and all information regarding the facts surrounding the cause(s) of action
          involved in this case.

    2.    Any and all information regarding each and every witness that you may call at trial,
          including their name, address, telephone number, social security number, date of
          birth, job description and a detailed factual description of the testimony you intend
          to elicit from each.

    3.    Any and all information regarding each expert witness you may call at the trial of
          this matter, including the area of expertise of each, as well as a detailed description
          of the information you intend to elicit from each.

    4.    Any and all information regarding each and every piece of evidence that you may
          introduce at the trial of this matter, including a detailed factual description of each
          item.

    5.    Any and all information regarding each and every defense you have to plaintiff's
          claims and if you claim any defenses, please list each fact which supports each
          defense and each piece of evidence, whether documentary or parole, which you
          contend supports each fact which supports each defense.


    6.    Any and all information, facts, and/or evidence which supports or justifies
          Humana's use of the term "allowable" in determining or explaining how much to
          pay or not pay Crescent Hospital for medical services provided by Crescent Hospital
          to Humana customers from 2011 through the present date.

    7.    Any and all information regarding the continuous on-going business relationship
          between Humana and Crescent Hospital regarding medical services provided by
          Crescent Hospital to Humana customers from 2011 through the present date.

    8.    Any and all information regarding the role and/or conduct of the IIumana appeals
          process involving the use or application ofFacets in determining what to pay or not
          pay Crescent Hospital for medical services provided to Humana customers from
          2011 through the present date.

    9.    Any and all information regarding the established Humana process and procedure
          in communicating with Crescent Hospital from the time a Humana customer
          approaches Crescent Hospital for medical services which triggers the initial contact
          by Crescent Hospital to determine Humana coverage and responsibility through the
          providing of medical services by Crescent Hospital to Humana customers through
          the generation of a medical bill by Crescent Hospital to Humana, through the
          approval of the appeal of Crescent Hospital to the amount paid by Humana.

    10.   Any and all information regarding any and all agreements between Humana and
          Ochsner Hospital which indicate and/or evidence the percentage of billed charges
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 63 of 266




           Humana pays Ochsner for medical services provided by Ochsner Hospital to
           Humana customers for the years 2011 through the present date.

    1 1.   Any and all payment analyses which calculate and total the amount of money paid
           to Ochsner Hospital for medical services provided to Humana customers for each
           year beginning in 2011 through the present date.

    12.    Any and all payment analyses which indicates the percentage of billed charges paid
           by Humana to Ochsner Hospital for medical services provided to Humana
           customers for each year beginning in 2011 through the present date.

    13.    Any and all information regarding the total amount of premiums collected by
           Humana each year here in Louisiana from its customers.

    14.    Any and all information regarding the amount of monies presently reserved by
           Humana.

    15.    Any and all information regarding the monies given by Humana back to the
           community for each year from 2011 through the present date.
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 64 of 266


                                                           Fl U [2 FOR.             ;It 1 r2     '3 1
                                                            0'Art 1•1 .
                                                                      1,,'      ight.
                                                                                                        CHASE NORTH TOWER
  BA.KJR,DONELSONFFERSCO-1                                                          Un.
                                                                                                        450 LAUREL STREET
  BEARMAN,CALDWELL Sr...BERKOWITZ, PC                                                                   20TH FLOOR
                                                                                                        BATON ROUGE, LOUISIANA
                                                                                                        70801

                                                                                                         l'hiONE:   225.381.7000
                                                                                                         FAX:       215.313.3612


                                                                                                        Ecci
                                                                                                          ,  c.bc,ke,sie,e1ser.com


      LAYNA C. RUSIL SHAREHOLDER
      Direct Dial: 225.3E1.7013
      Direct Fax: 225.382.0243
      E-Mail Address: Irushq,e8bakerdonelson.eurri
                                                          January 18, 2019



      Gilbert V. Andry, IV
      828 Baronne Street
      New Orleans, LA 70113

                Re:        Crescent City Surgical Centre v. Humana Health Benefit Plan ofLouisiana, Inc”
                           Humana Health Plan, Inc. and Humana Insurance Company; No. 788-321, Div. E,24th
                           Judicial District Court, Parish of Jefferson, State of Louisiana

      Dear Mr. Andry:

              Please find enclosed Humana's Responses to Plaintiff's First Set of Interrogatories and Request
      for Production of Documents.

                If you have any questions, please feel free to contact my office.

                                                               Sincerely,

                                                               BAKER,DONELSON,BEARMAN,
                                                               CALDWELL & BERKOWITZ,P.C.




                                                                             ayr a C. Rich
      LCR/cj
      Enclosures




   ALABAMA • FLORIDA • GEORGIA • LOUISIANA • MARYLAND • MISSISSIPPI • SOUTH CAROLINA • TENNESSEE • TEXAS • VIRGINIA • WASHINGTON, D.C.
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 65 of 266




              24TH JUDICIAL DISTRICT COURTFOR THEPARISH OF JEFFERSON
                                 STATE OFLOUISIANA

    NO.: 788-321                                                                        DIVISION: "E"

                                CRESCENT CITY SURGICAL CENTRE VERSUS

    HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,IFUMANA OF
       LOUISIANA),HUMANA HEALTHPLAN,INC.,AND HUMANA INSURANCE
                               COMPANY


    FILED:
                                                            DEPUTY CLERK

              RESPONSES TO PLAINTIFF'S FIRST SET OF INTERROGATORIES


              NOW COMES Humana Health Benefit Plan of Louisiana, Inc., Humana Health Plan,

    Inc., and Humana Insurance Company, (hereinafter referred to collectively as 'Humana"),

    Defendants in the above-captioned matter, and respond to the discovery pleading (the

   "Requests") of the Plaintiff, Crescent City Surgical Centre (hereinafter referred to as "Crescent

    Hospital"), without waiving or intending to waive, and expressly preserving as follows:

              1.      All objections to the competency, relevancy, materiality, privilege and

    admissibility of the responses to the Requests and the subject matter thereof, as evidence for any

    purpose in any further proceeding in this action, including any trial of the action and any other

    action;

              a        The right to object to the use of any such responses, answers or documents, or the

    subject matter thereof, on any ground in any further proceeding of this action, including the trial

    of this action and in any other action;

              3.       The right to object on any ground at any time, to a request for further responses or

    answers to the Requests, or any other demand or document request or other discovery proceeding

    involving or relating to the subject matter of this controversy;

              4.       The right at any time to revise, correct, add, supplement or clarify any of the

    responses contained herein; and

                                          GENERAL OBJECTIONS

              1.       Humana objects to the Requests to the extent that they conflict with or exceed the

    scope of any applicable state or federal law or jurisprudence.

              2.       Humana objects to the Requests to the extent that they seek the disclosure of

    materials protected from disclosure by the attorney-client privilege, the work product doctrine or


    4840-8549-5940v1
    2900125-000202 12/27t2018
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 66 of 266




    any other applicable privilege of protected doctrine herein. Such privileges are explicitly

    preserved and arc not waived or limited by the Responses herein.

             3.        Humana objects to the request to the extent they seek the production of

    information that's not reasonably calculated to lead to discovery of admissible evidence.

             4.        Humana objects to the Requests to the extent that developing a response would be

    oppressive, unduly burdensome, unreasonably expensive or requiring unreasonable investigation

    on the part of Humana.

             5.        Humana objects to the Requests to the extent that they are ambiguous, confusing,

    misleading, vague and/or unclear.

             6.        Humana objects to the Requests to the extent that they call for confidential,

    proprietary and/or irrelevant information.

             7.        In addition to these General Objections, Humana may set forth further objections

    with its specific Responses below. By setting forth such specific objections, Humana does not

    intend to limit or restrict these General Objections, which are incorporated by reference into its

    Responses. By referring to one or more of these General Objections in its specific Responses,

    Humana does not intend to limit or restrict the applicability of all of the General Objections to

    any specific Request.

             8.        To the extent Humana responds to Requests to which it objects, no objections are

    waived. These Responses are made without waiver of and with full preservation of all issues as

    to competency, relevancy, materiality, privilege and/or admissibility of these Reponses for any

    purposes.

    INTERROGATORY NO. 1:

             Please provide the name, address, telephone number, social security number, date of

    birth and job description of each and every person who assists in answering these

    interrogatories, including a listing of each interrogatory that each person(s) assists in

    answering.

    RESPONSE:

             Layna C. Rush
             Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
             450 Laurel St., 12th Floor
             Baton Rouge, LA 70801
             Telephone: (225)381-7043
             Email: lruslabakerdonelson.com


    4840-8549-5940v1
    2900125-000202 12.127/2015
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 67 of 266




            Lori Mattingly
            Senior Litigation Manager, Law Department
            Humana Inc.
            500 W. Main Street
            Louisville, KY 40202

    INTERROGATORY NO.2:

            Please identify and list each and every witness that you may call at trial, and provide

    their name, address, telephone number, social security number, date of birth, job description

    and detailed factual description ofthe testimony you intend to elicit from each.

    RESPONSE:

             The Plaintiff has yet to identify any of the claims at issue in this litigation. As such,

    Humana has not yet identified who it may call as a witness at a trial. Humana will provide its

    witness list in accordance with the Court's Scheduling Order.

    INTERROGATORY NO. 3:

            Please list each piece of evidence, whether parole or documentary, that you may

    introduce at the trial of this matter with particularity, describing in detail each document.

    RESPONSE:

             The Plaintiff has not yet identified the claims at issue in tins litigation. As such, Humana

    cannot determine what evidence it may introduce at a trial of this matter. Humana will provide

    its exhibit list in accordance with the Court's Scheduling Order.

    INTERROGATORY NO. 4:

             Please list each expert witness you may call at the trial of this matter with particularity,

    giving the specialty of the expert and a detailed description ofthe testimony of each expert.

    RESPONSE:

             The Plaintiff has yet to identify any of the claims at issue in this litigation. As such,

    Humana has not yet identified who it may call as an expert witness at a trial of this matter.

    Humana will provide its expert witness list in accordance with the Court's Scheduling Order.

    INTERROGATORY NO. 5:

             If you have any defenses to the claims by plaintiffs, Please list each defense, and

    each fact which supports each defense and each piece of evidence which supports each fact

    which supports each defense.




    4840-8549-5940v1
    2900125-000202 12/270018
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 68 of 266




    RESPONSE:

             The Plaintiff has yet to identify any of the claims at issue in this litigation. As such,

    Humana cannot yet list all the defenses it has to the claims and what evidence support those

    defenses.

    INTERROGATORY NO. 6:

             Please list and describe each photograph and video which you have that in any way

    involves the claims complained of herein, and for each such photograph and/or video,

    please provide the name, address, telephone number and social security number of the

    person who took each such photograph and/or video.

    RESPONSE:

             The Plaintiff has yet to identify any of the claims at issue in this litigation. As such,

    Humana cannot yet identify evidence related to the claims at issue in this litigation. Further

    responding, Humana is not aware of any photograph or video that pertains to the claims at issue

    in this litigation.

    INTERROGATORY NO.7:

             Please list any and all reports submitted or received, statements taken or given, and any

    other documents generated or received by anyone regarding this lawsuit.

    RESPONSE:

             The Plaintiff has yet to identify any of the claims at issue in this litigation. As such,

    Humana cannot yet identify evidence related to the claims at issue in this litigation

    INTERROGATORY NO. 8:

             Please list any and all policies of insurance, in full force and effect on the date and at

    the time of the incident, as well as any umbrella and/or excess policies that would have been

    in full force and effect during the years 2011 through the present, insurance Humana against

    the types of negligence complained of herein, up to $100,000,000.00, including the name ofthe

    insurer and the amount ofinsurance provided.

    RESPONSE:

             Humana objects to Interrogatory No. S on the basis that it ambiguous, confusing, vague

    and/ unclear. It is unclear as to what "incident" the Request refers.




    4S40-8549-5940y1
    2900125-000202 12127/2018
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 69 of 266




   INTERROGATORY NO.9:

            For any document that you claim privilege in responding to Plaintiff s First Set of

    Request for Production of Documents, please provide a detailed privilege log, including, but not

    limited to the full name, address, telephone number, social security number, date ofbirth and job

    description of the author of any document withheld; the full name, address, telephone number,

    social security number, date of birth andjob description ofthe person to whom the document was

    prepared for and forwarded; and a detailed factual description of the contents of each document

    withheld, the date the document was generated and the present location of teach document

    withheld.

    RESPONSE:

             See Responses to Plaintiffs First Set of Request for Production of Documents.

    INTERROGATORY NO. 10:

             Please list and describe any and all information regarding the facts surrounding the

    cause(s) of action involved in this case.

    RESPONSE:

             Humana objects to Interrogatory No. 10 on the basis that it is overly broad, ambiguous.

    and unduly burdensome.. Further responding, the Plaintiff has yet to identify the claims at issue

    in this litigation.         As such, Humana cannot yet identify information regarding the facts

    surrounding the cause(s) of action involved in this case

    INTERROGATORY NO. 11:

             Please list and describe any and all information regarding the established Humana in

    communicating with Crescent Hospital from the time a Humana customer approaches Crescent

    Hospital for medical services which triggers the initial contact by Crescent Hospital to

    determine Humana coverage and responsibility for Humana to pay including the out-of-network

    percentage of responsibility through the providing of medical services by Crescent Hospital to

    Humana customers through the generation of a medical bill by Crescent Hospital to Humana,

    through the approval ofthe appeal of Crescent Hospital to the amount paid by Humana.

    RESPONSE:

             Humana objects to Interrogatory No. 11 on the basis that it is vague and nonsensical.




    4840-8519-5910v1
    2900125-000272 12/27/2018
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 70 of 266




   INTERROGATORY NO. 12:

             Please list and describe any and all information regarding any and all agreements

    between Humana and Ochsner Hospital which indicate and/or evidence the percentage of billed

    charges Humana pays Ochsner for medical services provided by Ochsner Hospital to Humana

    customers for the years 2011 through the present date.

    RESPONSE:

             Humana objects to Interrogatory No. 12 on the basis that the information requested is

    neither relevant to the instant litigation nor reasonably calculated to lead to discovery of

    admissible evidence. Further responding, Hurnana's contracts with its participating providers are

    confidential, proprietary business information.

    INTERROGATORY NO.13:

             Please list and describe any and all information which involves or indicates the

    calculation and total amount of money paid to Ochsner Hospital for medical services

    provided to Humana customers for each year beginning in 2011 through the present date.

    RESPONSE:

             Humana objects to Interrogatory No. 13 on the basis that the information requested is

    neither relevant to the instant litigation nor reasonably calculated to lead to discovery of

    admissible evidence.

    INTERROGATORY NO. 14:

             Please list and describe any and all information which involves or indicates the

    percentage of billed chares paid by Humana to Oeshner Hospital for medical services

    provided to Humana customers for each year beginning in 2011 through the present date.

    RESPONSE:

             Humana objects to Interrogatory No. 14 on the basis that the information requested is

    neither relevant to the instant litigation nor reasonably calculated to lead to discovery of

    admissible evidence.




                                                         Respectfully submitted,


                                                               King`R Bar Roil No. 17649
                                                        Layna C. Rush — Bar Roll No. 26242
                                                        BAKER,DONELSON,BEARMAN,
                                                        CALDWELL & BERKOWITZ,PC
                                                        450 Laurel Street

    4840-8549-594091
    2900125-000202 12/27/2018
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 71 of 266




                                                         Chase Tower North, 12th Floor
                                                         Baton Rouge, Louisiana 70801
                                                         Telephone:    (225)381-7000
                                                         Facsimile:    (225) 343-3612

                                                         Attorneys For Defendant: Humana Health
                                                         Benefit Plan of Louisiana,Inc., Humana
                                                         Health Plan,Inc., and Humana
                                                         Insurance Company




                                    CERTIFICATE OF SERVICE.


             I HEREBY CERTIFY that I have on this 18th day of January, 2019, served a copy ofthe

    foregoing discovery on counsel for all parties to this proceeding, by email and by placing same

    in the United States Mail, properly addressed, and first class postage prepaid.




    4840-5549-5940v1
    2900125-000202 12/27/2018
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 72 of 266




                    24TH JUDICIAL DISTRICT COURTFORTHEPARISH OFIEFFERSON
                                       STATE OF LOUISIANA

      NO.: 788-321                                                                                    "E"

                                CRESCENT CITY SURGICAL CENTRE VERSUS

        HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(TIUMANA,HUMANA OF
           LOUISIANA),HUMANA HEALTH PLAN,INC.,AND HUMANA INSURANCE
                                   COMPANY


      FILED:
                                                             DEPUTY CLERK

                             RESPONSES TO PLAINTIFF'S FIRST SET OF
                            REQUEST FOR PRODUCTION OF DOCUMENTS

    NOW COMES Humana Health Benefit Plan of Louisiana, Inc., Humana Health Plan, Inc.,

    and Humana Insurance Company, (hereinafter referred to collectively as 'Humana"),

    Defendants in the above-captioned matter, and respond to the discovery pleading (the

    "Requests") of the Plaintiff, Crescent City Surgical Centre (hereinafter referred to as "Crescent

    Hospital"), without waiving or intending to waive, and expressly preserving as follows:

              1.       All objections to the competency, relevancy, materiality, privilege and

    admissibility of the responses to the Requests and the subject matter thereof, as evidence for any

    purpose in any further proceeding in this action, including any trial of the action and any other

    action;

              2.       The right to object to the use of any such responses, answers or documents, or the

    subject matter thereof, on any ground in any further proceeding of this action, including the trial

    ofthis action and in any other action;

              3.       The right to object on any ground at any time, to a request for further responses or

    answers to the Requests, or any other demand or document request or other discovery proceeding

    involving or relating to the subject matter of this controversy;

              4.       The right at any time to revise, correct, add, supplement or clarify any of the

    responses contained herein; and

                                          GENERAL OBJECTIONS

              1.       Humana objects to the Requests to the extent that they conflict with or exceed the

    scope of any applicable state or federal law or jurisprudence.

              2.       Humana objects to the Requests to the extent that they seek the disclosure of

    materials protected from disclosure by the attorney-client privilege, the work product doctrine or

    any other applicable privilege of protected doctrine herein.          Such privileges are explicitly

    4526-7640-640491
    2900125-000202 12/27/2016
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 73 of 266




    preserved and are not waived or limited by the Responses herein.

             3.        Humana objects to the request to the extent they seek the production of

    information that's not reasonably calculated to lead to discovery of admissible evidence:

             4.        Humana objects to the Requests to the extent that developing a response would be

    oppressive, unduly burdensome, unreasonably expensive or requiring unreasonable investigation

    on the part of Humana.

             5.        Humana objects to the Requests to the extent that they arc ambiguous, confusing,

    misleading, vague and/or unclear.

             6.        Humana objects to the Requests to the extent that they call for confidential,

    proprietary and/or irrelevant information.

             7.        In addition to these General Objections, Humana may set forth further objections

    with its specific Responses below. By setting forth such specific objections, Humana does not

    intend to limit or restrict these General Objections, which are incorporated by reference into its

    Responses. By referring to one or more of these General Objections in its specific Responses,

    Humana does not intend to limit or restrict the applicability of all of the General Objections to

    any specific Request.

             8.        To the extent Humana responds to Requests to which it objects, no objections are

    waived. These Responses are made without waiver of and with full preservation of all issues as

    to competency, relevancy, materiality, privilege and/or admissibility of these Reponses for any

    purposes.

    REQUEST NO. 1:

             Please provide certified copies of any and all policies of insurance in full force and

    effect for the years 2011 through the present, insuring the defendants against the claims

    complained of herein, up to $100,000,000.00, including the name of the insurer and the

    amount of the insurance provided.

    RESPONSE:

             Humana objects to Request No. 1 on the basis that it is vague and ambiguous in that the

    claims at issue in the lawsuit have not yet been identified. Subject to its objection, Humana

    responds that it is it is not in possession of a policy of insurance that meets the criteria set forth

    in Request No. 1.




                                                       2
    1826-7640-540491
    2900125.000202 12/27/2018
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 74 of 266




    REQUEST NO. 2:

               Please produce each piece of evidence which you plan to introduce at the trial of this

    m atter.

    RESPONSE:

               The Plaintiff has yet to identify the claims at issue in this litigation. As such, Humana

    cannot determine what evidence it may introduce at the trial of this matter. Humana will provide

    its exhibit list in accordance with the Court's Scheduling Order.

    REQUEST NO. 3:

               Please produce each piece of evidence which supports each fact which supports each

    defense, if any, which defendants have to this claim.

    RESPONSE:

               The Plaintiff has yet to identify the claims at issue in this litigation. As such, Humana

    cannot yet provide information on defenses it has to the claims and what evidence support those

    defenses.

    REQUEST NO. 4:

               Please produce any and all reports or other documents generated by anyone, including

    but not limited to expert witness reports obtained in regards to this matter.

    RESPONSE:

               The Plaintiff has yet to identify the claims at issue in this litigation. As such, Humana

    cannot yet identify evidence related to the claims at issue in this litigation.

    REQUEST NO. 5:

               Please produce each video and/or photograph which in any way involves the matter

    complained of herein.

    RESPONSE:

               The Plaintiff has yet to identify the claims at issue in this litigation. As such, Humana

    cannot yet identify evidence related to the claims at issue in this litigation. Further responding,

    Humana is not aware of any photograph or video that pertains to the claims at issue in this

    litigation.

    REQUEST NO. 6:

               Please produce a copy of each and every statement taken of any witness or of anyone in

    connection with this matter.




    4226-7640-6404v1
    2900125-000202 12/27/2018
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 75 of 266




    RESPONSE:

             The Plaintiff has yet to identify the claims at issue in this litigation. As such, Humana

    cannot yet identify evidence related to the claims at issue in this litigation.

    REQUEST NO. 7:

             Please produce any and all reports or other documents generated by anyone regarding

    the claims made the basis of this suit.

    RESPONSE:

             The Plaintiff has yet to identify the claims at issue in this litigation. As such, Humana

    cannot yet identify evidence related to the claims at issue in this litigation.

    REQUEST NO. 8:

             Please produce any and all infonnation regarding each and every witness that you may

    call at trial, including their name, address, telephone number, social security number, date of

    birth, job description and a detailed factual description of the testimony you intend to elicit

    from each.

    RESPONSE:

             The Plaintiff has yet to identify the claims at issue in this litigation. As such, Humana

    has not yet identified who it may call as a witness at a trial. Humana will provide its witness list

    in accordance with the Court's Scheduling Order.

    REQUEST NO. 9:

             Please produce any and all information regarding each expert witness you may call at

    the trial of this matter, including the area of expertise of each, as well as a detailed

    description ofthe information you intend to elicit from each.

    RESPONSE:

             The Plaintiff has yet to identify the claims at issue in this litigation. As such, Humana

    has not yet identified who it may call as an expert witness at a trial of this matter. Humana will

    provide its expert witness list in accordance with the Court's Scheduling Order.

    REQUEST NO. 10:

             Please produce any and all information regarding each and every defense you have to

    plaintiff s claims and if you claim any defenses, please list each fact which supports each

    defense and each piece of evidence, whether documentary or parole, which you contend

    supports each fact which supports each defense.



                                                       4
    4826-7640-6404v1
    2900125-000202 12/27/2018
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 76 of 266




    RESPONSE:

             The Plaintiff has yet to identify the claims at issue in this litigation. As such, Humana

    cannot yet list all the defenses it has to the claim and what evidence supports those defenses.

    REQUEST NO. 11:

            Please produce any and all information, facts, and/or evidence which supports of

    justifies Humana's use of the term "allowable" in determining or explaining how much to pay or

    not pay Crescent Hospital for medical services provided by Crescent Hospital to Humana

    customers from 2011 through the present date.

    RESPONSE:

             The Plaintiff has yet to identify the claims at issue in this litigation. As such, Humana

    cannot provide specific information related to the claims at issue in this litigation. Humana

    asserts that many of the health that IIumana administers and the health insurance policies that

    Humana administer pay non-participating providers a "Maximum Allowable Fee" which is

    defined in the plan document or insurance policy.

    REQUEST NO. 12:

            Please produce any and all information regarding the use and/or application of Facets

    in determining what to pay or not pay Crescent Hospital for medical services provided to

    Humana customers from 2011 through the present date.

    RESPONSE:

             Humana objects to Request No. 12 on the basis that it is vague and ambiguous. The term

   "Facets" is unclear and not defined.

    REQUEST NO. 13:

             Please produce any and all information established by Humana in communicating with

    Crescent Hospital from the time a Humana customer approaches Crescent Hospital for medical

    services which triggers the initial contact by Crescent Hospital to determine Humana coverage

    and responsibility for Humana to pay including the out-of-network percentage ofresponsibility

    through the providing ofmedical service by Crescent Hospital to Humana customers through the

    generation of a medical bill by Crescent Hospital to Humana, through the approval of the

    appeal of Crescent Hospital to the amount paid by Humana.




                                                     5
    4826-7640-640481
    2900125-000202 12/272018
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 77 of 266




    RESPONSE:

            Humana objects to Request No. 13 on the basis that it is overly broad, ambiguous and

    unduly burdensome. Further responding, the Plaintiff has yet to identify the claims at issue in

    this litigation. As such, Humana cannot yet identify specific communications related to the

    claims at issue.

    REQUEST NO. 14:

            Please produce any and all information regarding any and all agreements between

    Humana and Ochsner Hospital which indicate arid/or evidence the percentage of billed charges

    Humana pays Ochsner for medical services provided by Ochsner Hospital to Humana

    customers for the years 2011 through the present date.

    RESPONSE:

            Humana objects to Request No. 14 on the basis that the information requested is not

    relevant to the instant litigation nor reasonably calculated to lead to the discovery of admissible

    evidence.      Further responding, Humana's contracts with its participating providers are

    confidential, proprietary business information.

    REQUEST NO 15:

               Please produce any and all information which involves or indicates the calculation and

      total amount of money paid to Ochsner Hospital for medical services provided to Humana

      customers for each year beginning in 2011 through the present date.

    RESPONSE:

            Humana objects to Request No. 15 on the basis that the information requested is not

    relevant to the instant litigation nor reasonably calculated to lead to the discovery of admissible

    evidence.

    REQUEST NO. 16:

             Please produce any and all information which involves or indicates the percentage of

    billed charges paid by Humana to Ochsner Hospital for medical services provided to Humana

    customers for each year beginning in 2011 through the present date.

    RESPONSE:

             Humana objects to Request No. 16 on the basis that the information requested is not

    relevant to the instant litigation nor reasonably calculated to lead to the discovery of admissible

    evidence.



                                                      6
    4826-7610-64041
    2900125-00020212127!2018
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 78 of 266




    REQUEST NO. 17:

             Please produce any and all e-mail correspondence regarding Crescent Hospital

    generated by or received by Humana from 2011 through 2017.

    RESPONSE:

             Humana objects to Request No. 17 on the basis that its overly broad and unduly

    burdensome. Subject to its objection, Humana agrees to meet and in good faith confer on a

    schedule of production of email correspondence that is relevant to the claims at issue in this

    litigation once those claims have been identified.

    REQUEST NO. 18:

             Please produce any and all in-network signed contracts with participating specialty

    providers with attached rate sheets for each year from 2011 through 2017.

    RESPONSE:

             Humana objects to Request No. 18 on the basis that the information requested is not

    relevant to the instant litigation nor reasonably calculated to lead to the discovery of admissible

    evidence.      Further responding, Request No. 18 is overly broad, ambiguous and unduly

    burdensome. Moreover, Humana's contracts with its participating providers are confidential,

    proprietary business information.

    REQUEST NO. 19:

             Please produce copies of any and all rate sheets attached to each and every in- network

    specialty hospital from 2011 through the present date.

    RESPONSE:

             Humana objects to Request No. 19 on the basis that the information requested is not

    relevant to the instant litigation nor reasonably calculated to lead to the discovery of admissible

    evidence.       Further responding, Request No. 18 is overly broad, ambiguous and unduly

    burdensome. Moreover, Humana's rate sheets are confidential, proprietary business information.

    REQUEST NO. 20:

             Please produce any and all in-network signed contract with attached rate sheets.

    RESPONSE:

             See Response to Request Nos. 18 and 19.




                                                     7
    40204640-640491
    2900125-000202 12/27/2018
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 79 of 266




                                                         Respectfully submitted,




                                                          rrol J. Kinb — Bar Roll No. 17649
                                                         Layna C. Rush — Bar Roll No. 26242
                                                         BAKER,DONELSON,BEARNLAN,
                                                         CALDWELL & BERKOWITZ,PC
                                                         450 Laurel Street
                                                         Chase Tower North, 12th Floor
                                                         Baton Rouge, Louisiana 70801
                                                         Telephone: (225) 381-7000
                                                         Facsimile:     (225)343-3612

                                                         Attorneys For Defendant: Humana
                                                         Health Benefit Plan of Louisiana,Inc.,
                                                         Humana Health Plan,Inc., and Humuna
                                                         Insurance Company




                                    CERTIFICATE OF SERVICE


            I HEREBY CERTIFY that I have on this 18th day of January, 2019, served a copy of the

    foregoing discovery on counsel for all parties to this proceeding, by email and by placing same

    in the United States Mail, properly addressed, and first class postage prepaid.




                                                     8
    4826-7640-6404v1
    2900125.000202 12/27/2018
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 80 of 266
                                                                  FILET.      R. FECC:,RD 1 0(05,e23:11 17; 1 ::M1-1.1
                                                                   he I lev P.9 . P.9a t4t2o,
                                                                                            ,r.. Co( CLERK     —
                                                                 .1EPF- Pf::,FA
          24TH   JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                   STATE OF LOUISIANA

                                                                  DIVISION:

                           CRESCENT CITY SURGICAL CENTRE

                                            VERSUS

  -t,a‘HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUIVIANA
    OF LOUISIANA),HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                             COMPANY
  0,LEED:
                                    DEPUTY CLERK:

                                PETITION FOR DAMAGES
   LJ

          NOW INTO COURT,through undersigned counsel, comes plaintiff, CRESCENT

   CITY SURGICAL CENTRE (hereinafter referred to as "plaintiff" or "Crescent Hospital"),

   a limited liability company licensed to do and doing business in the Parish of Jefferson,

   State of Louisiana, who respectfully represents that:




          Made Defendants herein are:

          A.      HUMANA HEALTH BENEFIT PLAN OF LOUISIANA, INC.,
                 (HUMANA, HUMANA OF LOUISIANA), a Louisiana corporation
                  licensed to do and doing business in this Parish and State;

          B.     HUMANA HEALTH PLAN,INC., a Louisiana corporation licensed to do
                 and doing business in this Parish and State; and

          C.     HUMANA INSURANCE COMPANY, a Louisiana corporation licensed to
                 do and doing business in this Parish and State.

                                 IL NATURE OF ACTION

          1.     This case concerns plaintiff Crescent _Hospital's state law breach of contract

   claim against defendants, Humana Health Benefit Plan of Louisiana,
                                                                      Inc., (Humana,
   Humana of Louisiana), Humana Health Plan, Inc., and Humana
                                                              Insurance Company,
  (hereinafter referred to as "Defendants" or "Humana") for their continuing
                                                                             failure to pay
   plaintiff, Crescent Hospital, an appropriate amount of money for
                                                                      medical services provided
   by Crescent Hospital, which Humana agreed to pay.


                                           Page 1 of 16



                                                                                                 EXHIBIT



                                                                                      •                                  •
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 81 of 266


         2.       Despite Humana's representations, and the parties' ongoing agreement that

  Humana would pay the out-of-network provider's charges for medical services, Humana

  has breached its agreement and systematically reduced its payments to Creseeht Hospital.

         3.       Crescent Hospital, relying on Humana's statements and representations,

   provided quality services to Humana's customers, only to receive grossly insufficient

   payments. Given Humana's statements and representations, Crescent Hospital is entitled

  to recover an appropriate reasonable amount for medical services rendered to Humana's

   customers.

         4.       Humana has engaged in systematic, sophisticated, and intentional conduct to

   avoid paying Crescent Hospital what it should pay for services rendered.

          5.      Crescent Hospital has been severely injured and financially damaged as a

   result of Humana's unlawful actions.

          6.      Despite repeated efforts by Crescent Hospital to amicably resolve these

   issues, its entreaties have been to no avail.

                              HI VENUE AND JURISDICTION

          7. Venue is proper in this matter. pursuant to Louisiana Code of Civil Procedure

   Arts. 42, 74 and 76.1. The defendants are entities doing substantial business in Louisiana.

                               IV. FACTUAL BACKGROUND

          8.      Crescent Hospital provides surgical and related care to patients in the New

   Orleans area, and has over seventy board-certified physicians on its medical staff

          9.      Crescent Hospital regularly provided medical care to customers of Humana

   from 2011 through the present, even though the hospital is not. within the network of

   Humana providers.

           10.    Numerous Humana customers have chosen to receive their care at Crescent

   Hospital from its qualified surgeons and medical staff.

           1 1.   Crescent Hospital's care is of the highest quality, and some of the best

   surgeons seek out opportunities to provide their surgical services there.

           12.    Crescent Hospital's charges are fair and reasonable.

                                             Page 2 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 82 of 266


         13.    Crescent Hospital has had an ongoing, consistent, and systematic business

   relationship with Humana,

         14.    Each and every time before providing services to Humana customers,

   Crescent Hospital verifies Humana's agreement or offer to pay for services.

         15.    Each and every time Crescent Hospital contacts Humana, it verifies that

   prospective patients are Humana customers that Humana will pay for medical bills for out

   of network medical '• services, such as those Crescent Hospital provides, and what

   percentage of medical bills Humana agrees and offers to pay.

         16.    Each and every time, based on Humana's communication, Crescent Hospital

   provides medical services to Humana customers. .

          17.   After performing services to patients who are Humana's customers, Crescent

   Hospital timely provides to Humana a bill for services rendered, including a detailed

   itemization of services and supplies rendered in the course of such care, along with

   supporting documentation.

          18.   Humana required that Crescent Hospital verify Humana's agreement or offer

   to pay, and the percentage of the bill Humana would pay by referring to Humana's web

   portal, Humana.com.

         19.    Each and every time, Humana's statements regarding what it agreed or

   offered- to pay and percentage of payment as stated on the web portal and otherwise,

   constitute affirmative representations regarding payment and its responsibility to Crescent

   Hospital for payment for services rendered by Crescent Hospital to Humana customers.

         20.     With Humana.com,each and every time, Humana communicated to Crescent

   Hospital before.Crescent Hospital provided medical services to Humana customers, the

   fact that Humana would pay and the percentage, of the Crescent Hospital medical bill

   h umane would pay, and Humana expected Crescent hospital to rely upon the information

   contained on Humana.com, and Crescent Hospital relied upon seine and provided medical

   services to Humana customers.



                                           Page 3 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 83 of 266


          21.     Each and every time after the medical services were performed by Crescent

   Hospital, Crescent Hospital prepared and sent a bill for services rendered to Humana.

   Humana consistently and systematically failed to pay what it agreed/offered or a reasonable

   amount, in violation of Louisiana Law. Instead, Humana only paid cents on the dollar.

          22.     Distilled, Humana has converted money it owed to Crescent Hospital to its

   own use.

          23.     Each and every time.Crescent Hospital relied upon and was entitled to rely

   upon to its detriment, Humana's web portal, and other statements made by
                                                                            Humana,
   • whether oral or otherwise regarding Humana's agreement or offer to pay,
                                                                             and the
   percentage Humana offered or agreed to pay to Crescent Hospital for medical
                                                                               services
   rendered by Crescent Hospital to and for Humana customers.

          24.     Humana published statements to Crescept Hospital that it will pay out-of-

   network providers a designated percentage of its medical bill:

          25.     Despite Humana's confirmation that they would pay a designated percentage

   of Crescent Hospital's bill for out of network services, Humana engaged in a systematic,

   arbitrary and intentional effort to pay Crescent Hospital only cents on the dollar for
                                                                                            services
   it rendered.

          26.     Humana has engaged in a systematic and collusive practice aimed at reducing

   payments to out-of-network providers.

      -   27.     Humana has consistently, systematically, and unreasonably paid Crescent

   Hospital for medical care, which it offered/agreed.to pay Crescent Hospital, cents
                                                                                      on the
   dollar. This systematic and unlawful effort has. resulted in Crescent Hospital's being

   underpaid by millions of dollars.

          28.     Humana has failed to provide Crescent Hospital with any reasonable basis

   for its inadequate and extreme underpayments, illustrating that its actions are arbitrary,

   capricious, and with the purpose offinancially harming Crescent Hospital.

          29.     Crescent Hospital has been substantially damaged as a result of Humana's

   stream of unlawful activities.

                                            Page 4 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 84 of 266


                                V. FIRST CAUSE OF ACTION

     BREACH OF CONTRACT - - FAILURE TO PAY A REASONABLE AMOUNT

          30.     Crescent Hospital incorporates the foregoing paragraphs as if fully stated

   herein.

          31.    Crescent Hospital does not claim or seek coverage or benefits on behalf of

   its patients, and expressly waives same, but instead seeks to enforce independ
                                                                                  ent state law
  (and not federal law)legal duties that Humana owes directly to Crescent Hospital.
                                                                                      Crescent
   Hospital specifically refuses to plead and expressly waives any rights it may have
                                                                                        against
   Humana under any and all federal laws, either independently or on behalf of its
                                                                                   patients.
   Omega Hosp., LLC v. La. Health Servo & Inclem. Co., No. CIV. A. 13-21, 2013
                                                                               WL
   5236625, at (E.D. La. Sept. 16, 2013), rev'd in part sub nom. Omega Hosp., L.L.C.
                                                                                     v. La.
   Health Serv. &Inclem. Co., 5921E App'x 268 (55, Cir. 2014); Crescent City Surgical
                                                                                        Centre
   v. La. Health Sent. & fnclem. Co., No. 17-10211 (ED.La. Oct. 11, 2017).

          32.    Crescent Hospital is an independent party. Its claims are based on its status

   as an out-of-network health provider for medical services rendered, which
                                                                               Humana agrees
   to pay for and does pay(though extremely underpays) Crescent Hospital, and
                                                                              are not based
   on any assignment of benefits from its patients. Crescent Hospital-specifical
                                                                                 ly refuses to
   plead and expressly waives any rights it may have against Humana under any
                                                                              and all
   federal laws, either independently or on behalf of its patients.

          33.    Crescent Hospital's claims are not based on the "relationship between the

   insured and insurer," but upon Humana's solicitation and knowing acceptanc
                                                                                  e of Crescent
   Hospital's services.

          34.    Each and every time a contract was formed by the consent of the
                                                                                 parties
  (Crescent Hospital and Humana) established through offer and
                                                               acceptanc     e.
          35.    An enforceable contract requires a meeting of the minds, which there
                                                                                      was
   each and every time. •




                                           Page 5 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 85 of 266


          36,    Once an offer is made, consent to a contract need not be expressed in words

   but may be implied by actions of the parties, as it was here each and every
                                                                                 time from 2011
   through the present:

                A.        Crescent Hospital and Humana have an ongoing, consistent and

                          systematic business relationship.

                B.        More particularly, Humana offered to pay Crescent Hospital for the

                          medical services provided Humana customers. Each and every time

                          the arrangement between the parties to the transactions underlying this

                          lawsuit are routine and familiar, in that the same process of busines
                                                                                               s,
                          Contract, billing and extreme underpayment occurs.

                C.        Humana communicates to Crescent Hospital, which will be
                                                                                       rendering
                          those medical services, the percentage of the Crescent
                                                                                 Hospital
                          medical bill it agrees to pay for services rendered to
                                                                                 Humana
                       customers. Humana did this over the telephone, and then
                                                                               through
                       Humana.com in .response to Crescent Hospital's inquiries.

                D.     Humana not only made this information available to Crescen
                                                                                  t
                       HosPital, it specifically instructed Crescent Hospital to
                                                                                 refer to it for
                       information related to what Humana would pay.
                                                                                    Specifically,
                      Humana wrote to Crescent Hospital, expressly instruct
                                                                            ing Crescent
                      Hospital to refer to the Humana.com web portal for any
                                                                             information
                      it sought from Humana relating to monetary payment
                                                                               s.
                E.    In response to and based upon Humana's represe
                                                                     ntations each and
                      every time regarding what it would pay for .medical services
                                                                                      , Crescent
                      Hospital agreed to render medical services to Humana
                                                                           's customers.
                      Each and every time before agreeing to treat a
                                                                     prospective patient,
                      Crescent Hospital first confirmed with Human the
                                                                  a    percent        age of the
                      bill for the medical services to be performed
                                                                    that Humana agreed or
                      offered to pay. Crescent Hospital verified
                                                                 Humana's offer and its
                                            Page 6 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 86 of 266


                 terms through telephone calls, and thereafter, through viewing the

                 offers-on Humana's Humana.corn website.

           F.    Regardless of the means of communication, each and every time

                 Humana communicated to Crescent Hospital that it would pay

                 Crescent Hospital a percentage of its bill. When Crescent Hospital

                 deemed the offer to be acceptable, it accepted the offer by providing

                 the medical services.     This resulting performance constitutes an

                 acceptance of Humana's offer and, alone, is sufficient to establish a

                 binding, enforceable contract between the two.

           G.    Humana and Crescent Hospital consented to contract through a

                 longstanding business relationship and a consistent course of dealing.

           H.    Crescent Hospital has been providing medical services for Humana

                 for years.

           I.    In furtherance ofthis business relationship, Humana,in fact, has in its

                 system a provider identification number specifically for Crescent

                 Hospital, which assists it in.           Crescent Hospital's bills and

                 its resulting payments.

           J.    Throughout the course of their dealing, Humana never indicated any

                 desire not to do business with Crescent Hospital. Even after deciding

                 not to engage in telephonic pre-verification of payment, it continued

                 to direct Crescent Hospital to its Humana,com website for such

                 information. Humana never communicated to Crescent Hospital not

                 to treat any Humana customer. Humana has all.along availed itself of

                 Crescent Hospital's providing services to its customers. Crescent

                Hospital, after providing such services, then billed Humana directly
                                                                                           •
                for payment. • And, in response to such billing, Humana consider
                                                                                 ed
                 and generally made payments to Crescent Hospital for the services

                (although not close to the full amount due).

                                    Pane 7 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 87 of 266


               K.     Crescent Hospital's rendering of medical services .for Humana

                     customers, its billing Humana for payment.for same, and Humana's

                     payments in response . demonstrate and confirm the parties'

                     contractual undertaking. Ome a Hos )ital, LLC vs. Louisiana Health

                     Service & Indemnity Co., 191 So.3d 582(La. 2016).

              L.     Each and every time, Humana and Crescent Hospital exchanged offer

                     and acceptance via telephonic and interact verifications.

              M.     Each and every time, Crescent Hospital contacts Humana to do work,

                     Humana consents to same and confirms its responsibility tar the bill.

              N.     Each and every time, Crescent Hospital does the work.

              0.     Each and every time, Crescent Hospital prepares and sends a bill.

              P.     Finally, in the alternative, and to the extent the Court were to find that

                     the parties did not agree upon a set price that Humana would pay for

                     Crescent Hospital's rendering medical services to its customers would

                     not foreclose a finding of an enforceable contract. The fact that the

                     amount.of compensation a party is to receive for services rendered

                     was not agreed upon does not vitiate the contract. Instead, the law

                     will imply in the contract, a provision that the party would be paid
                                                                                          .a
                     reasonable sum for the services. La. Civ. Code art. 2054.

              Q.    In this circumstance, the fact-finder may and will supply a reasonab
                                                                                            le
                     price for the contract for Humana to pay for medical services rendered

                     by Crescent Hospital.

              R.    As a direct result of Humana's breach, Crescent Hospital has
                                                                                     suffered
                    damages including La Civil Code Art. 2000, interest damages
                                                                                     .
                         VI. SECOND CAUSE OF ACTION

        VIOLATION OF LOUISIANA'S UNFAIR TRADE
                                              PRACT                      ICES ACT
        37.   Crescent Hospital incorporates the foregoing paragrap
                                                                    hs as if fully stated
  herein.

                                        Page 8 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 88 of 266


            38.   Crescent Hospital does not claim or seek coverage or benefits on behalf of its

   patients, and expressly waives same, but instead seeks to enforce indepen
                                                                             dent state law
  (and not federal law)legal duties that Humana owes directly to Crescent
                                                                                Hospital. Crescent
   Hospital specifically refuses to plead and expressly waives any rights
                                                                          it may have against
   Humana under any and all federal laws, either independently or on behalf
                                                                                  of its patients.
            39.    Fraud, deceit, and misrepresentation constitute "deceptive practices" under

   the Louisiana Unfair Trade Practices Act. ("LUTPA")

            40.    Defendants' improper actions and practices described in this Petition

   constitute the use or employment of an unfair or deceptive method;
                                                                      act, or practice under
   Louisiana Revised Statute § 51:1401, et seq. Defendants' acts violate public
                                                                                policy and
   are immoral, unethical, oppressive, unscrupulous, and/or substantially
                                                                              injurious.
           41.    As a result of Humana's unfair,. pervasive and unlawful practices, Humana

   has retained and continues to retain monies that it offered or agreed
                                                                         to pay, and which
   therefore rightfully belong to- Crescent Hospital for rendering-medical services
                                                                                       to Humana
   customers.

           42.    Crescent Hospital has been injured and suffered sizeable losses as a
                                                                                           result of
  the use of Humana's actions, meriting      an award of actual damages in an amount to be

  proven at trial.

       •   43.    Humana's unfair practices are likely to continue absent judicial intervention.

                               VII. THIRD CAUSE 01? ACTION

                                  DETRIMENTAL RELIANCE

       •   44.       Crescent Hospital incorporates the foregoing paragraphs as if full stated

  herein.

           45.    Crescent Hospital does not claim or seek coverage or benefits on behalf
                                                                                              of its
  patients, and expressly waives same, but instead seeks to -enthrce
                                                                     independent state law
  (and not federal law)legal duties that Humana owes
                                                           directly to Crescent Hospital. Crescent
  Hospital specifically refuses to plead and expressly waives
                                                              any rights it may have against
  Humana under any and all federal-laws, either independ
                                                         ently or on behalf of its patients.

                                            Page 9 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 89 of 266


             46.    Humana is liable to Crescent Hospital under the theory of detrimental

    reliance under Louisiana Civil Code Art. 1967.

             47.    Humana communicated to Crescent Hospital via telephone and
                                                                               on
   Humana.com web portal that it agreed or offered to pay for Crescent Hospital
                                                                                's provision
   of medical services to Humana's customers, which induced Crescen
                                                                    t Hospital to rely on
   said information to its detriment.

             48.   Crescent Hospital reasonably relied, to its detriment, on representations
                                                                                             and
   statements made by Humana as to the existence and extent ofHumana
                                                                            's offer or agreement
   to pay for Crescent Hospital's provision of medical services
                                                                    to Humana customers.

          49.      Crescent Hospital was entitled to rely upon Humana's representations
                                                                                        and
   statements when accepting Humana. customers as patients, based
                                                                  upon Humana's
   representations that Humana offered or agreed to pay and would
                                                                  pay for out-of-network
   medical services rendered by Crescent Hospital.

             50.   Crescent Hospital has been damaged as a result of Ilumana's actions
                                                                                       in an
   amount to be proven at trial.

                             VIII. FOURTH CAUSE OF ACTION

                                             FRAUD

          51.       Crescent Hospital incorporates the foregoing paragraphs as if fully
                                                                                        stated
   herein.

          52.      Crescent Hospital does not claim or seek coverage or benefits
                                                                                 on behalf of
   its patients, and expressly waives same, but instead seeks
                                                                 to enforce independent state law
  (and not federal law)legal duties that Humana owes directly to Crescen
                                                                         tHospit    al. Crescent
   Hospital specifically,,refuses to plead and expressly waives
                                                                   any rights it may have against
  Humana under any and all federal laws, either independently
                                                              or on behalf ofits patients     .
          53.      Fraud is defined in the Louisiana Civil Code as "a misrepre
                                                                               sentation or a
   suppression of the truth made with the intention either
                                                           to obtain an unjust advantage for
   one party or to cause a loss or inconvenience to the
                                                           other.7 Fraud may result from silence
  or inaction. La.C.C. art. 1953.

                                           Page 10 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 90 of 266


             54.    Humana made representations to Crescent Hospital by inviting Crescent

   Hospital to verify the terms of Humana's offer or agreement to pay through
                                                                              viewing
   Humana's web portal, Humana.com, and by providing information on
                                                                    its Humana.com
   web portal, and making statements orally and otherwise to
                                                             Crescent Hospital, which
   Humana expected Crescent Hospital to rely upon, and which Crescent
                                                                      Hospital did rely
   upon, regarding Humana's offer or agreement to pay for Crescent
                                                                        Hospital's provision of
   medical services to Humana customers.

             55.    -Humana's misrepresentations were of material facts because Crescent

   Hospital relied, to its detriment, on such misrepresentations and statements
                                                                                made by
   Humana as to the existence and extent ofHumana's offer or agreement to
                                                                               pay for Crescent
   Hospital's provision of medical services to Humana customers.

          56.      Upon information and belief, Humana intended to deceive Crescent Hospital

   with its misrepresentations and systematic failure to pay Crescent Hospital-a
                                                                                 reasonable
   amount, and obtained an unjust advantage by keeping the monies it promised
                                                                              to pay
   Crescent Hospital for medical services provided by Crescent Hospital to
                                                                           Humana
   customers.

          57.      Crescent Hospital was reasonably entitled to rely upon Humana's

   representations and statements in accepting Humana customers as patients, based
                                                                                   upon
   Humana's representations it would pay for care rendered by Crescent Hospital.

          58.       Crescent Hospital has been damaged as a result of Humana's fraudulent

   actions including extreme underpayment (Humana keeps Crescent Hospital's money)
                                                                                   in
   an amount to be proven at trial.

                                IX. SIXTH CAUSE OF ACTION

                             NEGLIGENT MISKEPRESENTATION

         59.         Crescent Hospital incorporates the foregoing paragraphs as if fully stated

   herein.

         60.       Crescent Hospital does not claim or seek coverage of benefits on behalf of
                                                                                                its
   patients, and expressly waives same, but instead seeks to enforce independe
                                                                               nt state law

                                            Page 11 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 91 of 266


   (and not federal law)legal duties that Humana owes directly to Crescent Hospital. Crescent

   Hospital specifically refuses to plead and expressly waives any rights it may have against

   Humana under any and all federal laws, either independently or on behalf ofits patients.

          61.     Louisiana allows recovery in tort for purely economic loss caused by

   negligent misrepresentation where privity of contract is absent.

          62.     For the cause of action to arise, there must be a legal duty on the part of the

   defendant to supply correct information to the plaintiff, there must be a breach
                                                                                      of that duty,
   and the breach must have caused plaintiff damage.

          63.     In Louisiana, negligent misrepresentation cases are evaluated using the duty-

   risk analysis. The duty-risk analysis is employed on a case-by-case basis.

          64.     Generally, the initial determination in the duty-risk analysis is cause-in-fact.

          65. ,   A plaintiff must prove that the conduct in question was a cause-in-fact of the

   resulting harm, the defendant,owed a duty of care to the plaintiff, the requisite
                                                                                     duty was
   broached by the defendant, and the risk of harm was within the scope of protection
                                                                                         afforded
   by the duty breached.

          66. -   Under the circumstances described in this Petition, Humana has a legal duty

   to supply correct information regarding the existence and extent to which it has
                                                                                    agreed or
   offered to pay to Crescent Hospital for the provision of medical services to Humana's

   customers.

          67.     Crescent Hospital relied, to its detriment, on representations and statements

   made by Humana as to the existence and extent of payment by Humana
                                                                      for Crescent
   Hospital's provision of medical services to Hwnana's customers.

          68.     Crescent Hospital was entitled to rely upon Humana's representations and

   statements.

          69.     Humana is liable to Crescent Hospital for their negligent misrepresentations

   pursuant totouisiana Civil Code Art. 2315 and other Louisiana
                                                                      law.
          70.     Crescent Hospital has been injured and damaged as a result of
                                                                                Humana's
   actions in an amount to be proven at trial.

                                           Page 12 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 92 of 266


     X. THE CLAIMS OF CRESCENT HOSPITAL HEREIN ARE EXCLUSIVEL
                                                              Y
    FOR STATE LAW BREACH OF CONTRACT AND THE STATE LAW
                                                         CLAIMS
                       THAT FLOW THEREFROM.

             71.    This case arises and is broUght exclusively under the laws of Louisiana,
                                                                                             not
    the laws of the United States. Nothing pleaded herein alleges any relief
                                                                             governed by or
    available pursuant to the Employee Retirement Income Security Act
                                                                      of 1974 ("ERNA"),
    29 U.S.C. § 1001 et seq., or the Federal Employees Health Benefits
                                                                       Act ("FEFIBA"), 5
    U.S.C. § 8901 et seq., or federal common law, or any claims involvi
                                                                        ng a federal officer.
    To the extent that any such claims may be even implied, Crescen Hospita
                                                                   t        l expressly rejects
    such implication and expressly states that it does not and will
                                                                    not seek damages for any
    such claims and expressly waives same. Omega Hosp., LLC
                                                            v. La. Health Serv. &
    Co., No. CIV. A. 13-21, 2013 WL 5236625, at *(E.D.
                                                       La. Sept. 16, 2013), rev'd in part
   sub nom. Omega Hosp. L.L.C. v. La. Health Serv. & Indem.
                                                            Co., 592 F. App'x 268 (5th
    Cir. 2014); Crescent City Surgical Centre v. La. Health Serv.
                                                                          & Indem. Co. No. 17-10211
   (ED.La. Oct. 11, 2017).

             72.   Crescent Hospital's claims do not relate to employee welfare
                                                                                benefit plans
   subject to federal law pursuant to either ERISA,29 U.S.C.
                                                                      § 1132(a), or ERMA,5 U.S.C.
   § 8901 et seq., and Crescent Hospital expressly waives
                                                          same. Further, Crescent Hospital
   does not,challenge the benefits that may be oared to
                                                             its patients. Finally, Crescent hospital
   specifically does not seek any coverage determination
                                                         or finding as to what benefits may
   be owed/not owed under any insurance policy to or
                                                     on behalf of its patients. Crescent
   Hospital specifically, refuses to plead and expressly waives
                                                                  any rights it may have against Humana
   under any and all federal laws, either independently or
                                                             on behalf of its patients.
          73.      Crescent Hospital does not seek to recover for alleged
                                                                          underpayments of
   health benefits owed to its patients or for its patients
                                                              and expressly waives same. Crescent
   Hospital does not seek to enforce rights or recover
                                                       benefits      under the terms of any insurance
   policy.

          74.      Crescent Hospital does not seek to recover benefits
                                                                       under ERISA for its
   patients and expressly and hereby waives same.


                                             Page 13 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 93 of 266


           75.    Crescent Hospital does not seek to recover benefits from FEHBA-gove
                                                                                               rned
    health benefits plans for its patients and hereby expres
                                                             sly waives same. Furthermore,
    Crescent Hospital does not seek to recover
                                               any amounts for Humana's payment
    misrepresentations that are related to treatment of any
                                                               patient who may have an FEHBA
    insurance policy, and hereby expressly waives and discla
                                                             ims      such recovery.
           76.    Crescent Hospital does not claim or seek coverage benefi
                                                                           ts on behalf of its
    patients, and hereby expressly waives same, but
                                                    instead seeks to enforce state law legal
    duties that Humana owes directly to Crescent Hospit
                                                           al. Crescent Hospital's suit seeks only
   to enforce its own state law legal rights agains
                                                   t Humana. Federal law does not and cannot
   preempt Crescent Hospital's state law claims becau
                                                      se     Crescent Hospital expressly waives
   any and all federal law claims it may have agains
                                                     t Humana.
          77.    Moreover, Crescent Hospital's claims do not requir
                                                                          e a determination of any
   federal rights and Crescent Hospital hereby expres
                                                      sly    waives same.
          78.    Crescent Hospital is not, does not, and will not make
                                                                       a    claim against Humana
   either expressly or impliedly under ERIS
                                              A. Crescent Hospital is not, and will not make a
   claim against Humana either expressly or
                                            impliedly based upon assignments regarding
   claims Humana customers may have agains
                                           t Huma         na and hereby expressly waives same.
          79,    Crescent Hospital is not making a claim either
                                                                expressly or impliedly that
   Humana -customers did not receive their benefi
                                                   ts under the terms of their plans or claim
   that the relationship between Humana's
                                              customers and their employers was adversely
   affected. Crescent Hospital is not seekin
                                             g to recover any monies promised on that basis
   and hereby expressly waives same.

         80.     Crescent Hospital's suit is exclusively a direct
                                                                    action to enforce its own legal
  rights to payment (as opposed to a
                                     derivative suit seeking to enforce its patients'
                                                                                      rights),
  and therefore is not a suit under FEHB
                                           A. FEHBA does not preempt Crescent Hospit
                                                                                              al's
  direct claim — brought exclusively
                                     under Louisiana law and not federal law in
                                                                                regard to
  Humana's agreements and misrepresentations
                                               concerning the extreme underpayments to
  Crescent Hospital by Humana — for
                                    negligent misrepresentation, detrimental relian
                                                                                    ce, and
                                          Page 14 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 94 of 266


    breach of contract and LUTPA violations for medical servic
                                                               es provided by Crescent
    Hospital to Humana customers. Crescent Hospital is not claimi
                                                                  ng monies for the failure
    of Hutnana to respect its patients' rights and hereby expressly waives
                                                                              same.
           81.     Crescent Hospital is not and will not make a claim either expres
                                                                                    sly or
    impliedly against a federal officer arising out of his officia
                                                                   l duties and hereby expressly
    waives same. In fact, Crescent Hospital expressly
                                                      waives any claims it may have
   suggesting that a federal officer did anything wrong,
                                                         much less injure anyone, including
    Crescent Hospital, and hereby expressly waives same.
                                                         Crescent Hospital further denies
   that any Crescent Hospital patients/Humana custom
                                                           ers were federal officers and does not
   and will not seek any monies from Humana for its failure
                                                                 to pay for same. Further, if any.
   Crescent Hospital patient/Humana customer had
                                                 a FRI-113A health insurance policy,
   Crescent Hospital hereby expressly eliminates
                                                 and separates that patient(s) and
   corresponding medical bill(s) for treatment from this
                                                         lawsuit and does not seek and will
   not accept a single cent for the failure of Humana
                                                        to pay Crescent Hospital same. Crescent
   Hospital expressly waives same.

                                       XI. JURY DEIVLOID

          82.    Plaintiff asserts that its damages exceed that necess
                                                                       ary for a trial by jury and,
   therefore, requests a jury trial.

                                          MI. PRAYER

          WHEREFORE, Plaintiff, Crescent Hospital, prays
                                                                 that Humana be served with a
   copy of this Petition, and after all legal delays and due
                                                             proceeding had before a jury, there
   by judgment in favor. of Crescent Hospital and
                                                        against Humana Health Benefit Plan of
  Louisiana, Inc.,(Humana,Humana of Louisi
                                                   ana), Humana Health Plan; Inc., and Humana
  Insurance Company, jointly and solidarily,
                                                   for the amount of damages proved at trial,
  together with legal interest, all costs'ofthese
                                                  proceedings, and for all other relief, including,
  but not limited to attorneys' fees, as are
                                              appropriate.




                                           Page 15 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 95 of 266


                                     Respectfully submitted,

                                     GIBBY ANDR                  VEIRM,LLC


                                     GILBFRI V. ANDRY,lY(LSBA # 20056)
                                     828 Baronne Street
                                     New Orleans, LA 70113
                                     Telephone:(504) 522-1000
                                     Facsimile:(504)522-8000

    PLEASE SERVE:

   Humana Health Benefit Plan of Louisiana, Inc.
   (Humana, Humana of Louisiana)
   Through its Registered Agent for Service
    Corporation Service Company
   320 Somerulos Street
   Baton Rouge,LA 70802

   Humana Health Plan, Inc.
   Through its Registered Agent for Service
   Louisiana Secretary of State   -
   8585 Archives Avenue
   Baton Rouge,LA 70809

   Humana Insurance Cornyany
   Through its Registered Agent for Service
   Louisiana Secretary of State
   8585 Archives Avenue
   Baton Rouge,LA 70809




                                       Page 16 of 16
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 96 of 266


                            FILE     R RE,:::0 RD 01 ,,' 2 21:11 '3 1E: ':2
                           Court tie M .              CP( (::[ERR:
                           JE FFE RS    P.A.R ti;R. LA.


        CRESCENT CITY SURGICAL
               CENTRE

                         VERSUS

 HUMANA HEALTH BENEFIT PLAN OF
LOUISIANA,INC.,(HUMANA,HUMANA
  OF LOUISIANA),HUMANA HEALTH
PLAN,INC., AND HUMANA INSURANCE
            COMPANY

         CASE BROCHURE
             Prepared by: Gilbert V. Andry,IV
        Gibby Andry,The Andry Law Firm,LLC


FOR SETTLEMENT PURPOSES ONLY




                                                                              EXHIBIT
                           Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 97 of 266




                                                                                                   SIN3INO3
                                                                                                    AO 318V►1
80000 SERIES
               PC
               RECYCLED®
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 98 of 266




              TABLE OF
              CONTENTS
     Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 99 of 266




I
                           TABLE OF CONTENTS

    Executive Stunrnary

    Crescent City Surgical Centre is a Hospital

    Applicable Law                                                     3

    The Facts

    Quantum.

    Verdict Form


I




I




I

I

I




I

I
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 100 of 266
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 101 of 266




                EXECUTIVE
                SUMMARY
      Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 102 of 266




           Crescent Hospital, a hospital located in Metairie, Louisiana, provides surgical

I   care and other related care to patients in the New Orleans area, and has over seventy

    board-certified physicians on its medical staff. Crescent Hospital's physicians

    regularly provide the necessary and important care to insureds of Humana, even

    though the hospital is not within the participating provider network of Humana.

    Numerous Humana customers have deliberately chosen to receive their care at

    Crescent Hospital from qualified surgeons and medical staff, even though Crescent

    Hospital is not within Humana's network. Crescent Hospital's care is ofthe highest

    quality, end some of the best surgeons seek opportunities to provide their surgical

    services there.

          Before providing services to patients, Crescent Hospital regularly and

    systematically verifies responsibility for payment with insurers, such as Humana.

    Crescent Hospital contacts Humana by telephone and computer to ensure

    information it receives is accurate and reliable. Based on information provided by

    Humana, Crescent Hospital makes a determination whether to provide services to

    patients.

          When a patient presented to Crescent Hospital for treatment and a

    "precertification" inquiry was made, Humana did on every occasion confirm that

    Crescent Hospital was eligible for full payment. Flumana's failure to protest or

    instruct Crescent Hospital not to provide the service when asked about coverage by
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 103 of 266




 Crescent Hospital, further evidenced.a continuous business relationship and contract

which was consummated and binding. In addition, Hurnana's action allowed the

services to be performed by Crescent Hospital. After completing its services to

patients who are Humana's insureds, Crescent Hospital timely provides to Humana

a detailed itemization of services and supplies rendered in the course of such care,

along with supporting documentation.

       Although it is not an in-network provider (i.e.,a provider with a signed written

contract with Humana, which contains an agreed-upon price list), Crescent Hospital

has'had a longstanding and continuous "business relationship" with Humana. This

business relationship entailed Humana's offering payment for the treatment,of its

customers, followed by Crescent Hospital performing the treatment and then billing

Humana for payment.

      This business arrangement followed a regular, well-established pattern.

Before agreeing to treat a prospective patient, Crescent Hospital first checked that.

Hurnana was agreeing to pay for the medical services being performed. Humana

represented to Crescent Hospital its payment responsibility. Crescent Hospital, in

turn, expected to and did receive payment.. However, as Humana knows, it has

extremely underpaid Crescent Hospital.

      Humana was a regular recipient oftreatment bills from Crescent Hospital, and

it is equipped to process and pay them. It has in its system a provider identification
 Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 104 of 266




number specifically for Crescent Hospital, which assists in its processing Crescent

Hospital's bills and its resulting payments.

      Early on,Humana demanded that Crescent Hospital verify insurance payment

information by viewing information on Humana's web portal. Humana's statement

regarding coverage, as stated on the web portal and otherwise, constitute affilmative

representations regarding Humana's responsibility for payment to Crescent

Hospital, as well as reasonable payment for services rendered to Humana customers

by Crescent Hospital.

      Crescent Hospital had no reason to doubt that Humana would pay the Humana

quoted percentages ofits bills. As Dr. Teresa Waters explains, it is "customary" for

providers such as Crescent Hospital to rely on quoted payment,percentages that

insurance companies represent they will pay. Moreover, because it has no written

provider contract with Humana, Crescent Hospital had never agreed to accept any

baseline below its itemized bill. This is in line with standards in the industry.

Distilled, it is customary for insurance companies to base their payments on a

provider's itemized bill when the insurance company does not have a signed written

contract With the provider that sets for the predetermined agreement as to price.

      Crescent. Hospital relied on Humana's representations of responsibility, and

Crescent Hospital based its decision whether to provide treatment to a given patient

on them. Once it agreed to treat Humana customers, Crescent Hospital in each case
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 105 of 266




provided the medical care and sent an itemized bill to Humana for payment. Once

Humana received such bills, it generally paid Crescent Hospital for the services, but

arbitrarily'underpaid.

      Despite Humana's explicit representations and practice that it would pay an

out-of-network provider's charges, every year for the past six years, Humana has

systematically and dramatically reduced its payments to Crescent Hospital. Crescent

Hospital, relaying on Humana's statements and representations, has provided quality

medical services to Humana customers, only to receive grossly insufficient

payments. Under Louisiana law Crescent Hospital is entitled to be paid a reasonable

amount of services rendered to Humana customers. By way of example, for 201'7,

defendants have only paid on average 10.83% of Crescent Hospital's charges.

      From January 2011 forward, Crescent Hospital has relied upon and was

entitled to rely upon, to its detriment, Humana representatives' statements oral or

othervvise, to determine insurance coverage and payment to Crescent Hospital for

services rendered.

      Humana has implemented systematic claims processes to manipulate the CPT

codes contained in the claims forms submitted by Crescent Hospital by arbitrary and

random denial ofcovered services and by bundling irreconcilable claims denial code

explanations and rejecting code descriptions.
      Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 106 of 266

I




           Humana conceals the manner in which it actually processes requests .for

    payment by refusing to disclose it, by taking affirmative steps to keep it secret, and

    by depriving Crescent Hospital of infoiiiiation that might enable Crescent Hospital

    to discover Humana's processing techniques, including such basic information as

    the schedule offees in effect for various procedures.

          Crescent Hospital was reasonably and justifiably entitled to rely upon

    Humana's representations and statements in accepting Humana customers as

    patients, based upon Humana's representations that their policies pay a reasonable

    amountfor out-of-network medical care, such as that rendered by Crescent Hospital.

    Crescent Hospitnl relied, to its detriment, on representations and statements made by

    Humana as to the existence and extent ofinsurance coverage for Crescent Hospital's

    provision of medical services to Humana's customers.
I
          As a result of Humana's unfair, wrongful, deceptive and/or unlawful

    practices, Humana has retained and continues to retain monies that rightfully belong

    to Crescent Hospital for rendering covered, medically -necessary services to

    Humana's customers. Humana should be required to pay these monies to Crescent

    Hospital.

          Crescent Hospital seeks to recover for medical services and supplies it

    -provided to its patients, who are Humana customers. Humana has engaged in

    systematic, sophisticated, and intentional conduct to avoid paying Crescent Hospital
     Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 107 of 266




    what'it should receive as payment for services rendered. Crescent Hospital has been

    severely injured and financially damaged as a result ofHumana's years of unlawful

    actions.

          In conclusion,there are two calculations measuring the magnitude ofdamages

    associated with this case. The damages are estimated to be $        and       for the

    period of January 1 2011 through the present and continuing.

1         Crescent Hospital quantifies the damages suffered,is suffering, and mill suffer

    as a result ofHumana's conduct as follows:


               Total Charges Method                 "Aetna Standard7 Method.
                  $15,043,528.00                         $7,157,281.00
 PI LE L.:, FOF'.. FTC(1.. RD
                                Lii          1-11 9 1 537:27
   c, Li r t m?.)).       i ght„      r:LEFT::
,IF FEE:          N
                                                               Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 108 of 266
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 109 of 266




 CRESCENT CITY
SURGICAL CENTRE
  IS A HOSPITAL
am   —   an   IMO   OM     r—                        11111    IMO       OM         N111         NM              MN   NM        11111      MI      1111




                                                              tat o 'Iottigiatta
                                               Department ofHealth and Hospitals
                                                                     LICENSE
                                                                      Hospital
                     Main Campus License #
                     Type Facility:     Acute
                     This is to certify that
                                                         Crescent City Surgical Centre Operating
                                                                                                 Company,LLC
                     is hereby licensed to operate       Crescent City Surgical Centre
                                                        3017 Galleria Drive
                                                      Metairie            LA       70001
                     With a licensed capacity of 20
                                                          licensed beds
                     The license will,expire on 12/31./2016,       but may be revoked or suspended at any time
                                                                                                                   as provided in the Licensing
                    Licensing-Law or Minimum Standards
                                                            pertaining thereto. This license is not
                                                                                                    transferable and mustbe renewed annually.
                    This license is valid for the above
                                                        mentioned entity at the above mentioned location. A
                                                                                                               change in the entity and/or
                    location voids the license.




                                                     License Effective Date
                                                                                                                                                         Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 110 of 266




                                                                                  ,
                                                                                  ,r}4    314-+-fli st., 4'
                                                                                                          4-4
                                                                                                ft. 44,C4,.
 Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 111 of 266




                                                                                      Health Standards Section
      FARTMENT OF HEALTH
                                    A ND HOSPITALS


    2/17/201                                                                   State ID: H00010513
    ikL'ong   r


          „ ,-
  Creseent.CllySurgical Centre
  3017 Galleria Drive
   stable;LA 70001



   e r"Atfiiiiriibtrator:
   la'are";IsSiitpg you a license to operate atthe geographical
 faCilitY4determineci to be out of compliance on a survey eddressfisted on the enclosed license,. If your
                                                             prior to the expiration of this license,full licensure
 maybe revoked.

 hide0e; Fxpitation Date: 12/31/2016
 LicOnSO,4f'403782452
 •AOCIICationforrenewal will be sent.to you prior to this
  COnSplo4OUSly'.displayed in your place of business, Is expiration date. The enclosedlicense should be
                                                          not transferrable and ;may be revokecffor non-compliance
 .with:StateregulationS.

l'leaSODe :certain to notify,this Office ofany propos
                                                        ed changos in your program. You are to also notify this
 Offict? ricf tf10 State Fire Marehal's Office of any proposed structu
          YOU need any assistance, please call the progra              ral changes or additions to your fability..:
 prograrn desk are found on our website:                     m desk, or 225-342-0138. Contact numbers foreach

  tiO://nevv,Ohh.loulsiana.goviindex.cfm/page
                                             /248/n/24
  incereiy,




Oppite D. Castello;   RN,SSN
birecfor
Enclosure
Q58.Z —Full License Letter (11/2012)




                            002 11,5tit St, Second Floor (70802) P,O.
                                                                       Box 3767Baton Rouge,
                                       Phono 225/242-0138• Fax if; 22;7342-5073• lirillgLouisian   a 70821-3767
                                                                                             DHHIA,00V
                                                                 q ual Opportunity Eniproya.
                                                                                           r




                     tyv                                            ••••                 124140
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 112 of 266




                                                                         3
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 113 of 266




APPLICABLE LAW
      Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 114 of 266




          24TH JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                    STATE OF LOUISIANA

    NO.: 733-321                                                   DIVISION "E"

                            CRESCENT CITY SURGICAL CENTRE

                                             VERSUS

    HUMANA I-I I-ALTH BENEFIT PLAN OF LOUISIANA,INC.(HUMANA,HUMANA
    OF LOUISIANA),HUMANA.HEALTH PLAN,INC., AND HUMANAINSURNACE
                                 COMPANY

    FILED:
                                                     DEPUTY CLERK:

                       PLAINTIFF'S REQUESTED JURY CHARGES

           NOW INTO COURT, through undersigned counsel, Mines plaintiff, CRESCENT

    HOSPITAL who files the attached'Special Requested hary Charges in connection with trial

    ofthis matter set before,this Honorable Court on the      day of

                                      Respectfully submitted,

                                       GIBBY ANDRY,THE ANDRY LAW FIRM,LLC


                                      GILBERT V. ANDRY,IV(LSBA No. 20056)
                                      828 Baronne Street
I                                     New Orleans, LA 70113
                                      Telephone: (504) 522-1000
                                      Facsimile: (504) 522-8000

                                CERTIFICATE OF SERVICE

           I hereby certify that a copy ofthe above and foregoing pleading has been duly'served
    upon all counsel ofrecord via facsimile and by placing a copy ofsame in the United States
    Mail, properly addressed and postage prepaid this        day of

                                       GILBERT V. ANDRY,IV
      Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 115 of 266

I
I


                   PLAINTIFF'S REQUESTED JURY CHARGES NO.1

    The Non-Participating Providers are independent third parties whose claims have been
    created based on their status as ,a non-contracted health provider and not created upon an
    entitlement to payment arising through an assignment of such benefits arising through an
    assignment of such benefits by patients 'treated by Plaintiff. Further, their constructive
    contract and unjust enrichment claims are not based upon the "relationship between the
    insured and insurer" but upon Defendants" solicitation and knowing acceptance of the
    Providers' services. In re: Managed Care Litigation, 298 F. Supp. 2d 1259 (S.D. Fla.
    20'03)
 Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 116 of 266




               PLAINTIFF'S REQUESTED JURY CHARGES,NO..2

A contract is formed.bythe consent ofthe parties established through offerand acceptance.
Thus, an enforceable contract requires a meeting of the minds. Unless the law requires a
certain form ality,_offer and acceptance can be made orally. Read v. WiNvoods Community,
16'5 So3d 883        :2:0-15)
      Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 117 of 266




                    PLAINTIFF'S REQUESTED JURY CHARGES NO.3

■    An oral contract,for more than five hundred dollars, the Civil code requires that the contact
     be proved by the testimony of"one witness and other corroborating circumstances"
    "Nile plaintiff himself may serve as the witness to establish the existence of the oral
    contract. The 'other corroborating circumstances' need only be general in nature,
    independent proof of every detail of the agreement is not required. But, the other
    corroboration must come from a source other than the plaintiff." Read v. Will-woods
    COMMUllity, 165 So.3d 883 (La. 2015)
 Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 118 of 266




               PLAINTIFF'S REQUESTED JURY CHARGES NO.4

When evaluating the evidence needed to establish the existence or non-existence of a
contract, the trier offact is allowed to make credibility determinations. Read-v. Willwoods
Community; 165 So.3d 883 (La.. 2015)
 Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 119 of 266




               PLAINTIFF'S REQUESTED JURY CHARGES NO.5

Once an offer is made, consent to a contract need not be expressed in words but may be
implied by actions .ofthe parties. LSA—C.C. arts. 1939, 1940. Woods v. Morgan City Lions
Club, 588 So. 2d 1196, 1200(La. App. 1 Cir. 1991)
      Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 120 of 266




                   PLAINTIFF'S REQUESTED JURY CHARGES NO.6

    Absent express stipulation as to the term of a contract, a reasonable term is inferred from
    nature of contract and circumstances of case; among those circumstances are the manner
    of the parties' execution of their obligations and pertinent usage and custom. LSA-C.C.
    arts. 1953, 1956 1966, 2050. Leblanc v. City ofPlaquemine, 448 So.2d 699 (La. App. 1
    Cir. 1984)




I
I

I

I
 Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 121 of 266




                PLAINTIFF'S REQUESTED JURY CHARGES NO.7

Residents of subdivision outside of city limits formed a binding, contract with city for
provision ofelectricity services when they used services, were billed for services, and paid
for the services billed. LeBlanc. v. City ofPlaquemine, 448 So. 2d 699, 703 (La. App. 1
Cir. 1984)
 Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 122 of 266




              PLAINTIFF'S REQUESTED JURY CHARGES NO.8

A party need not accept contract expressly by his signature but may do so by availing
himselfof its stipulations. Willis v. Allied insulation Company, 174 So.2d 858
      Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 123 of 266

I


I
                   PLAINTIFF'S REQUESTED JURY CHARGES NO.,9

    Once the plaintiff performed all of the requirements of the offer in accordance with the
    published terms, it created a valid and binding contract, under which she became entitled
    to the promised rewards,"; Willis v. Allied Insulation Co.. 174 So. 2d 858, 861 (La. App. 1
    Cir. 1965)]
 Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 124 of 266




               PLAINTIFF'S REQUESTED JURY CHARGES NO.10

Consent to the terms and rates was manifested by both his continued use of those services
and by his payment for the services. Having expressed consent through his own action and
benefited from the services rendered, he is obligated to pay for those services." Grein v.
Hawkins, 295 So. 2d 219,221-22(La. App. 3 Cir. 1974)
 Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 125 of 266




               PLAINTIFF'S REQUESTED JURY CHARGES NO.11

A customer could13c bound to pay for services that were delivered; his consent to be bound
was evidenced by the fact that he benefitted from the services, and he actually paid for the
services. Grein v. Hawkins, 295 So. 2d 219, 221-22(La. App. 3 Cir. 1974)
       Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 126 of 266




I
                     PLAINTIFF'S REQUESTED JURY CHARGES NO.12

      Where parties did not agree to specific rate for various services, they impliedly agreed to
      reasonable rates for labor and equipment actually supplied. RTL corp. v. Manufacturer's
      Enterprises, Inc., 429 So.2d 855(La. 1983)
111
 Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 127 of 266




               PLAINTIFF'S REQUESTED JURY CHARGES NO. 13


The fact [that] the amount of compensation a party is to receive for• his services was not,
agreed upon does not mean that a contract ceases to exist. Instead, the law will imply in
the contract a provision that the party would be paid a reasonable sum for his services.
Bordelon v. Comeaux Furniture & Appliance, Inc., 97-2864(La.2/13/98), 705 So. 2d 740,
741; see also Grimaldi Plumbing & Heating Co. v. Doucette, 414 So. 2d 832, 833 (La.
App. 4 Cir. 1982)
 Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 128 of 266




                  PLAINTIFF'S REQUESTED JURY CHARGES NO.14

In case of doubt that, cannot be otherwise resolved, a provision in a contract must be
interpreted'against the party who furnished its text.

A contract executed in a standard form of one party must be interpreted, in case of doubt,
in favor of the,other party. La. C.C. Art. 2056.
 Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 129 of 266




              PLAINTIFF'S REQUESTED JURY CHARGES NO.15

Under Louisiana law, ambiguous clauses are construed against the drafter ofthe contract.
United States Abatement Corp. v. Mobile Exploration & Producing U.S. (In Re United
States Abatement Corp),79 F.3d 393, 1996 U.S. App.(5th Cir. La. 1996)
     Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 130 of 266




I
                  PLAINTIFF'S REQUESTED JURY CHARGES NO. 16

    Detrimental reliance,is codified and states in part: A party may be obligated by a promise
    when he knew or should have known the promise would induce the other party to rely on
    it to his detriment and the other party was reasonable in so relying. Recovery may be
    limited to the expenses incurred or the damages suffered as a result of the promisee's
    reliance on the promise. La.Civ.Cocle art. 1967
     Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 131 of 266




I
                   PLAINTIFF'S REQUESTED JURY CHARGES NO.17

I
    [T]he focus of analysis of a detrimental reliance claim is not whether the parties intended
    to perform, but instead, whether a.representation was made in such a manner that the
    promisor should have expected the promisee to rely upon it, and whether the promisee so
    relies to his detriment, Suire v. Lafayette City-Parish Consolidated Government, 907 So.2d
    37, 59(La. 4/12/05)
     Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 132 of 266




I                  PLAINTIFF'S REQUESTED JURY CHARGES NO. 18


    A plaintiff relies to his detriment and is entitled to recover damages when he proves by a
    preponderance of the evidence: (1) representation by conduct or word;(2) a justifiable
    reliance in the representation; and (3) a change in the position to their detriment because
    of that reliance: Mwphy Cormier General Contractor, Inc., v. State Dept. ofHealth, 114
    S0.3121567(La. App. 3 Ch. 5/22/13).
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 133 of 266




               PLAINTIFF'S REQUESTED JURY CHARGES NO.19


To succeed,at:trial,on a claim for detrimental reliance, a plaintiff must prove three elements
by a preponderance ofthe evidence:(1)a representation by conduct otword;(2)justifiable
reliance; and (3) a change in position to one's detriment because of the reliance. &tire v.
Lafayette City-Par. Consol. Gov't, 04-1459 (La. 4/12/05), 907 So. 2d 37, 59; Murphy
Cormier Gen. Contractors, Inc., 170 So. 3d at 379
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 134 of 266




               PLAINTIFF'S REQUESTED JURY CHARGES NO.20


 Fraud is defined in our civil code as "a misrepresentation or a suppression ofthe truth made
 with the intention either to obtain an unjust advantage for one party or to cause a loss or
 inconvenience to the other." La. C.C. art. 1953. Fraud may also result from silence or
 inaction. Id. There are three basic elements to an action for fraud: (1)a misrepresentation,
 suppression, or omission of true information;(2) the intent to 'obtain an unjust advantage
 or to cause damage or inconvenience to the other party.   , and (3) the resulting error must
 relate to a circumstance substantially influencing the other party's contractual consent.
.Shelton v. Standarc1/700 Associates, 798 So.2d 60, 64,(La. 10/16/01). See La. C.C. arts.
 1953, 1955.
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 135 of 266




               PLAINTIFF'S REQUESTED JURY CHARGES NO.21


Fraud is a misrepresentation or a suppression of the truth made with the intention either to
obtain an unjust advantage for one party or to cause a loss to the other. Fraud may also
result from silence or inaction. LSA-C.C. art. 1953. Fraud must be proved by a
preponderance of the evidence. LSA-C:C. art. 1957. Norwood v. Mobley Valve Services,
Inc., 144 So.3d 1143 (La. App.2 Cir. 6/25/14).
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 136 of 266




               PLAINTIFF'S REQUESTED JURY CHARGES NO. n

There are two elements necessary to prove legal fraud: an intent to defraud and a resulting
damage. Fraud need only be proven by a preponderance of the evidence and may be
established by circumstantial evidence. La. C.C. Art. 1957; Shelton v. Standard/700
Associates, 798 So 2d 60 (La. 10/16/01). Circumstantial evidence, including hig,hly
suspicious 'facts and circumstances may be considered in detennining whether fraud has
been coffirnitted. Lomont v. Bennett, 173 So.3d X620(La. 6/30/15)
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 137 of 266




              PLAINTIFF'S REQUESTED JURY CHARGES NO.23

A party who is injured by fraud and deceit of another has a cause of action for damages.
Sun Drilling Products Corp. v. Payborn, 798 So.2d 1141 (La.App. 4 Cir. 10/3/01), writ
denied 807 So.2d 840,(La. 1/25/02)
     Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 138 of 266

1
         PLAINTIFF'S REQUESTED ALTERNATIVE JURY CHARGES NO.24


    Louisiana allows recovery in tort for purely economic loss caused by negligent
    misrepresentation where privity ofcontract is absent. For the cause ofaction to arise, there
    must be a legal duty on the part of the defendant to supply correct information to the
    plaintiff, there must be a breach of that duty, and the breach must have caused plaintiff
    damage. Parish ofJefferson v. Bankers Ins. Co., 88 So.3d 1082,(La.App. 5 Cir. /28/12)
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 139 of 266




               PLAINTIFF'S REQUESTED JURY CHARGES NO.,25

In Louisiana, negligent misrepresentation cases are evaluated using the duty-risk analysis.
The duty-risk aPalysis is employed on a case-by-case basis. A plaintiff must prove thatthe
conduct in question was a cause-in-fact ofthe resulting harm, the defendant owed a duty
of care to the plaintiff, the requisite duty was breached by the defendant, and the risk of
harm was within the scope of protection afforded by the 'duty breached. Generally, the
initial determination in the duty-risk analysis is cause-in-fact The inquiry to be made is
whether the harm is whether the'harm would have occurred but for the defendant's alleged
substandard conduct or, when concurrent causes are involved, whether defendant's conduct
was a.substantial factor in bringing about the harm. Granger v. Christus Health Central
La., 144 So.3d 736,(La. 6/28/13)
       Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 140 of 266




                    PLAINTIFF'S REQUESTED.JURY CHARGES NO.26

     The Wit theory of negligent misrepresentation is founded upon the following requisite
     elements: (1) a legal duty on the defendant's part to supply correct information to the
     plaintiff, (2) a breaCh of that duty; and (3) damages to the plaintiff as result of his
    justifiable reliance upon the inisrepresentation,. Bushy v. Parish Nat'l Bank, 464 So.2d 374
    (La. App. 1st Cir.), writ denied, 467 So.2d 1132(La. 1985). (Emphasis added.)




1




1




1




1
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 141 of 266




              PLAINTIFF'S REQUESTED JURY CHARGES NO.27


Fraud, deceit, and misrepresentation constitute "deceptiVe practices" under Unfair Trade
Practices Act. Dixie Say. andLoan Ass'n v. Pitre,751 So.2d 911,(La.App. 5 Cu.7/27/99),
writ denied-751 So.2d 855 (La. 12/10/99)
 Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 142 of 266




               PLAINTIFF'S REQUESTED JURY CHARGES NO.28


Damages will be awarded under the Louisiana Unfair Trade Practices.Act(LUTPA)only
 when the plaintiff proves some element of fraud, misrepresentation, deception, or other
unethical conduct on the part of the defendants; the key consideration is business honesty.
_Risk Management Services, L.L.C. v. Moss, 40 So.3d 176 (La.App. 5 Cir. 2010) writ
denied, 44 So.3d 683(La. 9/3/10)
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 143 of 266




               PLAINTIFF'S REQUESTED JURY CHARGES NO.29


Consumer was entitled to treble damages under Unfair Trade Practices Act(UTPA)for car
dealership's conversion of her vehicle and her loss ofuse, of that vehicle when dealership
refused to return it after being unable to obtain financing for sales agreement under which
consumer offered her vehicle as trade-in, where dealership continued its conversion of
vehicle for over two months after receiving notice from Louisiana Attorney General that if
dealership's alleged conduct in violation of UTPA continued after the notice, treble
damages would be awarded. McFadden v. Import One, Inc., 56 So.3d 1212 (La. App. 3
Cir. 2/9/11)
 Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 144 of 266




              PLAINTIFF'S REQUESTED JURY CHARGES NO.30


Practice is "unfair," under Louisiana Unfair Trade Practices Act(LUTPA),when it offends
established public policy, when the practice is unethical, oppressive, unscrupulous or
substantially injurious. NOLA 186' v. Treasure Chest. Casino, LLC,(LaApp.5 Cir. 2012),
91 So.3d 446,(La. App. 5 Cir. 3/27/12), writ denied 90 So.3d 1066(La. 6/15/12).
 Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 145 of 266




              PLAINTIFF'S REQUESTED JURY;CHARGES NO.31

Claims under LIJIPA are not limited to consumers and business consumers and business
competitors, but are available to any person who suffers any ascertainable loss a result of
violations ofthe statute. Hardy v. Easterling, 113 So.3d 1135,(La. App. 2 Cir. 5/17/06).
 Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 146 of 266




              PLAINTIFF'S REQUESTED JURY CHARGES NO.32


The Louisiana Supreme Court stated that there are five elements required for showing of
unjust enrichment;
      1. there must be an enrichment;
      2. there must be an impoverishment;
      3 there must be a connection between the enrichment and resulting
        impoverishment;
      4. there'must be an absence of"justification" or "cause"foci the enrichment and
         the'impoverishment; and
      5. there must be no other remedy at law available to the plaintiff Baker v.
         Maelay Properties Co., 648 So.2d 888, 897(La. 1/17/95),
V
    Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 147 of 266
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 148 of 266




            THE FACTS
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 149 of 266




       24111 JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                STATE OF LOUISIANA

NO.:                                                         DIVISION:

                       CRESCENT CITY SURGICAL CENTRE

                                        VERSUS

HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(      A,HUMANA
 OF LOUISIANA),HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                          COMPANY
FILED:
                                 DEPUTY CLERK:

                             PETITION FOR DAMAGES

       NOW INTO COURT,through undersigned counsel, comes,plaintiff, CRESCENT

CITY SURGICAL CENTRE(hereinafter referred to as "plaintiff' or "Crescent Hospital"),

a limited liability company licensed to do and doing business in the Parish of Jefferson,

State ofLouisiana, who respectfully represents that:

                                           I.

       Made Defendants herein are:

       A.    HUMANA HEALTH BENEFIT PLAN OF LOUISIANA, INC.,
            (HUMANA, HUMANA OF LOUISIANA), a Louisiana corporation
             licensed to do and doing business in this Parish and State;

       B.    HUMANA HEALTH PLAN,INC., a Louisiana corporation licensed to do
             and doing business in this Parish and State; and

       C.    HUMANA INSURANCE COMPANY,a Louisiana corporation licensed to
             do and doing business in this Parish and State.
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 150 of 266




                                 II. NATURE OF ACTION

        1      This case concerns plaintiff Crescent Hospital's state law breach of contract

 claim against defendants, Humana Health Benefit Plan of Louisiana, Inc., (Humana,

 Humana of Louisiana), Humana Health Plan, Inc., and Humana Insurance Company,

(hereinafter referred to as "Defendants" or "Humana") for their continuing failure to pay

 plaintiff, Crescent Hospital, an appropriate amount of money for medical services provided

 by Crescent.Hospital, which Humana agreed to pay.

       2.      Despite Humana's representations, and the parties' ongoing agreement that

Humana would pay the out-of-network provider's charges for medical services, Humana

has breached its agreement and systematically reduced its payments to Crescent Hospital.

       3.      Crescent Hospital, relying on Humana's statements and representations,

provided quality services to Humana's customers, only to receive grossly insufficient

payments. Given Htunana's statements and representations, Crescent Hospital is entitled

to recover an appropriate reasonable amount for medical services rendered to Humana's

customers.

       4.     Humana has engaged in systematic, sophisticated, and intentional conduct to

avoid paying Crescent Hospital what it should pay for services rendered.

       5.     Crescent Hospital has been severely injured and financially damaged as a

result of Humana's unlawful actions.

       6.     Despite repeated efforts by Crescent Hospital to amicably resolve these

issues, its entreaties have been to no avail.
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 151 of 266




                          III. VENUE ANI)JURISDICTION

       7. Venue is proper in this matter pursuant to Louisiana Code of Civil Procedure

Arts. 42, 74 and 76.1. The defendants are entities doing substantial business in Louisiana.

                            IV. FACTUAL BACKGROUND

       8.     Crescent Hospital provides surgical and related care to patients in the New

Orleans area, and has over seventy board-certified physicians on its medical staff.

      9.      Crescent Hospital regularly provided medical care to customers of Humana

from 2011 through the present; even though the hospital is not within the network of

Humana providers.

       10.    Numerous Humana customers have chosen to receive their care at Crescent

Hospital from its qualified surgeons and medical staff.

       1 1.   Crescent Hospital's care is of the highest quality, and some of the best

surgeons seek out opportunities to provide their surgical services there.

       12.    Crescent Hospital's charges are fair and reasonable.

       13.    Crescent Hospital has had an ongoing, consistent, and systematic business

relationship with Humana.

       14.    Each and every time before providing services to Humana customers,

Crescent.Hospital verifies Humana's agreement or offer to pay for services.

       15.    Each and every time Crescent Hospital contacts Humana, it verifies that

prospective patients are Humana customers that Humana will pay for medical bills for out

of network medical services, such as those Crescent Hospital provides, and what

percentage of medical bills Humana agrees and offers to pay.
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 152 of 266




       16.    Each and every time, based on Humana's communication, Crescent Hospital

provides medical services to Humana customers,

       17.    After performing services to patients who are Humana's customers, Crescent

Hospital timely provides to Humana a bill for services rendered, including a detailed

itemization of services and supplies rendered in the course of such care, along with

supporting documentation.

       18.    Humana required that Crescent Hospital verify Humana's agreement or offer

to pay, and the,percentage of the. bill Humana would pay by referring to Humana's web

portal, Humana.com.

       19.   Each and every time, Humana's statements regarding what it agreed or

offered to pay and percentage of payment as stated on the web portal and otherwise,

constitute affirmative representations regarding payment and its responsibility to Crescent

Hospital for payment for services rendered by Crescent Hospital to Hinnana customers.

      20.     With Humana.com,each and every time, Humana communicated to Crescent

Hospital before Crescent Hospital provided medical services to Humana customers, the

fact that Humana would pay and the percentage of the Crescent Hospital medical bill

Humana would pay, and Humana expected Crescent Hospital to rely upon the information

contained on Humana.com, and Crescent Hospital relied upon same and provided medical

services to Humana customers.

      21.    Each and every time after the medical services were performed by Crescent

Hospital, Crescent Hospital prepared and sent a bill for services rendered to Humana.
      Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 153 of 266

1
    Humana consistently and systematically failed to pay what it agreed/offered or a reasonable

    amount, in violation of Louisiana Law. Instead, Humana only paid cents on the dollar.

           22.     Distilled, Humana has converted money it owed to Crescent Hospital to its

    own use.

           23.     Each and every time Crescent Hospital relied upon and was entitled to rely

    upon to its detriment, Humana's web portal, and other statements made by -Humana,

    whether oral or otherwise regarding Humana's agreement or offer to pay, and the

    percentage Humana offered or agreed to pay to Crescent Hospital for medical services

    rendered by Crescent Hospital to and for Humana customers.

          24.      Humana published statements to Crescent Hospital that it will pay out-of-

    network providers a designated percentage of its medical bill.

           25.     Despite IIumana's confirmation that they would pay a designated percentage

    of Crescent Hospital's bill for out of network services, Humana engaged in a systematic,

    arbitrary and intentional effort to pay Crescent Hospital only cents.on the dollar for services

    it rendered,

          26.      Humana has engaged in a systematic and collusive practice airned at reducing

    payments to out-of-network providers.

          27.      Humana has consistently, systematically, and unreasonably paid Crescent

    Hospital for medical care, which it offered/agreed to pay Crescent Hospital, cents on the

    dollar. This systematic and unlawful effort has resulted in Crescent Hospital's being

    underpaid by millions of dollars.
   Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 154 of 266




       28.    Humana has failed to provide Crescent Hospital with any reasonable basis

for its inadequate and extreme underpayments, illustrating that its actions are arbitrary,

 capricious, and with the purpose of financially harming Crescent Hospital.

       29.    Crescent.Hospital has been substantially damaged as a result of Humana's

stream of unlawful activities.

                            V. FIRST CAUSE OF ACTION

  BREACH OF CONTRACT - - FAILURE TO PAY A REASONABLE AMOUNT

       30.    Crescent Hospital incorporates the foregoing paragaphs,as if fully stated

herein.

       31.    Crescent Hospital does not claim or seek coverage or benefits on behalf of

its patients; and expressly waives same, but instead seeks to enforce independent state law

(and not federal law)legal duties that Humana owes directly to Crescent Hospital. Crescent

Hospital specifically refuses to plead and expressly waives any rights it may have against

 Humana under any and all federal laws, either independently or on behalf of its patients.

 Omega Hosp., LLC v. La. Health Serv. & Indem. Co., No. CIV. A. 13-21, 2013 WL

 5236625, at *(E.D. La. Sept. 16, 2013), rev'd in part sub nom. Omega Hosp., L.L.C. v. La.

 Health Set-v. &Indem. Co., 592 F. App'x 268(5th Cir. 2014); Crescent City Surgical Centre

                e & Indetn. Co., No. 17-10211 (E.D. La. Oct. 11, 2017).
 v. La. Health Sr'.

       32.    Crescent Hospital is an independent party. Its clairns are abased on its status

 as an out-of-network health provider for medical services rendered, which Humana agrees

 to pay for and does pay(though extremely underpays) Crescent Hospital, and are not based

 on any assignment of benefits from its patients. Crescent Hospital specifically refuses to
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 155 of 266




 plead and expressly waives any rights it may have against Humana under any and all

federal laws, either independently or on behalf of its patients.

       3.3.    Crescent Hospital's claims are not based on.the "relationship between the

 insured and insurer," but upon Humana's solicitation and knowing acceptance of Crescent

Hospital's'services.

       34.    Each and every time a contract was formed by the consent of the parties

(Crescent Hospital and Humana)established through offer and acceptance.

       35.    An enforceable contract requires a meeting of the minds, which there was

each and every time.

       36.    Once an offer is made, consent to a contract need not be expressed in words

 but may be implied by actions of the parties, as it was here each and every time fTom 2011

through the present:

              A.       Crescent Hospital and Humana, have an ongoing, consistent and

                       systematic business relationship.

              B.       More particularly, Humana offered to pay Crescent Hospital for the

                       medical services provided Humana customers. Each and every time

                       the arrangement between the parties to the transactions underlying this

                       lawsuit are routine and familiar, in that the same process of business,

                       contract, billing and extreme underpayment,occurs.

              C.       Humana communicates to Crescent Hospital, which will be rendering

                       those medical services, the percentage of the Crescent Hospital
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 156 of 266




              medical bill it agrees to pay for services rendered to Humana

              customers. Humana did this over the telephone, and then through

              Humana.corn in response to Crescent Hospital's inquiries.

        D     Humana not only made this information available to Crescent

              Hospital, it,specifically instructed Crescent Hospital to refer to it for

              information related to what Humana would pay.              Specifically,

              Humana wrote to Crescent Hospital, expressly instructing Crescent

              Hospital to refer to the Humana.corn web portal for any information

              it sought from Humana relating to monetary payments.

        E.    In response to and based upon Humana's representations each and

              every time regarding what it would pay for medical services, Crescent

              Hospital agreed to render medical services to Humana's customers.

              Each and every time before agreeing to treat a prospective patient,

              Crescent Hospital first confirmed with Humana the percentage of the

              bill for the medical services to be performed that Humana agreed or

              offered to pay. Crescent Hospital verified Humana's offer and its

              terms through telephone calls, and thereafter, through viewing the

              offers on Humana's TIumana.com website.

         F.   Regardless of the means of communication, each and every time

              Humana communicated to Crescent Hospital that it would pay

              Crescent Hospital a percentage of its bill. When Crescent Hospital

              deemed the offer to be acceptable, it accepted the offer by providing
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 157 of 266




             the medical services.      This resulting performance constitutes an

             acceptance of Humana's offer and, alone, is sufficient to establish a

              binding, enforceable contract between the two.

             Humana and Crescent. Hospital consented to contract through a

             longstanding business relationship and a consistent course of dealing.

        H.   Crescent Hospital has been providing medical services for Humana

             for years.

             In furtherance ofthis business relationship, Humana,in fact, has in its

             system a provider identification number specifically for Crescent

             Hospital, which assists it in processing Crescent Hospital's bills and

              its resulting payments.

        J.    Throughout the course of their dealing, Humana never indicated any

              desire not to do business with Crescent Hospital. Even after deciding

              not to engage in telephonic pre-verification of payment, it continued

              to direct Crescent Hospital to its Humana.com website for such

              infoiiiiation. Humana never communicated to Crescent Hospital not

              to treat any Humana customer. Humana has all along availed itself of

              Crescent. Hospital's providing services to its customers. Crescent

              Hospital, after providing such services, then billed Humana directly

              for payment. And, in response to such billing, Humana considered

              and generally made payments to Crescent Hospital for the services

             (although not close to the full amount due).
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 158 of 266




        K.    Crescent Hospital's rendering of medical services for Humana

              customers, its billing Humana for payment for same, and Humana's

              payments in response demonstrate and confirm the parties'

              contractual undertaking, Omega Hospital, LLC vs. Louisiana Health

              Service & Indemnity Co., 191 So.3d 582(La. 2016).

        L.    Each and every time, Humana and Crescent Hospital exchanged offer

              and acceptance via telephonic and internet verifications.

        M.    Each and every time, Crescent Hospital contacts Humana to do work,

              Humana consents to same and confirms its responsibility for the bill.

        N.    Each and every time, Crescent Hospital does the work.

        0.    Each and every time, Crescent Hospital prepares and sends a bill.

        P.    Finally, in the alternative, and to the extent the Court were to fmd that

              the parties did not agree upon a set price that Humana would pay for

              Crescent Hospital's rendering medical services to its customers would

              not foreclose a finding of an enforceable contract. The fact that the

              amount of compensation a party is to receive for services rendered

              was not agreed upon does not vitiate the contract. Instead, the law

              will irnply in the contract, a provision that the party would be paid a

              reasonable sum for the services. La. Civ. Code art. 2054.

         Q.   In this circumstance,the fact-finder may and will supply a reasonable

              price for the contract for Humana to pay for medical services rendered

              by Crescent Hospital.
   Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 159 of 266




              R.     As a direct result ofHumana's breach, Crescent Hospital has suffered

                      damages including La Civil Code Art. 2000, interest damages.

                          VI. SECOND CAUSE OF ACTION

       VIOLATION OF LOUISIANA'S UNFAIR TRADE PRACTICES ACT

       37.     Crescent Hospital incorporates the foregoing paragraphs as if fully stated

 herein.

       38.    Crescent Hospital does not claim or seek coverage or benefits on behalf of its

 patients, and expressly waives same, but instead seeks to enforce independent state law

(and not federal law)legal duties that Humana owes directly to Crescent Hospital. Crescent

Hospital specifically refuses to plead and expressly waives any rights it may have against

Humana under any and all federal laws, either independently% or on behalfofits patients.

       39.    Fraud, deceit, and misrepresentation constitute "deceptive practices" under

the Louisiana Unfair Trade Practices At. ("LUTPA")

       40,     Defendants' improper actions and practices described in this Petition

 constitute the use or employment of an unfair or deceptive method, act, or practice under

Louisiana Revised Statute § 51:1401, et seq. Defendants' acts violate public policy and

 are immoral, unethical, oppressive, unscrupulous, and/or substantially injurious.

       41.     As a result of Humana's unfair, pervasive and unlawful practices, Humana

 has retained and continues to retain monies that it offered or agreed to pay, and which

 therefore rightfully belong to Crescent Hospital for rendering medical services to Humana

 customers.
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 160 of 266




       42.    Crescent Hospital has been injured and suffered sizeable losses as a result'of

the use of Humana's actions, meriting an award of actual damages in an amount to be

proven at trial.

       43.    Humana's unfair practices are likely to continue absentjudicial intervention.

                             VII. THIRD CAUSE OF ACTION

                                DETRIMENTAL RELIANCE

       44.         Crescent Hospital incorporates the foregoing paragraphs as if full stated

'herein.

       45.    Crescent Hospital does'not claim or seek coverage or benefits on behalf of its

patients, and expressly waives same, but instead seeks to enforce independent state law

(and not federal law)legal duties that Humana owes directly to Crescent Hospital. Crescent

Hospital specifically refuses to plead and expressly waives any rights it may have against

Humana under any and all federal laws, either independently or'on behalf ofits patients.

       46.    Humana is liable to Crescent Hospital under the theory of detrimental,

 reliance under Louisiana Civil Code Art. 1967.

       47.     Humana communicated to Crescent Hospital via telephone, and on,

 Humana.com web portal that it agreed or offered to pay for Crescent Hospital's provision

 of medical services to Humana's customers, which induced Crescent flospital to rely on

 said information to its detriment.

       48.     Crescent Hospital reasonably relied, to its detriment, on representations and

 statements made by Humana as to the existence and extent ofHumana's offer or agreement,

 to payfor Crescent Hospital's provision of medical services to Humana customers.
   Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 161 of 266




        49.     Crescent Hospital,was entitled to rely upon Humana's representations and

 statements when accepting Humana customers as patients, based upon Humana's

 representations that Humana offered or agreed to pay and would pay for out-of-network

 medical services rendered by Crescent Hospital.

        50.     Crescent Hospital has been damaged as a result of Humana's actions in an

 amount to be proven at trial.

                             VIM FOURTH CAUSE OF ACTION

                                             FRAUD

        51.     Crescent Hospital incorporates the foregoing paragraphs as if fully stated

 herein.

        52.     Crescent Hospital does not claim or seek coverage or benefits on behalf of

 its patients, and   expressly waives same, but instead seeks to enforce independent state law

(and not federal law)legal duties that Humana owes directly to Crescent Hospital. Crescent

 Hospital specifically, refuses to plead and expressly waives any rights it may have against

Humana under any and all federal laws, either independently or on behalf of its patients.

        53.    Fraud is defined in the Louisiana Civil Code. as "a misrepresentation or a

 suppression of the truth made with the intention either to obtain an unjust advantage for

 one party or to cause<a loss or inconvenience to the other." Fraud may result from silence

 or. inaction. La.C.C. art. 1953.

        54.    Humana made representations to Crescent. Hospital by inviting Crescent

 Hospital to verify the terms of Humana's offer or agreement to pay through viewing

 Humana's web portal, Humana.com, and by providing information on its Humana.com
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 162 of 266




web portal, and making statements orally and otherwise to Crescent Hospital, which

Humana expected Crescent Hospital to rely upon, and which Crescent Hospital did rely

upon, regarding Humana's offer or agreement to pay for Crescent Hospital's provision of

medical services to Humana customers.

      55.    Humana's misrepresentations were of material facts because. Crescent

Hospital relied, to its detriment, on such misrepresentations and statements made by

Humana as to the existence and extent ofHunaana's offer or agreement to pay for Crescent

Hospital's provision of medical services to Humana customers.

      56.    Upon information and belief, Humana intended to deceive Crescent Hospital

with its misrepresentations and systematic failure to pay Crescent Hospital a reasonable

amount, and obtained an unjust advantage by keeping the monies it promised to pay

Crescent Hospital for medical services provided by Crescent Hospital to Humana

customers.

      57.    Crescent Hospital was reasonably entitled to rely upon Humana's

representations and statements in accepting Humana customers as patients, based upon

Humana's representations it would pay for care rendered by Crescent Hospital.

      58.     Crescent Hospital has been damaged as a result of Humana's fraudulent

actions including extreme underpayment (Humana keeps Crescent Hospital's money) in

an,amount to be proven at trial.
   Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 163 of 266




                            IX. SIXTH CAUSE OF ACTION
                         NEGLIGENT MISREPRESENTATION

        59.     Crescent Hospital incorporates the foregoing paragraphs as if fully stated

 herein.

        60.   Crescent Hospital does not claim or seek coverage ofbenefits on behalf ofits

 patients, and expressly waives same, but instead seeks to enforce independent state law

(and not federal.law)legal duties that IIumana owes directly to Crescent Hospital. Crescent

 Hospital specifically refuses to plead and expressly waives any rights it may have against

 Humana under any and all federal laws, either independently or on behalf of its patients.

       61.     Louisiana allows recovery in tort for purely economic loss caused by

 negligent misrepresentation where privity of contract is absent.

       62.     For the cause of action to arise, there must be a legal duty on the part of the

 defendant to supply correct information to the plaintiff; there must be a breach ofthat duty,

 and the breach must have caused plaintiff damage.

       63.     In Louisiana, negligent misrepresentation cases are evaluated using the duty-

 risk analysis. The duty-risk analysis is employed on a case-by-case basis.

       64.     Generally, the initial determination in the duty-risk analysis is cause-in-fact.

       65.     A plaintiff must prove that the conduct in question was a cause-in-fact ofthe

 resulting harm, the defendant owed a duty of care to the plaintiff, the, requisite duty was

 breached by the defendant, and the risk ofharm was within the scope ofprotection afforded

 by the duty breached.
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 164 of 266




       66,    Under the circumstances described in this Petition, Humana has a legal duty

to supply correct information regarding the existence and extent to which it has agreed or

offered to pay to Crescent Hospital for the provision of medical services to Humana's

customers.

      67.     Crescent Hospital relied, to its detriment, on representations and statements

made by Humana as to the existence and extent of payment by Humana for Crescent

Hospital's provision of medical services to Humana's customers.

      68,     Crescent Hospital was entitled to rely upon Humana's representations and

statements.

      69.     Humana is liable to Crescent Hospital for their negligent misrepresentations

pursuant to Louisiana Civil Code Art. 2315 and other Louisiana law.

      70.     Crescent. Hospital has been injured and damaged as a result of Humana's

actions in an amount to be proven at trial.

 X. THE CLAIMS'OF CRESCENT HOSPITAL HEREIN ARE EXCLUSIVELY
FOR STATE LAW BREACH OF CONTRACT AND THE STATE LAW CLAIMS
                   THAT FLOW THEREFROM.

      71.     This case arises and is brought exclusively under the laws of Louisiana, not

the laws of the United States. Nothing pleaded herein alleges any relief governed by or

available pursuant to the Employee Retirement Income Security Act of 1974 ("ERISA"),

29 U.S,C. § 1001 et seq., or the Federal Employees Health Benefits Act ("FEHBA"), 5

U.S.C. § 8901 et seq., or federal common law, or any claims involving a federal officer.

To the extent that any such claims may be even implied, Crescent Hospital expresslyrejects

such implication and expressly states that it does not and will not seek damages for any
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 165 of 266




such claims and expressly waives same. Omega Hosp., LLC v. La Health Serv. & Indent

Co., No. CIV. A. 13-21, 2013 WL 5236625, at *(E.D. La. Sept. 16, 2013), rev'd in part

sub nom. Omega Hosp., L.L.0 v. La. Health Serv. & Indem. Co., 592 F. App'x 268 (5th

Cir. 2014); Crescent City Surgical Centre v. La. Health Serv. & Indem. Co. No. 17-10211,

(E.D. La. Oct 11, 2017),

       72.     Crescent'Hospital's claims do not relate to employee welfare benefit plans

subject to federal law pursuant to either ERISA,29 U.S.C. §.1132(x), or FEHBA,5 U.S.C.

§ 8901 et seq., and Crescent Hospital expressly waives same. Further, Crescent Hospital

does not challenge the benefits that may be owed to its patients. Finally, Crescent Hospital

specifically does not seek any coverage determination or finding as to what benefits may

be owed/not owed under any insurance policy to or on behalf of its patients. Crescent

Hospital specifically,refuses to plead and expressly waives any rights it may have against Humana

under any and:all federal laws, either independently or on behalf ofits patients.

       73.     Crescent Hospital does not seek to recover for alleged underpayments of

health benefits owed to its patients or for its patients and expressly waives same. Crescent

Hospital does not seek to enforce rights or recover benefits under the terms ofany insurance

policy.

       74.     Crescent Hospital does not seek to recover benefits under ERISA for its

patients and expressly and hereby waives same.

       75.     Crescent Hospital does not seek to recover benefits from FEHBA-governed

 health benefits plans for its patients and hereby expressly waives same. Furthermore,

 Crescent Hospital does not seek to recover any amounts for Humana's payment
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 166 of 266




misrepresentations that are related to treatment of any patient who may have an FEHBA

insurance pOlicy, and hereby expressly waives and disclaims such recovery.

       76.    Crescent Hospital does not claim or seek coverage benefits on behalf of its

patients, and hereby expressly waives same, but instead seeks to enforce state law legal

duties that Humana owes directly to Crescent Hospital. Crescent Hospital's suit seeks only

to enforce its own state law legal rights against Humana. Federal law does not,and cannot

preempt Crescent Hospital's state law claims because Crescent Hospital expressly waives

any and all federal law claims it may have against Humana.

      77.     Moreover, Crescent Hospital's claims do not require a determination of any

federal rights and Crescent Hospital hereby expressly waives same.

      78.     Crescent Hospital is not, does not;and will not make a claim against Humana

either expressly or imPliedly under ERISA. Crescent Hospital is not, and will not make a

claim against Humana either expressly or impliedly based upon assignments regarding

claims Humana customers may have against Humana and hereby expressly waives same.

      79.     Crescent Hospital is not making a claim either expressly or impliedly that

Humana customers did not receive their benefits under the terms of their plans or claim

that the relationship between Htunana's customers and their employers was adversely

affected. Crescent Hospital is not seeking to recover any monies promised on that basis

and hereby expressly waives same.

      80.     Crescent Hospital's suit is exclusively a direct action to enforce its own legal

rights to payment (as opposed to a derivative suit seeking to enforce its patients' rights),

and therefore is not a suit under FEHBA. FEHBA does not preempt Crescent Hospital's
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 167 of 266




direct claim — brought exclusively under Louisiana law and not federal,law in regard to

Humana's agreements and misrepresentations concerning the extreme underpayments to

Crescent Hospital by Humana — for negligent misrepresentation, detrimental reliance, and

breach of contract and LUIPA violations for medical services provided by Crescent

Hospital to Humana customers. Crescent Hospital is not claiming monies for the failure

ofHumana to respect its patients' rights and hereby expressly waives same.

       81.    Crescent Hospital is not and will not make a claim either expressly or

impliedly against a federal officer arising out of his official duties and hereby expressly

waives same. In fact, Crescent Hospital expressly waives any claims it may have

suggesting that a federal officer did anything wrong, much less injure anyone, including

Crescent Hospital, and hereby expressly waives same. Crescent Hospital further denies

that any Crescent Hospital patients/Humana customers were federal officers and does not

and will not seek any monies from Humana for its failure to pay for same. Further, if any

Crescent Hospital patient/Humana customer had a FEHBA health insurance policy,

Crescent Hospital hereby expressly eliminates and separates that patient(s) and

corresponding medical bilks) for treatment from this lawsuit and does not seek and will

not accept a single cent for the failure ofHumana to pay Crescent Hospital same. Crescent.

Hospital expressly waives same.

                                   XI. JURY DEMAND

       82.    Plaintiff asserts that its damages exceed that necessary for a trial by jury and,

therefore, requests ajury trial.
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 168 of 266




                                       XLI. PRAYER

       WHEREFORE, Plaintiff, Crescent Hospital, prays that Humana be served with a

 copy ofthis Petition, and after all legal delays and due proceeding had before a jury, there

 by judgment in favor of Crescent Hospital and against Humana Health Benefit Plan of

Louisiana,Inc,(Humana,Humana of Louisiana), Humana Health Plan,Inc., and Humana

Insurance Company, jointly and solidarily, for the amount of damages proved at trial,

together with legal interest, all costs ofthese proceedings, and for all other relief,including,

but not limited to attorneys' fees, as are appropriate.

                                    Respectfully submitted,

                                    GIBBY ANDRY,THE ANDRY LAW FIRM,LLC


                                    GILBERT V. ANDRY,IV(LSBA # 20056)
                                    828 Baronne Street
                                    New Orleans, LA 70113
                                    Telephone:(504) 522-1000
                                    Facsimile:(504) 522-8000

PLEASE SERVE:

 Humana Health Benefit Plan of Louisiana, Inc.
(Humana,- Humana ofLouisiana)
 Through its Registered Agent for Service
 Corporation Service Company
320 Sorrierulos Street
 Baton Rouge,LA 70802

 Humana Health Plan, Inc.
 Through,its Registered Agent for Service
 Louisiana Secretary of State
 8585 Archives Avenue
 Baton gouge,LA 70809
 Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 169 of 266




Humana Insurance Company
Through its Registered.Agent for Service
Louisiana Secretary of State
8585 Archives Avenue
Baton Rouge,LA 70809
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 170 of 266




EXAMPLE OF HUMANA S
  COMMUNICATION
   WITH CRESCENT
   Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 171 of 266




.Coverage Detail                                                                                                                              Page 1 of4


                                                                                                    .E.La~im I   ,kq,11~5mt,9_1?          L    atz

      11 VM ÅNA,                                                             Welcoitie, ROSIE
                                                                             Ikkorm 14, 2017

                     ProvIdom x          Ellgiblfity tools            CLIIner Tools     Rotorm16/Authortullons   I11nr110o1Rpcorrtr.    Frosdurcos

                                           "i:tc•tr< C-N)anin,t4,ik
                                           ,                                 &,ancr, 0overor>o Dot3J

            dc.)1,r0rågEr T1.1' tå.t1      •                                                            S 03»,
                                                                                   WD.:14,VAIL111/.9l'OI,

                                                                                       GUMMI Org;-CRESCENT CITY 1.1RGICALCENTRE

                    Lionotit F-sertIlltor                                       A0S95S1113014 Kon                            Member Summi4

     Momber Information
             Nam:                                        11111011.0~
             As P11                                      03114/2017
             Nlerrtb4-r10:                               103290297 03
             Group LO:                                   773101
             Elrth boto;                                  1~91e
             C1onitift                                    1,1ato
             lteiatlonahlpto Cutrscrlbort                CHILI)
             Addiettr                                    307CuDDIHY DR
                                                          META1R1E, LA
                                                         70035 -4143
     Caen Alotto
          Goro Moms DIselalmOr•

            •DOro Alått6 ate based 00 61101031 600 Sidrrttnrstraere infOOTtatIon 6u4,011t1bd to portleipolioo 10surafi0O
             60011011ntrip.. Suc0 trtrorrnalbn moy     Inebmploto or loacCurilt , 0114,23S stiar Care • Alorls ore not
                                                                                                    Plbyldw_for treormonr
             subati{ute tør profos.slånOt luclgment Care kerts ore.aphaty for use by the rat:Jptont
             tterpoSeS,

                                                   ,e tor
                                     A rt,s dsr.Vat..            tytwtit,1

     SOboorlhor Information
          3obscilbsr Nano;                                                            *111101111~
          sObicriOar ID:                                                              10928020701

     Dovorogo Informotion
          Crovp,Ham:
                                                                                  01
                                                                                  ~           1111111)
          Pol:14Y Effe tev° enor
          IsOlky end Dotor                                                        NONE
          Cororsgo Typor                                                          fAtIlLY
          P1411"PIPs1                                                             100/70,D20130.0P3000.11>V30155,1 b
          Coottoot Type:                                                          PREFRRRED PROVIDER ORDANLZATIDN
          1.1no ofErosInout                                                       LA on HUMANAPP017SEP ~Pv G
           N411~ Herm:                                                            Huraaaa/Cti~re t4etwotkPPO
           Mn DapNicr!nt Aga:                                                     26
          ,1444$01dool Aii.;                                                      20


     DonOtles
                               kirnY: 1:}0(1c,( 121unt': Aj•Ip!;Fri
                                                                                                                             Ptnri Cl«Y4r1NFriLDJ
    Fottorn orpro11tri ro-1Mo 11on     thls mernOors strocific plan bonorAs and covemgo, rotor to Na
    P-41U




           womws Hr_zith




                                                                    l.aspx'?Member1(1,.. 3/14/2017
 lidtps://pl'oviders,humanagom/NovideLEB/Singlelnquixy/CoverogoDetal
   Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 172 of 266




'Coverap Detail                                                                                               Page 2of4


       Olagnosc Lab




        Horne Care- and Hospice




       ProfoEsional(Physician} VIA



       ernergencyondUr&ont Can;



       flosplhl I npationt




       8ehavioraUMenlat HeMtIt




       Other Medloal



        Rehabilitation Therapy




        Flag rt astIc X.Ray



        t;ufglcM,Sert/lcos
                                                         Lnjury, oi datantkly, May oko Mr:to,»   so rua ry.
         An hp3 ht ot outpationt optfation to drognoso



        Anoahosla


            In'P              Eionotlbs

            t}oai,umle IndltrIduo I SZerP0.01)

            Co•Inauranoe ~oat 100.0.3%

            Out ot Plan ILIthvork 13anollts

            Docloctitao Intr<yidual3f+01X),OCI

            Co;Inowanco IndivIctu31 /0.tå%




               I lan Nctweri<Elonefits

             boducfiblo IndIvIduQ1

             Co-Intornrteo tod,vitiont 160.0345




                                                                                        erld,.. 3/14/2017
 https://proliiders.hurnana.eorniProvicler;..EB/Singlelnquiry/Coveragenetallaispx?'Memb
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 173 of 266




Coverage Detail                                                                                                                       Page 3 of 4


           94of 1310 Naliyorkpanallts
              d adhlo'InètMunlsétiooka
           Co-Insurance




       14osfflta1 Outpaťlént/Arribulatory-ServIens Conter
        ,Mlip41.5en,ičes.niedital cam..and Modkát stkppllos fo' a les•Inan-24-nour ýlsk In h hop}tal's euip-ntinl lacitty,
        metlical end 's•penIally licabcare Orylegs et en AnItnikakokySenituA Gaine, •!r ac.npatlent belt ty ottn auncJatzn iv11.11
          fiatpital. IIttieYadEiy {5 ťree,ztancIng     he celleděn Arra)kltator SaiglcalteřM,



       linsptml - 0utpaWnl


           In Plan Notwork PonofInk

           DOcluatibIC InPu bdu@l Non 8triglIc411 S2000.00

           CO4nSuronua IntlhAtIttal Non Surgical 100.00%
           Daduelltiče                     nimoe
           Co.knstaance SurgIcel 1e0.00%

           Out of P,1,1fl Netviceic Clan dan

           b u i         trirlivIttuai hionSurgIcat 5000.90

           Caltnskasance Inalvidual Non SuknIca1 79,007!

            Gswstibla                       SCWO,OCk

            Co iInsulaete $1kknMIG.Orkg4


       Ambulatory SorvIcil Card« FaeliftY


            In Plan Network P-ontrat,

            Dedtit;:nbte'IntlivIdOal Nan StnioulS21:100.045
            Co.lbsuro-nco 101vIdual. NCTI SukOita1100.00%

            Out of Plan NoNvoik nanotka

            Deductible IntiMelaal Noe'Stapleal $6g09.0

            Co,Insixenco Indivfdual Nen Steglisal,70.00%




        Skilled Nursing



       ImmunIt8t(0415



       Int ortillty



                                                                                                                                     ... 3/14/2017
littps;//providers,humana,comeovider, EB/Singlelnquiry/CoverageDetailmspx?Metriberid
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 174 of 266
     Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 175 of 266

e



e
                       QUANTUM

11
      Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 176 of 266




              CRESCENT/IIUMANA PAYMENT HISTORY
I                     THROUGH 10/31/2018
     2011                                     Underpaid         La. C.C. Art:2000 Interest
I       • Total Patients — 62                   $1,256,135.00    $359,125.00
        • Total Charges - $1,617,106.05
       • Payments - $360,971.93
              o % - 22.32%
1


I    2012
        • Total Patients —44
                                              Underpaid
                                                $1,234,437
                                                                La. C.C. Art. 2000,Interest
                                                                  $303,544.00
        • Total Charges - $1,605,046.66
       • Payments — $370,609.21
I             o % - 23.09%

     2013                                     Underpaid         La. C.C. Art. 2000 Interest
1           • Total Patients — 51               $1,318460.00      $271,405.00
            • Total Charges — $1,617,478.64
            • Payments - $299,318.93
1                 o % - 18.51%

     2014                                     Underpaid         La. C.C. Art. 2000 Interest
        • Total Patients — 99                   $2,360,867.00     $391,661.00
I
        • TotalCharges.- $3,009,233.29
        • Payments - $648,366.98
I             o % - 21.55%

     2015                                     Underpaid         La. C.C. Art. 2000 Interest
        • Total Patients — 88                   $2.365,924.00    $297,863.00
I       • Total Charges - $2,779,793.84
        • Payments - $413,869.21
              o % - 14.89%
1    2016                                     Underpaid         La. C.C. Art. 2000 Interest
        • Total Patients — 91                   $1,975,244.00    $169,667.00
11      • Total Charges - $2,280,286.95
        • Payments - $305,042.20
1             0 % - 13.38%

     2017                                     Underpaid         La. C.C. Art. 2000 Interest
        • Total Patients — 64                   $1,503,361.00     $ 65,252.00
I       • Total Charges - $1,686,035.84
        • Payments - $182,674.21
              o %-10.83%0
1
  Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 177 of 266




 2018                                  Underpaid          La. C.C. Art.2000 Interest
    • Total Patients — 42*               $1,170,883.00*
    • Total Charges - $1,353,814.03*
    • Payrnents M2,931.62*
          o %- 1331%




*2018 only through 10/31/18


Total Charges —815,948,795,30
Total Paid - 82,763,784.29
Total Owed - 813,185,011.00
Total% of Charges Paid — 17.3%
 Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 178 of 266




                   HUIVIANA UNDERPAID


Total:                                   $13,185,011.00
+ Art. 2000 Interest                     $ 1,858,517.00
                                         $15,043,528.00
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 179 of 266




     Total Amount Owed by
      Humana to Crescent


         $15 043,528 00
 Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 180 of 266




   CRESCENT/HUMANA PAYMENT COMPARED TO
  AETNA PAYMENT "AETNA STANDARD" HISTORY
            2011 Through 10/31/2018

2011                                   AETNA STANDARD              ART.2000 INTEREST
   •   Total Patients — 62             x 76.14% = $1231,264.55      $248,933.00
   •   Total Charges - $1,617,106,05   Payments - $ 360;971.93
           o % - 22.32%                Underpayment $870,293.00

2012                                   AETNA STANDARD              ART.2000 INTEREST
     Total Patients 44                 x 72.53% = $1,164,140.34      $195,235.00
   • Total Charges - $1,605,046.66     Payments - $ 370,609.71
         a % - 23.09%                  Underpayment $793,531.00

2013                                   AETNA STANDARD              ART.2000 INTEREST
   • Total Patients - 51               x 66.66% = $1,078,21126       $160,478.00
   • Total Charges — $1,617,478.64     Payments - $ 299,318.93
         o %- 18.51%                   Underpayment $778,893.00

2014                                   AETNA STANDARD              ART.2000INTEREST
   •   Total Patients -99              x 62.79% = $1,88%497.58      $206,070.00
       Total Charges - $3,009,233.29   Payments - $ 648',366.98
               o % 21.55%              Underpayment $1,24031.,00

2015                                   AETNA STANDARD              ART.2000 INTEREST
   • Total Patients - 88               x 50.61%'= $1,406,853.66     $125,149.00
   • Total Charges - $2,779,793,84     Payments - $ 413,869.21
          o % - 14.89%                 Underpayment $992,984.00

2016                                   AETNA STANDARD              ART.2000 INTEREST
   • Total Patients - 91               x 39.78% = $907,098.15        $51,797.00
   • Total Charges - $2,280,286.95     Payments - $305,042.20
          o % - 13.38%                 Underpayment $602,056.00


2017                                   AETNA STANDARD              ART.2000 INTEREST
   • Total Patients - 64               x 40.61% = $684,699,16       $21,858.00
   • Total Charges - $1,686,035.84     Payments - $182,674.21
         o % - 10.83                   Undetpayment $502,025.00

2018                                   AETNA STANDARD              ART.2000 INTEREST
   • Total Patients —42*               x'40.61%* = $549,783.88
   • Total Charges - $1,353,814.03*    Payments - $182,931.62*
         o % - 13.51%                  Underpayment $366,852.00
      Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 181 of 266




    *2018 only through 10/31/18                  * 2018 estimated based on 2017

I
    Total Charges - $15,948,795.30      "Aetna Standard Total         Art 2000 Interest
    Total Paid -     $2,763,784.29           $6.147,761.00              $1,009,520.00
I   Total Difference - $13,185,011.00
    Total % of Charges Paid — 173%
 Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 182 of 266




               Aetna Art. 2000 Interest

Aetna Standard Owed                           $6,147,761.00
+Art. 2000 Interest                           +1,009,520.00

    Total                                     $7,157,281.00
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 183 of 266




                 ....QUANTUM
    "Total.Charges"                   "Aetna Standard"
        Method                            Method

      $15 043,528 00                     $7,157,281.00
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 184 of 266
    Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 185 of 266

1




              VERDICT FORM
 Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 186 of 266




       24TH JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                STA 1 F, OF LOUISIANA

NO.:                                                         DIVISION:

                       CRESCENT CITY SURGICAL CENTRE

                                       VERSUS

HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA
 OF LOUISIANA),HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                          COMPANY
FILED:
                                 DEPUTY CLERK:

                                  VERDICT FORM

I.     Breach of service agreement/contract

       la.   Did Crescent Hospital and Humana have an ongoing service
       agreement/business relationship, from the beginning of 2011 through the present
       date?
                                               Yes     V

                                               No

       I
       fyou checked "Yes", please proceed to question lb. Ifyou checked "No",please
       proceed to question 2a.

       lb. How much does Humana owe Crescent Hospital for medical services
       provided by Crescent Hospital to. Humana customers from the beginning of2011
       through the present day?
                                              $15,043,528.00

       fyour answer to la and lb are in the negative, please proceed to question 2a and
       I
       2b. 7fyour answer to la and lb are in the a trmative, please proceed to question
       3a and 3b.
      Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 187 of 266




    2.     Detrimental Reliance

           2a. Do you find that Humana made representations to Crescent upon which
           Crescentjustifiably relied to its detriment?

                                                    Yes

                                                    No


I          Ifyou checked "Yes", please proceed to question 2b.

           2b. What amount do you find is appropriate for Crescent for its losses from
           relying upon Humana's representations?


          .Regardless ofyour answers to 1 and 2 above, please answer 3a and 3b which
          follow.

    3.     Unfair trade practices

           3a. Do you find that Humana has engaged in any fraud, misrepresentation, or
           other unethical conduct that caused Crescent to sustain a loss of money?

                                                    Yes     1.1

                                                    No

                  lfyou checked "Yes"please proceed to question 3b.

           3b. What amount do you find is appropriate to compensate Crescent for its
           losses from Hurnana's fraud, misrepresentation, or other unethical conduct?

                                                   $ 3,000,000.00

          Please have thefitlyforeperson sign thisform and return it to the trial court.

    This is the verdict ofthe jury on this     day of                     ,2018.


    JURY FOREPERSON SIGNATURE
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 188 of 266

                                            FILED      PFC:c:0-‘!.D1-12111 r./21-119 12:1241
                                                rtriey M. Knigrrt.. DY CLERK                       Legal Ving;
                                            JEFF:EPSON P.4.Pr.H. L4.
              24TH JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON                                        9
                                       STATE OF LOUISIANA                                                     6
                                                                                                              1.
                                                                                                               "
                                                                                                               611

     NUMBER: 788-321                                                                           DIVISION "E"

                              CRESCENT CITY SURGICAL CENTRE

                                               VERSUS

                      HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,
                     (HUMANA,HUMANA OF LOUISIANA),HUMANA HEALTH
                        PLAN,INC., AND HUMANA INSURANCE COMPANY


     FILED:
                                                                   DEPUTY CLERK

              NOTICE OF ENROLLMENT AS ADDITIONAL COUNSEL OF RECORD



             NOW INTO COURT, through undersigned counsel, comes Defendants, Humana Health

    Benefit Plan of Louisiana, Inc., Humana Health Benefit Plan, Inc. and Humana Insurance

    Company (collectively referred to as "Humana").and, pursuant to Rule 9.12 of the Louisiana

    Uniform District Court Rules, provides this notice of enrollment of Craig L. Caesar (La. Bar No.

    1 9235), a Louisiana licensed attorney in good standing of the law firm of Baker Donelson

    Beannan Caldwell & Berkowitz, PC, as additional counsel of record for Humana in the

    captioned proceeding.

                                                Respectfully submitted

                                                BAKER,DONELSON,BEARMAN,
                                                CALDWELL & BERKOWITZ,PC

                                                Errol J. King - Bar Roll No. 17649
                                                Layna C. Rush — Bar Roll No. 26242
                                                Daniel P. Guillory —Bar Roll No. 31180
                                                450 Laurel Street
                                                Chase Tower North, 20ffi Floor
                                                Baton Rouge, Louisiana 70801
                                                Telephone: (225) 381-7000
                                                Facsimile:     (225) 343-3612

                                                - and -



                                                 RAIL L AESAR - Bar RoltIC-o—, 19235
                                                201 St. arles Ave., Suite 3600
                                                New Oyfeans, Louisiana 70170
                                                Telephone: (504) 566-8616
                                                Facsimile: (504) 585-6916

                                                Attorneys For:
                                                Humana Health Benefit Plan of Louisiana, Inc.,
                                                Humana Health Benefit Plan, Inc. and Humana
                                                Insurance Company



    4834-6931-C855
    2900125-000202
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 189 of 266



                                     CERTIFICATE OF SERVICE

             I hereby certify that on this 5th day of February, 2019, a copy of the foregoing has been

     served upon all known counsel of record, either by facsimile, e-mail, or through the United

     States mail, postage prepaid and properly addressed.



                                                                  Craig . Caesar




                                                    2

    4834-6931-0855
    2900125-000202
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 190 of 266



           24TH JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                     STATE OF LOUISIANA

    NUMBER: 788-321                                                              DIVISION "E"

                             CRESCENT CITY SURGICAL CENTRE

                                              VERSUS

                 HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,
                (HUMANA,HUMANA OF LOUISIANA),HUMANA HEALTH
                  PLAN,INC., AND HUMANA INSURANCE COMPANY


    FILED:
                                                             DEPUTY CLERK


                                              ORDER

           The foregoing Notice of Enrollment as Additional Counsel of Record filed by Humana

    Health Benefit Plan of Louisiana, Inc., Humana Health Benefit Plan, Inc. and Humana Insurance

    Company having been duly considered;

           IT IS ORDERED that Craig L. Caesar (La. Bar No. 19235) of the law firm of Baker,

    Donelson, Beaman, Caldwell & Berkowitz, PC be and hereby is enrolled as additional counsel

    of record for Humana Health Benefit Plan of Louisiana, Inc., Humana health Benefit Plan, Inc.

    and Humana Insurance Company in the captioned pr ceeding.

           Gretna, Louisiana this -.51ty of                           2019.




                                                                   DISTRICT
             Case 2:19-cv-09540-CJB-MBN Document  1-3 Filedi 04/18/19
                                         /-rx //i //cerrx;vi-24, G/-
                                                                      Page 191 of 266
    # 7869       — <3,2/ etz_rc.,>-1-74- (1)79         (',en




                            vidence Presentation System Overview
     System FUgGdights:
      -65 in Plasma Display controlled by Judge
      -17 inch Display Monitors at both attorneys tables
     -17/19 inch Annotation Monitors at witness stand, podium and judges bench, Annotation allows attorneys to
     precisely make points for the entire room to plainly see by drawing or pointing over displayed evidence. Also
     enables witnesses to draw and/or point over displayed evidence
     -Digital Presenter—used to project documents and physical evidence to video displays. Also allows for zooming.
     -DVD media, We recommend you test and use your DVD/CD audio/video on your own ileic-4op, Please bring
     the same laptop you tested your Video/Audio on. We no longer support using the DVD player in the podium due
    to incompatibilities.
     -Resolution 1024X7709 required for best resolution on your laptop
    -VGA and sound laptop connections are available at the podium and both attorney's tables,
    -Internet Wireless Internet access is available by obtaining a Password from Judicial Administration
    To Use Sy4em:
    "Bring your own Laptop pre-loaded with whatever you want to present in court.
       If you do not have a VGA connection on your laptop you will need to bring the appropriate adapter.
    -Many laptops will recognize the VGA connection if connected before the laptop power is turned on. If laptop Is
    already on when VGA is plugged in you must hit the necessary function key to send the presentation to the
    display, This function key varies by manufacturer,
    -You should come in and learn the system ahead of time. Schedule a time with the division and we will assist.




  C ASSCSNI
      ,oLution5
winfutf.crescentmrns.com
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 192 of 266

                                                                          Fl         rO R. RECO RD 210E1201     1 '2:n:0
                                                                          Ri Eyt r   la    rdne.r,. CLER1(

            24TH   JUDICIAL DISTRICT COURT FOR THE PAR la6ftiVi.                                ,   N
                                  STATE OF LOUISIANA

   NO:    788-321                                                                            DIVISION "E"

                               CRESCENT CITY SURGICAL CENTRE

                                                      VS.

                                               IIUMANA,ET AL

    X ***************X****XX******XXXX****X**********                                                   * A X


   TO: ALL COUNSEL OF RECORD


                                              PRE-TRIAL NOTICE


   IT IS ORDERED THAT:

   I.     This case is set for trial on the         1 of 17
                                                 7L day                                 , 2019, at 9:30 a.m.02Yndl>/
                                                                                                                  )

   II.    A pre-trial conference will be scheduled at the request of any attorney of record.

   III.   All motions, including motions in limine, must be filed and set for hearing no later than
          thirty (30) days before the trial date. Supporting memoranda must be filed in accordance
          with the Louisiana Code of Civil Procedure and the Rules for Louisiana District Courts, and
          a copy must be delivered to the Court.

   IV,    All discovery must be completed thirty (30) days prior to the trial.

   V.     Amended pleadings, including third party and reconventional demands and cross claims,
          must be filed no later than sixty (60) days prior to the trial.

   VI.    Witness lists and exhibit lists must be exchanged no later than thirty (30) days prior to the
          trial,

   VII.   A consolidated Pre-Trial Order prepared by the parties must be filed with the clerk at least
          fourteen (14) days prior to the trial. Please be certain that an extra copy is delivered to
          the Court. The Pre-Trial Order shall be prepared in accordance with the following:

             The Pre-Trial Order shall be complete and bear the signatures of all trial counsel at the
             time it is submitted to the Court(no separate inserts). The plaintiff shall prepare this
             Order. All counsel are ordered to participate by providing their inserts no later than
             forty-eight(48) hours prior to the due date of the Pre-Trial Order

              The Pre-Trial Order shall contain:

             1)     A concise summary of the facts or contentions made by all parties;
             2)     The contested issues of fact and law, specified with particularity;
             3)     A list of your witnesses, plus the nature of the testimony of each witness, such as
                    testimony on the facts, medical witnesses, etc.;
             4)     A list of all documentary evidence and exhibits you plan to use.
             5)     A listing of the facts, exhibits, etc. That are not in dispute and can be stipulated to;
             6)     Whenever personal injuries are at issue, a brief summary of medical reports
                    including extent of injury, length of treatment, disability factor and medical
                    expenses;
             7)     A concise procedural history of the case including what motions and pleadings
                    have been filed and their dispositions, including any motions still pending.

          Discovery must be completed thirty (30) days prior to the trial; therefore, except for good
          cause shown, only witnesses listed on the Pre-Trial Order may be allowed to testify and only
          exhibits listed on the Pre-Trial Order may be admitted into evidence at the trial.
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 193 of 266



    VIII. The parties shall submit to the court, at least fourteen (14) days prior to trial, two stipulated
          joint bench books containing the following four sections, numbered and "baited:"

               1) Plaintiff's stipulated exhibits
               2) Plaintiffs contested exhibits
               3) Defendant's stipulated exhibits
               4) Defendant's contested exhibits

           Any objections must be in writing and must include detailed reasons therefore, including
           citations to case law and/or the Code of Evidence.

   IX,     Each party shall submit a pre-trial memo fourteen (14) days prior to trial.

    X.     Jury instructions and interrogatories must be submitted at least fourteen (14) days prior to
           trial.

   XI.     Any deposition to be used at trial shall be submitted to the court at least(14) days prior to
           trial.

   XII.    The parties must notify the Court if a case is settled or a matter is disposed of prior to a
           scheduled hearing.

          IT IS FURTHER ORDERED that any pre-trial conferences shall be attended by the
   attorneys who will try the case, unless prior to the conference the Court grants permission for other
   counsel to attend. Whoever attends the conference must be familiar with the case and have
   authority to discuss the possibilities of settlement and stipulations.

         FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN APPROPRIATE
   SANCTIONS BY THE COURT,INCLUDING AN ATTORNEY BEING HELD IN CONTEMPT
   OF COURT AND AN EX PARTE ORDER OF DISMISSAL, DEFAULT, OR OTHER
   APPROPRIATE JUDGMENT BEING RENDERED IN THE CASE.

           Gretna, Louisiana, this    v     day of                         , 2019.



                                                         -    a9az(-0e:rY7 (7•               /7-/
                                                             WILLIAM C. CREDO,III
                                                             JUDGE PRO TEM,DIVISION "E"




                                                                                 Pre-Trial Notice, Page 2
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 194 of 266
                                                                        Fl LF. D          etkr(_
                                                                                       REGC.F'        1),"
                                                                        P t r;G                          1 Ttq"
                                                                                                 GLEEieg a tV t
                                                                       ,IE FEE F!'"

             24T0 JUDICIAL DISTTRICT COURT FOR THE PAI SH OF JEFFERSON

                                        STATE OF LOUISIANA

       NO.: 788-321                                                    DIVISION:"E"

                               CRESCENT CITY SURGICAL CENTRE

                                                 VERSUS

       HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA
       nOF LOUISIANA),HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                                 COMPANY
       eY

       TILED:
                                                         DEPUTY CLERK:
 H
 E.6                  MOTION TO APPOINT SPECIAL PROCESS SERVER

              NOW INTO COURT, through undersigned counsel come plaintiff, Omega

       Hospital, LLC, who request that the appointment of Special Process Server be made to the

       following individual, who is of the full age of majority and not a party in this matter:

                                           Steven Mentz
                                 and/or agents of Legal Wings, Inc.
                            829 Baronne Street, New Orleans, LA 70113


              The purpose for the special appointment is to perfect service of all pleadings,

       judgments, and/or Orders on an expedited basis

             WHEREFORE, plaintiff requests that this Honorable Court appoint Steven Mentz

       and/or agents of Legal Wings, Inc., as special process servers in the above entitled matter.

                                           Respectfully subs

                                           GIBBY AN                 ANI lz            rAW/FIRM,LLC


                                           GI ERT V. A DRY,IV(LSBA 20056)
                                           828 Baronne Street
                                           New Orleans, Louisiana 70113
                                           Telephone:(504) 522-1000
                                           Facsimile:(504) 522-8000

                                           And

                                           Thomas J,Capella
                                           Thomas J. Capella, Attorney at Law LLC
                                           4928 Jasper Street
                                           Metairie, LA 70006
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 195 of 266



                                    CERTIFICATE OF SERVICE

             I do hereby certify that a copy of the above and for;going has been serve on counsel
    all parties to this proceeding by placing same in the Unite t c•nc c1tes-1\1 stag pre aid this
    day of February, 2019.

                                                GILBERT V. ANDRY,IV
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 196 of 266



          241H JUDICIAL DISTTRICT COURT FOR THE PARISH OF JEFFERSON

                                    STATE OF LOUISIANA

    NO.: 788-321                                                  DIVISION:"E"

                           CRESCENT CITY SURGICAL CENTRE

                                            VERSUS

    HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA
     OF LOUISIANA), HUMANA HEALTII PLAN,INC., AND HUMANA INSURANCE
                                COMPANY

    FILED:
                                                           DEPUTY CLERK:

                                            ORDER

           Considering the above and foregoing Motion to Appoint Special Process server:

          IT IS HEREBY ORDERED,that Steven Mentz, and/or agents Legal Wings,

    Inc., are hereby appointed as special process servers in the above captioned matter.

           READ, RENDERED AND SIGNED this Sity of                                    , 2019 in

    Gretna, Louisiana.
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 197 of 266

                                                                               FOR REC,"0 RD 02/20;31119 09:11;:1:E:
                                                                        Mary- B         DY CLERK
                                                                       JP. FFEPSON PARP-1,


                                24TH JUDICIAL DISTRICT COURT
                                                          F iled by:    x
                                    PARISH OF JEFFERSON Date'       ArtletY                     -5 Z/
                                                          Time'
                                     STATE OF LOUISIANA
                                                          Deputy Clerk
                                                                             (SEE ATTACHED LOG)


    NUMBER: 788-321                                                  DIVISION "E"

                              CRESCENT CITY SURGICAL CENTRE

                                                 VERSUS.

      HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA
       OF LOUISIANA),HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                                COMPANY

    FILED:
                                                        DEPUTY CLERK

                           MOTION FOR PROTECTIVE ORDER

           NOW INTO COURT through undersigned counsel             Conies   Defendants, Humana Health

    Benefit Plan of Louisiana, Inc., Humana Health Benefit Plan, Inc. and Humana Insurance

    Company (collectively referred to as "Humana"), who pursuant to Louisiana Code of Civil

    Procedure Article 1426, moves for a Protective Order that precludes the Plaintiff, Crescent City

    Surgical Centre ("CSCSC") from noticing the corporate deposition of Humana until after the

    parties have engaged in written discovery.

           As set forth in the accompanying memorandum in support, the Plaintiff, CCSC, sent a

    draft corporate deposition notice and Interrogatories and Request for Production of Documents

    on December 4, 2018. In response to the Interrogatories and Request for Production of

    Documents, Humana indicated that until the Plaintiff identified the claims for which it is seeking

    payment from Humana, Humana cannot adequately respond to the discovery requests. Likewise,

    without information on the claims, Humana cannot determine or prepare a corporate

    representative for testimony. Humana submits that corporate depositions are premature at this

    juncture and that there is good cause, as discussed in the supporting memorandum, for this Court

    to specify the terms and conditions, specifically the designation of time, for corporate

    depositions.

           WHEREFORE, Humana respectfully requests that this Court grant its Motion for

    Protective Order and issue an order that corporate depositions should not be conducted until after

    the parties have completed written discovery.
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 198 of 266




                                                Respectfully submitted


                                                BAKER,DONELSON,BEARMAN,
                                                CALDWELL & BERKOWITZ,PC



                                                By:
                                                Erroll. King`- Bar Roll No. 17649
                                                Layna C. Rush — Bar Roll No. 26242
                                                Daniel P. Guillory — Bar Roll No. 31180
                                                450 Laurel Street
                                                Chase Tower North, 20th Floor
                                                Baton Rouge, Louisiana 70801
                                                Telephone: (225) 381-7000
                                                Facsimile:    (225)343-3612

                                                - and -

                                                CRAIG L. CAESAR - Bar Roll No. 19235
                                                201 St. Charles Ave., Suite 3600
                                                New Orleans, Louisiana 70170
                                                Telephone: (504)566-8616
                                                Facsimile: (504)585-6916

                                                Attorneys For:
                                                Humana Health Benefit Plan of Louisiana, Inc.,
                                                Humana Health Benefit Plan, Inc. and Humana
                                                Insurance Company




                                   CERTIFICATE OF SERVICE

           I hereby certify that a copy of the above and foregoing "Motion for Protective Order" has

    this date been mailed via email and United States Mail, postage prepaid and properly addressed,

    to the following known counsel of record:

                                           Gilbert V. Andry
                                      The Andry Law Firm, LLC
                                         828 Baronne Street
                                       New Orleans, LA 70113

           Baton Rouge, Louisiana, on this) a day of February, 2019.




                                                  9
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 199 of 266




                               24TH JUDICIAL DISTRICT COURT

                                     PARISII OF JEFFERSON

                                      STATE OF LOUISIANA



    NUMBER: 788-321                                                 DIVISION "E"

                             CRESCENT CITY SURGICAL CENTRE

                                               VERSUS

     HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA
      OF LOUISIANA),HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                               COMPANY

    FILED:
                                                         DEPUTY CLERK

                                               ORDER

           CONSIDERING the foregoing "Motion for Protective Order:"

           IT IS HEREBY ORDERED that the Motion for Protective Order filed by Humana

    Health Benefit Plan of Louisiana, Inc., Humana Health Benefit Plan, Inc. and Humana Insurance

    Company is hereby set for contradictory hearing on the 28th day of February, 2019 at 9:30 a.m.

           THUS DONE AND SIGNED this 672617              day of ?A4f(               , 2019.




                                                         JUDGE,24th Judicial District Com+
                                                         Parish of Jefferson

    PLEASE SERVE:
                                          ilp•i/                  WILLIAM C. CREDO, HI
    Crescent City Surgical Centre
                                                3'9'l)          JUDGE PRO TEMPORE
    Through its counsel of record:
                                                   Atb6143U
    Gilbert V. Andry
    Gibby Andry, The Andry Law Firm, LLC
    828 Baronne Street
    New Orleans, LA 70113
         Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 200 of 266



                                                                                                      CHASE NORTII TOWER
BAKER_,DONELSON
    CALDWELL & BERKOWIIZ,PC
                                                                                                      450 LAUREL STREET
                                                                                                      20TH FLOOR
BEARIVIAN,
                                                                                                      BATON ROUGE, LOUISIANA
                                                                                                      70801

                                                                                                      PHONE:    225.381,7000
                                                                                                      FAX:      225.343.3612


                                                                                                      www.bakerclonelson.corn


   LAYNA C. RUSH, SHAREHOLDER
   Direct Dial: 225.381.7043
   Direct Fax: 225.382.0243
   E-Mail Address: Irush@bakerdonelson.com


                                                       February 13, 2019

                                     Via Facsimile:(504)364-3780 and U.S. Mail


   Clerk of Court
   24th JDC, Parish of Jefferson
   200 Derbigny St.
   Gretna, LA 70053

             Re:       Crescent City Surgical Centre v. Humana Health Benefit Plan ofLouisiana, Inc.,
                       Humana Health Plan, Inc. and Humana Insurance Company; No. 788-321, Div. E, 24th
                       Judicial District Court, Parish of Jefferson, State of Louisiana

    Dear Clerk:

            With regard to the above-captioned matter, please find attached a "Motion for Protective Order,
    Memorandum in Support of Motion for Protective Order and Order" that we ask be fax-filed into the
    record on behalf of Humana Health Benefit Plan of Louisiana, Inc., Humana Health Plan, Inc. and
    Humana Insurance Company. Upon receipt of the Court's fax confirmation, we will forward to the
    Clerk's Office the original pleading together with a check to cover the cost for filing.

             If you have any questions, please feel free to contact my office.

                                                             Sincerely,

                                                             BAKER,DONELSON,BEARMAN,
                                                             CALDWELL & BERKOWITZ,P.C.




                                                             By:

    EJK/cj
    Enclosure
    cc:    Gilbert Andry (via email: gandry@gibbyandrylaw.com)




 ALABAMA • FLORIDA • GEORGIA • LOUISIANA • MARYLAND • MISSISSIPPI • SOUTH CAROLINA • TENNESSEE • TEXAS • VIRGINIA • WASHINGTON, D.C.
                                                                                                                                                          I P•11,   tiuwra
                                                                                                                                         •    ,
                                                                                                                                             U.


                                                                                                                                     •

                                                                                                                                             ziP70601 $ 001.900
                                                                                                                                             02 -114i .
                                                                                                                                             00013136512FEB 14 2019




                                    BAKER__DONELSON
                                     BAKER DDNETSON
                                     450 LAUREL SERE
                                     1 2Th FLOOR
                                     BATON ROUGE, LOUISIANA 70801




                                                                                                                  Clerk of Court
                                                                                                                  24th JDC
                                                                                                                  P.O. Box 10
                                                                                                                  Gretna, LA 70054




                                                                                                         ,
                                                                                                   -.....n  '
                                                                                                           ''



          7
_..,._ ....   .     ,,___
                        cy                                                                                    •
                                                                              ----       -
      —:.-:,---__           _..----' ''.---_,    .-----'-z',--------'—                   ff-77------------;--
                                    _....._
                                         _                                                              1 1
                                                                         _     r -r n7
                                                                                     _
                                                                               $2


                                                                             :OM @Cncrd uolesi
                                                                                                                                                                             Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 201 of 266
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 202 of 266

                                                                           D FOR. RECORD 02;`20,e3-31 9 10S9:1 0
                                                                       Pkary C Br is co, EY CLERK
                                                                      JEFFERSON PARER LA.

                                24TH JUDICIAL DISTRICT COURT

                                        PARISH OF JEFFERSON.

                                        STATE OF LOUISIANA)ate
                                                         Time:
                                                                                                    rd
                                                          D eputy Clerk:
                                                               (s    AT                H E D(LOG)
    NUMBER: 788-321                                           DIVISION

                              CRESCENT CITY SURGICAL CENTRE

                                               VERSUS

      HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA
       OF LOUISIANA), HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                                 COMPANY

    FILED:
                                                        DEPUTY CLERK

    MEMORANDUM IN SUPPORT OF MOTION FOR PROTECTIVE ORDER


    MAY IT PLEASE THE COURT:

           Defendants, Humana Health Benefit Plan of Louisiana, Inc., Humana Health Benefit

    Plan, Inc. and Humana Insurance Company (collectively referred to as "Humana"), offer this

    Memorandum in Support of their Motion for Protective Order.

           FACTUAL AND PROCEDURAL BACKGROUND

           Crescent City Surgical Centre ("CCSC")filed a Petition for Damages ("Petition") against

    Humana on October 5, 2018; Humana was served on October 22, 2018. In the Petition, CCSC

    claims that Humana failed to pay CCSC an appropriate amount of money for medical services

    provided by CCSC from 2011 to the present. Petition, ¶ 1. In its Motion to Compel, CCSC

    claims that it is owed tens of millions of dollars. CCSC claims that every time it provided

    services to a "Humana customer," it verified with Humana the amount Humana would pay for

    serves rendered by CSCC. Petition, ¶ 14. The Petition includes causes of action for breach of

    contract, violation of Louisiana's Unfair Trade Practices Act, detrimental reliance mid negligent

    misrepresentation. Crescent City failed, however, to identify a single claim in its Petition for

    which it was allegedly underpaid.

           On December 12, 2018, CCSC propounded its First Set of Interrogatories, First Set of

    Request for Production of Documents and a proposed corporate deposition notice. (A copy of

    the proposed corporate deposition notice is attached hereto as Exhibit "A."). Humana responded
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 203 of 266




    to the Plaintiffs First Set of Interrogatories and Request for Production of Documents on

    January 18, 2019. In its responses, Humana indicated that it could not provide information

    responsive to many of the discovery requests because CCSC has failed to identify the claims at

    issue. Without identification of the claims, Humana is unable to provide detailed responses to

    the discovery requests. On January 17, 2019, Humana propounded discovery requests on CCSC.

    In those requests, Humana asked CCSC to identify the claims at issue in the litigation. Once

    CCSC provides Humana information on the claims at issue, Humana will be in a better position

    to investigate aid respond to discovery. In Exhibit "D" to its Motion to Compel, CCSC includes

    a "quantum" that includes the number of patients and the charges at issue for each year. If

    CCSC has made these calculations, then it obviously has the claims at issue and can provide

    them to Humana.

            CCSC filed a Motion to Compel taking issue with Humana's responses on January 28,

    2019. The Motion to Compel is set for hearing on February 28, 2019,

           The proposed corporate deposition notice is similar to the discovery requests. In fact,

    Attachment "B" to the proposed corporate deposition notice requests the same documents as the

    Request for Production of Documents. Attachment "A" to the proposed corporate deposition

    notice is the areas of inquiry, the majority of which are also contingent on identification of the

    claims. Without information on the claims at issue in the litigation, Humana cannot adequately

    determine who would be a corporate representative for purposes of a corporate deposition.

    Additionally, without identification of the claims, it would be impossible to adequately prepare a

    representative(s) to testify to the areas of inquiry.

    II.    LAW AND ANALYSIS

           Louisiana Code of Civil Procedure Article 1426 provides in pertinent part:

           A. Upon motion by a party or by the person from whom discovery is sought, and
          for good cause shown, the court in which the action is pending or alternatively,
           on matters relating to a deposition, the court in the district where the deposition
           is to be taken may make any order which justice requires to protect a party or
          personfrom annoyance, embarrassment, oppression, or undue burden or expense,
           including one or more ofthefollowing:

          (I) That the discovery not be had.

          (2) That the discovery may be had only on specified terms and conditions,
          including a designation ofthe time or place,

          (3) That the discovery may be had only by a method of discovery other than that
          selected by the party seeking discovery.

                                                       2
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 204 of 266




            (4) That certain matters not be inquired into, or that the scope ofthe discovery be
            limited to certain matters.

           (5) That discovery be conducted with no one present except persons designated by
           the court.

           (6) That a deposition after being sealed be opened only by order ofthe court.

           (7) That a trade secret or other confidential research, development, or
            commercial information not be disclosed or be disclosed only in a designated
            way.

           (8) That the parties simultaneously file specified documents or information
           enclosed in sealed envelopes to be opened as directed by the courts.

    The granting of a Protective Order and the extent of protection afforded are within the sound

    discretion of the trial court. Fissure v. Town ofBoyce, 2017-470 (La. App. 3rd Cir. 9/6/17), 250

    So,3d 904; see also Fox v. Fox, 49, 619 (La. App. 2nd Cir. 4/22/15), 164 So.3d 359. Moreover,

    the trial court has authority to grant orders protecting parties from undue expense involved in

    discovery procedures. Madison v. Travelers Ins. Co., 308 So.2d 784(La. 1975).

            In the instant case, Humana is not seeking to avoid a corporate deposition; it is asking the

    Court to specify terms and conditions for that corporate deposition, specifically as to the time

    frame for taking depositions.      At the current stage of these proceedings, Humana cannot

    determine who to submit as a corporate representative(s). Moreover, it would be impossible to

    prepare a corporate deponent to testify to the areas of inquiry listed in the proposed corporate

    deposition notice since CCSC has not yet identified any of the claims at issuein the litigation. A

    corporate deposition at this juncture would be a waste of time and financial resources because a

    Humana representative would not be able to answer any questions about the claims.

            Currently, trial in this matter is set for November 4, 2019. Thus, there is an adequate

    amount of time for the parties to complete written discovery before conducting corporate

    depositions.       A Protective Order setting forth the time frame for conducting corporate

    depositions is within the authority of this Court and would foster the efficient management of

    this litigation.

   III.     CONCLUSION

            This is a case in which the Plaintiff, CCSC, claims that it   was   underpaid on claims by

    Humana dating back to 2011, The Plaintiff has failed to identify any of those claims however.

   Until the claims at issue in the litigation are identified and Humana is afforded an opportunity to



                                                     3
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 205 of 266




    research how those claims were adjudicated and paid, it cannot offer a corporate representative

    to testify as to those claims. Pursuant to Louisiana Code of Civil Procedure Article 1426, this

    Court has the authority to enter into an order setting forth the time frame for conducting

    corporate depositions. Humana respectfully requests that this Court issue an order that the

    parties are to complete written discovery prior to conducting corporate depositions.

                                                 Respectfully submitted


                                                 BAKER,DONELSON,BEARMAN,
                                                 CALDWELL & BERKOWITZ,PC



                                                 By:
                                                 Errol J. mg - Bar R(Xo717649
                                                 Layna C. Rush — Bar Roll No. 26242
                                                 Daniel P. Guillory — Bar Roll No. 31180
                                                 450 Laurel Street
                                                 Chase Tower North, 20th Floor
                                                 Baton Rouge, Louisiana 70801
                                                 Telephone: (225) 381-7000
                                                 Facsimile:    (225) 343-3612

                                                 - and -

                                                 CRAIG L. CAESAR - Bar Roll No. 19235
                                                 201 St. Charles Ave., Suite 3600
                                                 New Orleans, Louisiana 70170
                                                 Telephone: (504) 566-8616
                                                 Facsimile: (504) 585-6916

                                                 Attorneys For:
                                                 Humana Health Benefit Plan of Louisiana, Inc.,
                                                 Humana Health Benefit Plan, Inc. and Humana
                                                 Insurance Company




                                    CERTIFICATE OF SERVICE

           I hereby certify that a copy of the above and foregoing "Memorandum in Support of

    Motion for Protective Order" has this date been entailed and mailed via United States Mail,

    postage prepaid and properly addressed, to the following known counsel of record:

                                           Gilbert V. Andry
                                Gibby Andry, The Andry Law Firm, LLC
                                          828 Baronne Street
                                       New Orleans, LA 70113

           Baton Rouge, Louisiana, on this(        ay of February, 2019.




                                              Layila C. Rush


                                                    4
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 206 of 266
                                                                            Et   R RECO P. 0212:D1201   1:19:44:11:11:1
                                                                         p lan, Bris CO, Dy CLERK
                                                                        JEFFE PSC,t.1        L&

                                24TH JUDICIAL DISTRICT COURT                                            (1) Vf

                                      PARISH OF JEFFERSON
                                                          Filpd by' F7,, x
                                       STATE OF LOUISIANA Dote         EV                        3°./
                                                                     D eputy Clerk'
                                                                                       s eS E)&
                                                                            (SEE A-T /W:
    NUMBER: 788-321

                              CRESCENT CITY SURGICAL CENTRE

                                                VERSUS

     HUMANA IIEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA
      OF LOUISIANA),IIUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                                COMPANY


    FILED:
                                                         DEPUTY CLERK


             OPPOSITION TO PLAINTIFF'S EXPEDITED MOTION TO COMPEL
                 WRITTEN DISCOVERY AND CORPORATE DEPOSITION

           MAY IT PLEASE THE COURT

           Defendants, Humana Health Benefit Plan of Louisiana, Inc., Humana Health Benefit

    Plan, Inc. and Humana Insurance Company (collectively referred to as "Humana"), offer this

    Opposition to Plaintiffs Expedited Motion to Compel Written Discovery and Corporate

    Deposition ("Motion"). Humana has responded to Plaintiff's discovery requests but, as the case

    is still in its early stages, Humana is unable to provide substantive responses to some of the

    discovery requests. Humana has requested that the Plaintiff identify the claims at issue in this

    lawsuit to allow it to more fully investigate the Plaintiff's allegations. To date, despite multiple

    requests by Humana's counsel, the Plaintiff has not provided any specificity as to the claims that

    purportedly form the basis of this lawsuit. As set forth herein, Plaintiffs Motion is unfounded

    and should be denied.

    I.     FACTUAL AND PROCEDURAL BACKGROUND

           Crescent City Surgical Centre ("CCSC")filed a Petition for Damages ("Petition") against

    Humana on October 5, 2018; Humana was served on October 22, 2018. In its Petition, CCSC

    claims that Hun-ma failed to pay CCSC an appropriate amount of money for medical services

    provided by CCSC from 2011 to the present. Petition, ¶ 1. In its Motion to Compel, CCSC

    claims that it is owed "tens of millions" of dollars. CCSC claims that every time it provided

    services to a "Humana customer," it verified with Humana the amount Humana would pay for

    services rendered by CSCC. Petition, 1( 14. The Petition includes causes of action for breach of
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 207 of 266



    contract, violation of Louisiana's Unfair Trade Practices Act, detrimental reliance and negligent

    misrepresentation. CCSC did not, however, identify a single claim in its Petition for which it

    was allegedly underpaid. In fact, CCSC has provided no information to assist Humana in

    identifying the claims at issue in this lawsuit.

            On November 15, 2018, CCSC forwarded to counsel for Humana a "case brochure."

    That case brochure includes a "quantum" which lists the total patients, total charges and

    payments by year. The case brochure does not list the individual claims or any information that

    would allow for identification of those claims. Clearly, CCSC has information on the claims at

    issue, as it must have relied on that information to prepare its "quantum." Humana has requested

    both informally and thru written discovery the claims that CCSC contends are at issue. To date,

    CCSC has refused to provide the claims.

            On December 12, 2018, CCSC propounded its First Set of Interrogatories, First Set of

    Request for Production of Documents and a proposed corporate deposition notice, _Humana

    responded to the Plaintiff's First Set of Interrogatories and Request for Production of Documents

    on January 18, 2019. In its responses, Humana indicated that it could not provide information

    responsive to many of the discovery requests because CCSC has failed to identify the claims at

    issue. Without identification of the claims, Humana is unable to provide detailed responses to

    many of the discovery requests. On January 17, 2019, Humana propounded discovery requests

    on CCSC. In those requests, Humana asked CCSC to identify the claims at issue in the

    litigation. Once CCSC provides Humana information on the claims at issue, Humana will be in a

    better position to investigate and more thoroughly respond to some of the requests.

            On January 24, 2019, counsel for CCSC initiated a Rule 10.1 conference. During that

    conference, counsel did not indicate which responses he believed were inadequate or detail why

    he believed they were inadequate. He only said that all of the responses were inadequate and

    that he would file a motion to compel unless all responses were supplemented. Counsel for

    Humana explained that without information on the claims, Humana was unable to provide more

    detailed responses to some of the requests.' Counsel for Humana indicated that once it received




      On February 14, 2019, Humana filed a Motion for Protective Order to address the proposed corporate deposition
    notice that counsel for CCSC sent to counsel for Humana. As set forth in the Motion for Protective Order and
    supporting memorandum, without information on the claims at issue in the litigation, Humana cannot adequately
    determine who would be a corporate representative for purposes of a corporate deposition and cannot adequately
    prepare representatives to testify to the proposed areas of inquiry.
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 208 of 266



   information on the claims so that it could research the claims, it would supplement its discovery

    requests.

           CCSC did not provide the requested information; rather, it filed an Expedited Motion To

    Compel Written Discovery And Corporate Depositions on January 28, 2019. Counsel failed,

    however, to include a Rule 10.1 conference certificate with the Motion.           Moreover, it is

    Humana's position that CCSC did not confer in good faith regarding the discovery responses

    because CCSC's counsel refused to indicate which responses he believed were deficient, and

    why. Furthermore, counsel has failed to confer in good faith because he has not provided a list

    of the claims which would enable to Humana to more thoroughly answer the discovery requests.

    II.    LAW AND ANALYSIS

           Pursuant to the Louisiana Code of Procedure Article 1422, parties may obtain discovery

   "regarding any matter, not privileged, which is relevant to the subject matter involved in the

    pending action...." There are limitations to this rule, however, when justice requires that a party

    be protected from annoyance, oppression, or undue burden or expense. See Hains v. Halos,

    2009-1337 (La. App. 1st Cir. 3/10/10), 36 So.3d 289. Moreover, courts have established that,

    while relevance in discovery is broader than that required by admissibility at trial, "the object of

    inquiry must have some evidentiary value before an order to compel disclosure of otherwise

    inadmissible material will issue." Dabezies v. Trelo, 2018-0278 (La. App. 4th Cir. 5/23/18), 248

    So.3d 498, 501, citing Indus, Pipe, Inc. v. Plaquenzines Parish Council, 12-1348, p. 8 (La. App.

    4th Cir. 9-14-12), 100 So.3d 896, 901. The party seeking to compel discovery bears the burden

    of proving that the matters sought to be discovered are relevant. Dabezies v. Trelo, 248 So.3d

    498 at 501.

           In the instant case, CCSC takes issue with all of Humana's discovery responses. As set

   forth herein, some of the discovery requests cannot be answered until the claims at issue in this

    litigation have been identified. During the Rule 10.1 conference, counsel for CCSC suggests that

    Humana can "push a button" and obtain all relevant information. That is simply not the case.

    Moreover, Plaintiff has the burden of proving its case. See Franklin v. Fountain Group

   Adjusters, LLC, 2017-724 (La. App. 3 Cir, 6/618), 249 So.3d 84 ("The party claiming the rights

    under the contract bears the burden of proof in a breach of contract claim."); Stanley v. Wyeth,

   Inc., 2007-2080 (La. App. 1 Cir. 5/2/2008), 991 So.2d 31 (the plaintiff bears the burden of proof

   in a negligent misrepresentation case); Bourgeois v. Allstate Ins. Co., 15-451 (La. App. 5 Cir.

                                                    3
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 209 of 266



    12/23/15), 182 So.3d 1177 (the plaintiff must prove fraud). It is incumbent on CCSC to identify

    the claims which it believes were underpaid by Humana.

           CCSC simply alleges, without more, that every claim that CCSC has ever submitted to

    Humana is at issue. That cannot not correct. For example, undersigned counsel for Humana

    represented Humana in previous litigation filed by CCSC. Claims that were settled in that

    litigation cannot be the subject of this litigation. Furthermore, some of the claims at issue may

    involve Medicare members for which CCSC cannot assert a claim in state court. And, contrary

    to CCSC's assertion in its Motion, Humana's production is constrained by the health Insurance

    Portability and Accountability Act of 1996 ("IIIPAA"). Humana is an insurance company and

    therefore a "covered entity" under HIPAA. 45 C.F.R. §§ 160.102, 160.103. By law, covered

    entities cannot disclose protected health information unless the disclosure meets an exception in

    the regulations, and even then, the covered entity can only disclose the minimum amount of

    information necessary for the intended purpose. 45 C.F.R. § 164.502(a). Humana cannot

    disclose to CCSC information about members for whom CCSC is not, or cannot, make a claim in

    this litigation. Humana must have the claims identified in order to produce information on the

    claims. Once CCSC has identified the claims, I lumana will he able to provide more substantive

    responses to some of the discovery requests.

           There are some requests for which Humana has no responsive information or documents

    and has indicated such. CCSC has failed to articulate why it believes that those responses are

    deficient. Furthermore, some of CCSC's requests are unintelligible or so vague that Humana

    cannot determine what information is being sought. Finally, some of CCSC's requests seek

    confidential and proprietary business secrets that have no relevance to the instant dispute. CCSC

    has failed to articulate why the information sought is relevant or why it is entitled to that

    information.

           A.      Interrogatories At Issue.

           Because CCSC claims that all of Humana's responses except one are deficient (but

    CCSC failed to indicate which response is not deficient), Humana will discuss each of the

    requests and its responses herein.

           IN1ERROGATORY NO.
           Please provide the name, address, telephone number, social security number,
           date of birth and job description of each and every person who assists in
           answering these interrogatories, including a listing of each interrogatory that
           each person(s) assists in answering.

                                                   4
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 210 of 266



           RESPONSE:
           Layna C. Rush
           Baker, Donelson, Beaman, Caldwell & Berkowitz, PC
           450 Laurel St., 12th Floor
           Baton Rouge, LA 70801
           Telephone: (225) 381-7043
           Email: lrush@bakerdonelson.com

           Lori Mattingly
           Senior Litigation Manager, Law Department
           Humana Inc.
           500 IV Main Street
           Louisville, KY 40202

           Humana answered Interrogatory No. I.           CCSC has not indicated why it believes

    Humana's response is deficient.

           INTERROGATORY NO. 2:
           Please identify and list each and every witness that you may call at trial, and
           provide their name, address, telephone number, social security number, date of
           birth, job description and detailedfactual description ofthe testimony you intend
           to elicitfrom each.

           RESPONSE:
           The Plaintiff has yet to identify any of the claims at issue in this litigation. As
           such, Humana has not yet identified who it may call as a witness at a trial.
           Humana will provide its witness list in accordance with the Court's Scheduling
           Order.

    Humana answered Interrogatory No. 2 to the best of its ability at this juncture in the litigation.

    CSCC has not identified the claims at issue in this litigation; Humana has only begun to

    investigate the allegations. Humana does not know who would be a witness at trial at this point.

    Humana will supplement its response when it determines who it may call as witnesses at trial.

           INTERROGATORY NO. 3:
           Please list each piece of evidence, whether parole or documentary, that you may
           introduce at the trial of this matter with particularity, describing in detail each
           document.

           RESPONSE:
           The Plaintiff has not yet identified the claims at issue in this litigation. As such,
           Humana cannot determine what evidence it may introduce at a trial ofthis matter,
           Humana will provide its exhibit list in accordance with the Court's Scheduling
           Order.

    Humana answered Interrogatory No. 3 to the best of its ability at this juncture in the litigation.

    Without information on the claims at issue, Humana has not been able to determine what

    documents may be relevant and may be used at trial.          Humana has not yet identified any

    documents that it may use at trial. Humana will supplement its response when it has investigated

    the claims and determined what it may use at trial.




                                                    a
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 211 of 266



           INTERROGATORY NO. 4:

           Please list each expert witness you may call at the trial of this matter with
           particularity, giving the specialty of the expert and a detailed description of the
           testimony ofeach expert.

           RESPONSE:

           The Plaintiff has yet to identify any of the claims at issue in this litigation. As
           such, Humana has not yet identified who it may call as an expert witness at a trial
           ofthis matter. Humana will provide its expert witness list in accordance with the
           Court's Scheduling Order.

    As with response to Interrogatory Nos. 2 and 3, Humana does not yet know who it may call as an

    expert witness at a trial of this matter. Humana will supplement its response if it determines to

    use an expert witness in this case.

           INTERROGATORY NO. 5:

           Ifyou have any defenses to the claims by plaintiffs'
                                                             please list each defense, and
           eachfact which supports each defense and each piece ofevidence which supports
           eachfact which supports each defense.

           RESPONSE:

           The Plaintiff has yet to identify any of the claims at issue in this litigation. As
           such, Humana cannot yet list all the defenses it has to the claims and what
           evidence support those defenses.

    Humana has not yet determined what defenses it will assert at a trial of this case. Moreover,

    without identification of the claims Humana cannot fully investigate the allegations to determine

    what defenses it may have to CCSC's claims. Humana cannot at this time identify what defenses

    it will assert at trial. Humana will supplement its response to Interrogatory No. 5 when it

    determines what defenses it will set forth.

           INTERROGATORY NO. 6:

           Please list and describe each photograph and video which you have that in any
           way involves the claims complained of herein, and for each such photograph
           and/or video, please provide the name, address, telephone number and social
           security number ofthe person who took each such photograph and/or video.

           RESPONSE:

           The PlaintUf has yet to identify any of the claims at issue in this litigation. As
           such, Humana cannot yet identify evidence related to the claims at issue in this
           litigation. Further responding, Humana is not aware ofany photograph or video
           that pertains to time claims at issue in this litigation.

    Interrogatory No. 6 appears to be a template request that CCSC's counsel uses in cases involving

    automobile accidents; the request is nonsensical given the allegations of the Petition. Humana

    did respond to the request however; it responded that it is not aware of any photograph or video




                                                    6
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 212 of 266



    that pertain to the claims at issue in the litigation. CCSC has not indicated why it believes this

    response is deficient.

           INTERROGATORY NO. 7:

           Please list any and all reports submitted or received, statements taken or given,
           and any other documents generated or received by anyone regarding this lawsuit.

            RESPONSE:

            The Plaintiff. has yet to identify any of the claims at issue in this litigation. As
            such, Humana cannot yet identify evidence related to the claims at issue in this
            litigation

    Interrogatory No. 7 also appears to be a template discovery request used in automobile accident

    cases. It is not typical to take a "statement" from anyone in a breach of contract case. Moreover,

    to the extent the request seeks information after the lawsuit was filed, that information may be

    subject to attorney-client privilege or the work product doctrine. To the extent the request is

    seeking any document generated by anyone related to any claim in this lawsuit, the request is

    overly broad and burdensome. As it is written, Humana cannot ascertain which of these the

    request is actually seeking - a "statement" from a witness, documents prepared after litigation

    which may be privileged or any document ever created by anyone related to the 550 claims

    allegedly at issue in this litigation.

    INTERROGATORY NO. 8:

           Please list any and all policies of insurance, in full force and effect on the date
           and at the time ofthe incident, as well as any umbrella and/or excess policies that
           would have been in full force and effect during the years 2011 through the
           present, insurance Humana against the types of negligence complained of herein,
           up to 8100,000,000.00, including the name of the insurer and the amount of
           insurance provided.

           RESPONSE:

            Humana objects to Interrogatory No. 8 on the basis that it ambiguous, confusing,
            vague and/ unclear. It is unclear as to what "incident" the Request refers.

    This Request also appears to be a template request used in automobile accident cases. There is

    no allegation of an "incident" in the Petition, as that term is generally understood. Moreover, in

    response to Request for Production No. I, which is substantially similar to Interrogatory No. 8,

    Humana indicated that it had no documents that met the criteria set forth in Request for

    Production No. 1. CCSC has failed to articulate why Humana's response is deficient.

           INTERROGATORY NO. 9:
           For any document that you claim privilege in responding to Plaintiffs First Set of
           Request for Production of Documents, please provide a detailed privilege log,
           including, but not limited to the full name, address, telephone number, social
           security number, date of birth andjob description of the author ofany document

                                                    7
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 213 of 266



           withheld; the full name, address, telephone number, social security number, date
           ofbirth andjob description ofthe person to whom the doument was preparedfor
           and forwarded; and a detailed factual description of the contents of each
           document withheld, the date the document was generated and the present location
           ofteach document withheld.

           RESPONSE:

           See Responses to Plaintiffs First Set ofRequestfor Production ofDocuments,

    Humana will provide a privilege log if any documents arc withheld based on any applicable

    privilege. At this point, however, IIumana has been unable to identify documents responsive to

    the request because CCSC has not yet identified the claims at issue in the litigation. Humana has

    not yet identified any privileged document and therefore, has no log to produce at this time.

    CCSC has failed to articulate why it believes Humana's response to Interrogatory No. 9 is

    deficient.

           INTERROGATORY NO. 10:

           Please list and describe any and all information regarding the facts surrounding
           the cause(s) ofaction involved in this case.

           RESPONSE:

           Humana objects to Interrogatory No. 10 on the basis that it is overly broad,
           ambiguous. and unduly burdensome. Further responding, the Plaintiff has yet to
           identify the claims at issue in this litigation. As such, Humana cannot yet identify
           information regarding the facts surrounding the cause(s) ofaction involved in this
           case

    According to CCSC's "case brochure," CCSC seeks payment for claims for more than 550

    patients over an eight year period. Interrogatory No. 10 requests all information regarding the

    facts surrounding the causes of action involved in the case. The request purports to seek every

    detail regarding every claim (which claims have not yet been identified) for over 550 patients.

    And, if that is not the intent of the request, Humana is not able to determine what information the

    request seeks.

           _ NTERROGATORY NO. IL
           I

           Please list and describe any and all information regarding the established
           Humana in communicating with Crescent Hospital from the time a Humana
           customer approaches Crescent Hospitalfor medical services which triggers the
           initial contact by Crescent Hospital to determine Humana coverage and
           respohsibility for Humana to pay including the out-of:network percentage of
           responsibility through the providing of medical services by Crescent Hospital to
           Humana customers through the generation of a medical bill by Crescent Hospital
           to Humana, through the approval of the appeal of Crescent Hospital to the
           amount paid by Humana.

           RESPONSE:

           H11117077aobjects to Interrogatory No. 11 on the basis that it is vague cinch
           nonsensical,
                                                    8
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 214 of 266



    Interrogatory No. 11 does not make any sense. It is impossible to determine what information is

    being sought by Interrogatory No. 11.

           INTERROGATORY NO. 12:

           Please list and describe any and all information regarding any and all
           agreements between Humana and Ochsner Hospital which indicate and/or
           evidence the percentage of billed charges Humana pays Ochsner for medical
           services provided by Ochsner Hospital to Humana customersfor the years 2011
           through the present date.

           RESPONSE:

           Humana objects to Interrogatory No. 12 on the basis that the information
           requested is neither relevant to the instant litigation nor reasonably calculated to
           lead to discovery of admissible evidence. Further responding, Humana's
           contracts with its participating providers are confidential, proprietary business
           information,

           INTERROGATORY NO. 13:

           Please list and describe any and all information which involves or indicates the
           calculation and total amount of money paid to Ochsner Hospital for medical
           services provided to Humana customersfor each year beginning in 2011 through
           the present date.

           RESPONSE:

                   Humana objects to Interrogatory No. 13 on the basis that the information
           requested is neither relevant to the instant litigation nor reasonably calculated to
           lead to discovery ofadmissible evidence.

           INTERROGATORY NO. 14:

                  Please list and describe any and all information which involves or
           indicates the percentage ofbilled chores paid by Humana to Ochsner Hospitalfor
           medical services provided to Humana customersfor each year beginning in 2011
           through the present date.

           RESPONSE:

                   Humana objects to Interrogatory No. 14 on the basis that the information
           requested is neither relevant to the instant litigation nor reasonably calculated to
           lead to discovery ofadmissible evidence.

    In its Petition, CCSC alleges that Humana represented to CCSC that Humana would pay a

    percentage of CCSC's bill and thereafter failed to do so.            Petition 111 14-29.   Humana's

    relationship with Ochsner and any payments made to Wisner has absolutely no relevance to

    CCSC's claims against Humana. CCSC has failed to articulate why it is entitled to proprietary

    and confidential information that has no relevance to the lawsuit.

           B.      Responses To Plaintiff's First Set Of Request For Production Of Documents

           Because CCSC has complained that all Humana's responses to the Request for

    Production of Documents are deficient, Humana will discuss its response to each request.



                                                    9
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 215 of 266



            REQUEST NO. 1:

            Please provide certified copies of any and all policies of insurance in full force
            and effectfor the years 2011 through the present, insuring the defendants against
            the claims complained of herein, up to $100,000,000.00, including the name of
            the insurer and the amount ofthe insurance provided.

            RESPONSE:

            Humana objects to Request No. 1 on the basis that it is vague and ambiguous in
            that the claims at issue in the lawsuit have not yet been identified Subject to its
            objection, Humana responds that it is it is not in possession of a policy of
            insurance that meets the criteria setforth in Request No. 1.

    Humana responded to Request No. 1 indicating that it is not in possession of a policy that meets

    the criteria set forth in the request. CCSC has failed to indicate why it believes this response is

    deficient,

            REQUEST NO. 2:

            Please produce each piece of evidence which you plan to introduce at the trial of
            this matter,

            RESPONSE:

            The Plaintiff has yet to identify the claims at issue in this litigation. As such,
            Humana cannot determine what evidence it may introduce at the trial of this
            matter. Humana will provide its exhibit list in accordance with the Court's
            Scheduling Order.

    As set forth above, Humana does not yet know what evidence it may use at a trial of this matter.

    Humana will supplement its response to Request No, 2 when it determines what documentation

    it will use at trial.

            REQUEST NO. 3:

            Please produce each piece of evidence which supports each fact which supports
            each defense, ifany, which defendants have to this claim.

            RESPONSE:

            The Plaintiff has yet to identify the claims at issue in this litigation. As such,
            Humana cannot yet provide information on defenses it has to the claims and what
            evidence support those defenses.

    As set forth above, discovery in this case has just begun. Humana has not yet determined what

    defenses it will assert at a trial of this case and therefore, does not know what documents support

    its defenses. Humana will supplement its Response to Request for Production No. 3 when it

    determines what defenses it will set forth.

            REOUEST NO. 4:

            Please produce arty and all reports or other documents generated by anyone,
            including but not limited to expert witness reports obtained in regards to this
            matter.


                                                    10
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 216 of 266



           RESPONSE:

           The Plaintiff has yet to identify the claims at issue in this litigation. As such,
           Humana cannot yet identify evidence related to the claims at issue in this


    Humana has not yet retained any expert in this case and therefore, has no expert reports to

    produce at this time. To the extent there may be any other "reports" related to the claims at issue

    in this litigation, Humana cannot adequately research and determine if such reports exist without

    the identity of the claims at issue in the litigation.

           REQUEST NO. 5:

           Please produce each video and/or photograph which in any way involves the
           matter complained ofherein.

            RESPONSE:

            The Plaintiff has yet to identify the claims at issue in this litigation. As such,
            Humana cannot yet identify evidence related to the claims at issue in this
            litigation. Further responding, Humana is not aware ofany photograph or video
            that pertains to the claims at issue in this litigation.

    Humana indicated it is not aware of any photograph or video that pertains to the claims at issue

    in this litigation. CCSC has failed to set forth why it believes this response is inadequate.

            REQUEST NO. 6:

           Please produce a copy of each and every statement taken of any witness or of
           anyone in connection with this matter.

            RESPONSE:

            The Plaintiff has yet to identify the claims at issue in this litigation. As such,
            Humana cannot yet identify evidence related to the claims at issue in this
            litigation.

    Because discovery in this case is just beginning and Humana has not yet had the opportunity to

    fully investigate the claims at issue, it does not know who may he a witness related to this case.

    Without the ability to identify the witness, it cannot identify any statement taken of any witness.

    Humana will supplement its response to Request No. 6 if it determines that a statement of a

    witness was taken.

            REOUEST NO. 7:

           Please produce any and all reports or other documents generated by anyone
           regarding the claims made the basis ofthis suit.

           RESPONSE:

           The Plaintiff has yet to identify the claims at issue in this litigation. As such,
           Humana cannot yet identify evidence related to the claims at issue in this




                                                       11
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 217 of 266



    Again, CCSC appears to request all documents related to over 550 claims (which have not yet

    been identified). This Request is clearly excessive. Moreover, until the claims are identified,

    Humana cannot identify documents that may relate to the claims.

           REQUEST Na 8:

           Please produce any and all information regarding each and every witness that
           you may call at trial, including their name, address, telephone number, social
           security number, date of birth, job description and a detailedfactual description
           ofthe testimony you intend to elicit.from each.

           RESPONSE.

           The Plaintiff has yet to identify the claims at issue in this litigation. As such,
           Humana has not yet identified who it may call as a witness at a trial. Humana
           will provide its witness list in accordance with the Court's Scheduling Order.

    Request No. 8 is a reiteration of Interrogatory No. 2. As set forth above, Humana cannot

    presently determine who will be witnesses at trial.

           REQUEST NO. 9:

           Please produce any and all information regarding each expert witness you may
           call at the trial ofthis matter, including the area ofexpertise ofeach, as well as a
           detailed description ofthe information you intend to elicitfrom each.

           RESPONSE:

           The Plaintiff has yet to identify the claims at issue in this litigation. As such,
           Humana has not yet identified who it may call as an expert witness at a trial of
           this matter. Humana will provide its expert witness list in accordance with the
           Court's Scheduling Order.

    Humana has not yet retained any expert and will provide a list of persons it may call at trial once

    it has made that determination.

           REQUEST NO. 10:

           Please produce any and all information regarding each and every defense you
           have to plaintiffs claims and ifyou claim any defenses, please list eachfact which
           supports each defense and each piece of evidence, whether documentary or
           parole, which you contend supports eachfact which supports each defense.

           RESPONSE:

           The Plaintiff has yet to identify the claims at issue in this litigation. As such,
           Humana cannot yet list all the defenses it has to the claim and what evidence
           supports those defenses.

    Because discovery in this case has just begun, Humana has not yet determined what defenses it

    will assert at a trial of the case. Moreover, without identification of the claims, Humana cannot

    fully investigate the allegations of the Petition to determine what defenses Humana may have to

    CCSC's claims. Humana will supplement its response to Request for Production No. 10 when it

    has determined what defenses it may assert in this case.


                                                    12
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 218 of 266



           REQUEST NO. 11

          Please produce any and all information,facts, and/or evidence which supports of
          justi/les 1111177C1110'S use of the term "allowable" in determining or explaining how
          much to pay or not pay Crescent Hospital for medical services provided by
          Crescent Hospital to Humana customersfrom 2011 through the present date.

           RESPONSE:

           The Plaintiff has yet to identify the claims at issue in this litigation. As such,
           Humana cannot provide specific information related to the claims at issue in this
           litigation. Humana asserts that many ofthe health plans that Humana administers
           and the health insurance policies that Humana insurers pay non-participating
           providers a "Maximum Allowable Fee" which is defined in the plan document or
           insurance policy.

    In response to Interrogatory No. 11, Humana explained that some health plans pay non-

    participating providers based on a "maximum allowable fee" which is defined in the plan

    document or insurance policy.     Once the claims arc identified in this case, Humana can

    determine which plan documents or insurance policies are -at issue.         Until the claims are

    identified, however, Humana cannot determine what plan documents may be relevant.

           REQUEST NO. 12:

           Please produce any and all information regarding the use and/or application of
           Facets in determining -what to pay or not pay Crescent Hospital for medical
           services provided to Humana customersfrom 2011 through the present date.

           RESPONSE:

           Humana objects to Request Na. 12 on the basis that it is vague and ambiguous.
           The term "Facets" is unclear and not defined.

    Neither Humana nor its counsel could determine to what the term "Facets" referred. Humana

    cannot determine what information is being sought in Request No. 12.

           REQUEST NO. 13:

           Please produce any and all information established by Humana in communicating
           with Crescent Hospital from the time a Humana customer approaches Crescent
           Hospital for medical services which triggers the initial contact by Crescent
           Hospital to determine Humana coverage and responsibility for Humana to pay
           including the out-of-network percentage ofresponsibility through the providing of
           medical service by Crescent Hospital to Humana customers through the
           generation of a medical bill by Crescent Hospital to Humana, through the
           approval ofthe appeal ofCrescent .1-hospital to the amount paid by Humana.

           RESPONSE:

           Humana objects to Request No, 13 on the basis that it is overly broad, ambiguous
           and unduly burdensome. Further responding, the Plaintiff has yet to identify the
           claims at issue in this litigation. As such, Humana cannot yet identify specific
           communications related to the claims at issue,

    Request for Production No. 13 is nonsensical; it is impossible to determine exactly what

    information CCSC is requesting. To the extent it seeks communications related to the claims at


                                                   13
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 219 of 266



    issue, Humana cannot determine what communications exist related to the claims until the claims

    are identified.

           REQUEST NO.

           Please produce any and all information regarding any and all agreements
           between Humana and Ochsner Hospital which indicate and/or evidence the
           percentage of billed charges Humana pays Ochsnerfor medical services provided
           by Ochsner Hospital to Humana customersfor the years 2011 through the present
           dale,

           RESPONSE:

           Humana objects to Request No. 14 on the basis that the information requested is
           not relevant to the instant litigation nor reasonably calculated to lead to the
           discovery of admissible evidence. Further responding, Humana's contracts with
           its participating providers are confidential, proprietary business information.

           REQUEST NO 15:

           Please produce any and all information which involves. or indicates the
           calculation and total amount of money paid to Ochsner Hospital for medical
           services provided to Humana customersfor each year beginning in 2011 through
           the present date.

           RESPONSE:

           Humana objects to Request No. 15 on the basis that the information requested is
           not relevant to the instant litigation nor reasonably calculated to lead to the
           discovery ofadmissible evidence.

           REQUEST NO. 16:

           Please produce any and all information which involves or indicates the
           percentage of billed charges paid by Humana to Ochsner Hospital for medical
           services provided to Humana customersfor each year beginning in 2011 through
           the present date.

           RESPONSE:

           Humana objects to Request No. 16 on the basis that the information requested is
           not relevant to the instant litigation nor reasonably calculated to lead to the
           discovery ofadmissible evidence.

    As set forth above, CCSC alleges that Humana would pay a percentage of CCSC's bill and

    thereafter failed to do so. Humana's relationship with Ochsner and any payments made to

    Ochsner has absolutely no relevance to CCSC's claim against Humana. CCSC has failed to

    articulate why it's entitled to proprietary and confidential information that has no relevance to

    the lawsuit.

           REQUEST NO. 17:

           Please produce any and all e-mail correspondence regarding Crescent Hospital
           generated by or received by Humanafrom 2011 through 2017.

           RESPONSE:

            Humana objects to Request No. 17 on the basis that its overly broad and unduly
            burdensome. Subject to its objection, Humana agrees to meet and in goodfaith
                                                   14
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 220 of 266



           confer on a schedule of-production ofemail correspondence that is relevant to the
           claims at issue in this litigation once those claims have been identified.

    Humana has agreed to produce correspondence related to the relevant claims at issue in the

    litigation once those claims have been identified. A request for all correspondence "regarding"

    CCSC generated over an 8-year span of time is clearly excessive and overly burdensome.

           REQUEST NO. 18:

           Please produce any and all in-network signed contracts with participating
           specialty providers with attached rate sheets for each year from 2011 through
           2017.

           RESPONSE:

           Humana objects to Request No. 18 on the basis that the information requested is
           not relevant to the instant litigation nor reasonably calculated to lead to the
           discovery of admissible evidence. Further responding, Request No. 18 is overly
           broad, ambiguous and unduly burdensome. Moreover, Humana's contracts with
           its participating providers are confidential, proprietary business' information.

           REQUEST NO. 19:

           Please produce copies of any and all rate sheets attached to each and every in-
           network specialty hospitalfrom 2011 through the present date.

           RESPONSE:

           Humana objects to Request No. 19 on the basis that the information requested is
           not relevant to the instant litigation nor reasonably calculated to lead to the
           discovery of admissible evidence. Further responding, Request No. 18 is overly
           broad, ambiguous and unduly burdensome. Moreover, Humana 's rate sheets are
           confidential, proprietary business information.

           REQUEST NO. 20:

           Please produce any and all in-network signed contract with attached rate sheets.

           RESPONSE:

           See Response to Request Nos. 18 and 19.

    CCSC complains that Humana represented that it would pay a certain percentage of CCSC's bill

    and thereafter failed to do so. Humana's contracts with its in-network providers have absolutely

    no relevance to CCSC's Complaint. CCSC has failed to articulate any reason for Humana to

    produce confidential and proprietary information that is neither relevant nor likely to lead to the

    discovery of relevant information,

    III.   CONCLUSION

           The party seeking to compel discovery responses has the burden of proving that the

    discovery responses are deficient, CCSC has not met that burden. Humana answered all of the

    discovery requests that sought relevant information to the best of its ability. Humana has also

    explained that it will provide more substantive responses to those requests once the claims at

                                                    15
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 221 of 266



    issue in this litigation have been identified by CCSC. For those requests that seek confidential

    and proprietary business information that is not relevant to the claims at issue in the litigation,

    CCSC has the burden of proving that the information requested is relevant. CCSC has not met

    that burden.    CCSC's Expedited Motion To Compel Written Discovery And Corporate

    Depositions should be denied at CCSC's cost.


                                                         Respectfully submitted,




                                                         Errol J. King — Bar Roll No. 17649
                                                         Layna C. Rush — Bay Roll No. 26242
                                                         BAKER,DONELSON, BEARMAN,
                                                         CALDWELL & BERKOWITZ,PC
                                                         450 Laurel Street
                                                         Chase Tower North, 12th Floor
                                                         Baton Rouge, Louisiana 70801
                                                         Telephone: (225) 381 7000
                                                         Facsimile:     (225) 343-3612

                                                         Attorneys For Defendant: Humana Health
                                                         Benefit Plan of Louisiana, Inc., Humana
                                                         Health Plan, Inc., and Humana Insurance
                                                         Company




                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that 1 have on this Cday of                        2019, served a copy of
    the foregoing on counsel for all parties to this proceeding, either by ha   facsimile, email, or by
    placing same in the United States Mail, properly addresced, and first class postage epaid.

                                                                 Cu
                                                          ayna C. Rush'




                                                    16
         Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 222 of 266


                                                                                                      CHASE NORTH TOWER
BAKER„DONELSON
BEARMAN,CALDWELL &BERKOWITZ, PC
                                                                                                      450 LAUREL STREET
                                                                                                      20TH FLOOR
                                                                                                      EATON ROUGE, LOUISIANA
                                                                                                      70801

                                                                                                      PHONE:     225.381.7000
                                                                                                      FAX:       225.343.3612


                                                                                                       wwW.bukuldQrlelson.corn




    LAYNA C. RUSH, SHAREHOLDER
    Direct Dial: 225.381.7043
    Direct Fax: 225.382.0243
    E-Mail Address: lrush@bakerdonelson.com


                                                       February 20, 2019

                                     Via Facsimile:(504)364-3780 and U.S. Mail


    Clerk of Court
    24th JDC, Parish of Jefferson
    200 Derbigny St.
    Gretna, LA 70053

             Re:       Crescent City Surgical Centre v. Humana Health Benefit Plan ofLouisiana, Inc.,
                       Humana Health Plan, Inc. and Humana Insurance Company; No. 788-321, Div. E, 24th
                       Judicial District Court, Parish of Jefferson, State of Louisiana

    Dear Clerk:

            With regard to the above-captioned matter, please find attached an "Opposition to Plaintiffs
    Expedited Motion to Compel" that we ask be fax-filed into the record on behalf of Humana Health
    Benefit Plan of Louisiana, Inc., Humana Health Plan, Inc. and Humana Insurance Company. Upon
    receipt of the Court's fax confirmation, we will forward to the Clerk's Office the original pleading
    together with a check to cover the cost for filing.

             If you have any questions, please feel free to contact my office.

                                                             Sincerely,

                                                             BAKER,DONELSON,BEARMAN,
                                                             CALDWELL & BERKOWITZ,P.C.




                                                             By:

    EJK/cj
    Enclosure
    cc:    Gilbert Andry (via email: gandry@gibbyandrylaw.com)




 ALABAMA • FLORIDA • GEORGIA • LOUISIANA • MARYLAND • MISSISSIPPI • SOUTH CAROLINA • TENNESSEE • TEXAS • VIRGINIA • WASHINGTON, D.C.
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 223 of 266




                                                                          f hl it d.,111j1   j 1 111 111 1,1 111111i 11
                                                                                                                                                          '11;-   **at:         .4v•zdt —or"'   l e%..,r
                                                                                                                                                                                                '      ,        ;
                                                                                                                                                                                                         wircd1 .1 4          2
                                                                                                                                                                                                           ,dq                    "
                                                                                                                                                                                                                                  b C".2.    __
                                                                                                                                                             •            so'
                                                                                                                           •   ?                                   NSLAIN       C
                                                                                                                                                           MA      srta          411               NIVP6
                                                                                                                                                                                                       •
                                                                                                                                                                                                           14i             ZO, 02   -
                                                                                                                                                                                                                                    .SV
                                                                                                                                                                                                            QbE         5712 037-----
                                                                                                                                                                                                                                 22 -'2e--;43
                                                                         BA KER_,DONELSON
                                                                         450BAKERLAURELDONELSONSTREET
                                                                         12T0     FLOOR
                                                                         BATON     ROUGE, LOWS1ANA 70801                                                                                                     FILED          Fbk Ri 12R..: 2 I:1 ,42111.111
                                                                                                                                                                                                             L iar'!.." 6r ha% E
                                                                                                                                                                                                            _IEFEEF3±N
                                                                                                                          Clerk of Court
                                                                                                                          24th JDC, Parish of Jefferson
                                                                                                                          200 Derbigny St.
                                                                                                                          Gretna, LA 70053
                                                                                                                                                                                                           "••••••••
                                                                                                                                                                                                           "
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 224 of 266
                                                                   FILED FOR RECO RD 02 2   -Re'd   'J1
                                                                   F'agmI      (.31b
                                                                     FFE     PARGH.. LA      al

          24Th JUDICIAL DISTRICT COURT FOR TIIE PARISH OF JEFFERSON

                                     STATE OF LOUSIANA

    NO.: 788-321                                                          DIVISION:"E"

                            CRESCENT CITY SURGICAL CENTRE

                                             VERSUS

    ITUIvIANA HEALTH BENEFIT PLAN OF LOUISIANA, INC.,(HUMANA,HUMANA
     OF LOUISIANA),HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                                COMPANY

    FILED:
                                                       DEPUTY CLERK:

                    REPLY TO MOTION FOR PROTECTIVE ORDER

          NOW INTO COURT,through undersigned counsel comes Plaintiff, Crescent City

    Surgical Center,(hereinafter referred to as "Crescent") who respectfully requests that:

                                                 I.

           On February 13, 2019 defendants, Humana Health Benefit Plan of Louisiana, Inc.,

    (Humana, Humana of Louisiana), Humana Health Plan, Inc., and Humana Insurance

    Company,(hereinafter referred to as "Humana")filed a Motion for Protective Order with

    this Honorable Court. While to date, plaintiff has not been served with an Order setting

    this matter for hearing, undersigned counsel is aware that this matter has been set for

    hearing on February 28, 2019. In an effort to move this matter forward, plaintiff hereby

    waives service of the Order, and responds.

                                                 II.

           Crescent chooses the title of its memoranda to illustrate to this Honorable Court that

    Crescent does not oppose a Protective Order. In fact, it was at Crescent's suggestion that

    a Protective Order he generated. Instead, this matter was unnecessarily turned into a

    Motion to Compel a Protective Order by Humana. Simply stated, by telephone on the

    morning of February 13, 2019, counsel for Crescent communicated to counsel for Humana

    that both parties should agree to use the Protective Order which was generated in the

     matters of Omega Hospital, LLC vs. Louisiana Health Service & Indemnity Company,

    d/b/a Blue Cross/Blue Shield of Louisiana, Blue Cross & Blue Shield of Louisiana, Inc.,
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 225 of 266



    and HMO Louisiana, 24th Judicial District Court, State of Louisiana, Number 694-501,

    Division C and Crescent City Surgical Centre vs. Louisiana Health Service and Indemnity

    Company d/b/a Blue Cross/Blue Shield of Louisiana. Blue Cross & Blue Shield of

    Louisiana, Inc., and HMO Louisiana, Inc., 245'Judicial District Court, State of Louisiana,

    No. 765-705, Division L, which were previously vetted, adopted, and signed by both

    Judges June Berry Darensburg and Donald Rowan in this very district over and over. In

    both matters, the protective orders did the job.

                                                       III.

           Instead of simply reviewing the already vetted, accepted, and thorough Protective

    Order, provided by Crescent to Humana, Humana chose to file an unnecessary

    contradictory Motion for Protective Order that only unnecessarily complicates this

    otherwise simple litigation. The suggestions made by Humana of additional sections to be

    used in this already vetted, adopted, and already applied Protective Order are unnecessarily

    confusing and unnecessary. Having litigated this fact pattern twice so far, the additional

    sections serve no purpose. In fact, Humana cannot provide this Honorable Court with a

    single document that requires "double secret protection." The only purpose served by

    suggesting these extra unnecessary sections is unnecessary confusion and delay.

           Wherefore plaintiff, Crescent Hospital respectfully requests that this Honorable

    Court order Humana to sign the Protective Order presented by Crescent without delay.

                                        Respectfully submitted,

                                        GIBBY AN                                  IRM,


                                        828 E aronne tre
                                        New Orleans, LA 70113
                                        Telephone: (504) 522-1000
                                        Facsimile: (504) 522-8000

                                        And

                                        Thomas J. Capella(LSBA #22293)
                                        Thomas J. Capella, Attorney at Law,LLC
                                        4928 Jasper Street
                                        Metairie, LA 70006




                                                  2
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 226 of 266



                               CERTIFICATE OF SERVICE

          I hereby certify that a cop of the above and foregoing have been served upon all
    counsel for parties heret       acing same in t   nited States Mail ope ly addressed
    and postage prepaid thi-       ay of February


                                          ERT V. ANDR , IV




                                              3
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 227 of 266
                                                                 FILE D FC, R. RECORD 021251,2g1 5 )1 49::::n
                                                                 F!., .rt [AC: Pal. tdaCabins.. L( C:LETV.e0 by:
                                                                 _IF_ FFE              LA.   Legal VVing;:;
          24'JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                   STATE OF LOUSIANA

    NO.: 788-321                                                            DIVISION:"E"

                           CRESCENT CITY SURGICAL CENTRE

                                           VERSUS

    IILINIANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA
     OF LOUISIANA),HUMANA HEALTH PLAN,INC., AND IIUMANA INSURANCE
                                COMPANY

    FILED:
                                                    DEPUTY CLERK:

                PLAINTIFF'S REPLY MEMORANDUM IN SUPPORT OF
                    MOTION TO COMPEL WRITTEN DICOVERY
                         AND CORPORATE DEPOSITION

          The opposition memorandum of Humana to Crescent's Motion to Compel Written

    Discovery confirms that Humana's answers to written discovery are in fact non-answers

    pursuant to La. Code of Civ. Proc. Art. 1439(3). Humana is one of two parties with

    Crescent being the other to the ongoing Service Agreement that Crescent has with Humana.

    When a Humana customer approaches Crescent to receive medical services, Crescent

    contacts Humana and at Humana's direction, Crescent provides medical services to

    Humana customers. Once those medical services are provided Crescent sends Humana a

    bill. Humana then pays Crescent, but extremely underpays Crescent. This is the process

    that is followed at Humana's direction and has been followed since Crescent began doing

    business in January of 2011.

          Simply stated, there have been a finite number of Humana customers,

   (approximately 541) who have received medical services from Crescent at Humana's

    direction. Humana knows which ofits customers received medical services from Crescent,

    what those medical services were for, the amount that Crescent charged for those medical

    services and the amount that Humana paid Crescent for those medical services. Most

    importantly, Humana knows that it extremely underpaid Crescent each and every time.

          Based on these simple truths, it is inappropriate for Humana to now plead ignorance.

    In fact, the first paragraph of Humana's opposition memorandum accurately sets forth the


                                                1
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 228 of 266



    claims made by Crescent herein, If Humana has evidence that it paid Crescent the entire

    amount of Crescent's bill for medical services provided by Crescent to a certain Humana

    customer, it can provide that information as a defense at trial because that is what such a

    response is, a defense to Crescent's claims at trial, not as an excuse for its failure to answer

    discovery.

           In conclusion, Humana is simply and unnecessarily retarding the progress of this

    simple litigation, and in so doing failed to answer the written discovery propounded it by

    Crescent truthfully and completely. Likewise, Humana has failed to provide a corporate

    representative to answer the areas of inquiry truthfully and completely. Therefore this

    Honorable Court should grant plaintiffs Motion to Compel and order Humana to answer

    the inquiries propounded it by Crescent truthfully and completely.

                                        Respectfully submitted,

                                         GIBBY                                        IRM,LLC

                                        GIL ERRT V. ANDRY,IV(LSBA # 20056)
                                        828 Baronne Street
                                        New Orleans, LA 70113
                                        Telephone: (504) 522-1000
                                        Facsimile: (504) 522-8000

                                         And

                                        Thomas J. Capella(LSBA P22293)
                                        Thomas J. Capella, Attorney at Law,LLC
                                        4928 Jasper Street
                                        Metairie, LA 70006


                                  CERTIFICATE OF SERVICE
          I hereby certify that a co )y of the above an foregoi           ve been se ' upon all
    counsel for parties hereto ; placing same in th                        ail, prop'  ddressed
    and postage prepaid this Aii day of January, 2


                                         GILBER V. ANDRY,IV




                                                   2
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 229  of 266
                                                              /21)
                                                                 --/
                                                                                                     437

                                                                 FILED FOR DECO RD CI EIrl 4 r4U1915:21.L .I
                                                                 Rain is GFIrdtv.2r,. UT" CLERK
           241H JUDICIAL DISTRICT COURT FOR THE PARNIIIWILTPLI8bN


                                    STATE OF LOUSIANA

    NO.: 788-321                                                          DIVISION:"E"

                           CRESCENT CITY SURGICAL CENTRE

                                           VERSUS

    HUMANA HEALTH BENEFff PLAN OF LOUISIANA, INC.,(HUMANA,HUMANA
     OF LOUISIANA), HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                               COMPANY

    FILED:
                                                   DEPUTY CLERK:

                                         JUDGMENT

          This matter came for hearing on Thursday,February 28, 2019 on Plaintiff's Motion

    to Compel Written Discovery and Defendants' Motion for Protective Order.

          PRESENT: Gilbert V. Andry, IV, Esq., Attorney for Plaintiff, Crescent City
                   Surgical Centre,

                        Michael J. Winsberg, Esq., Attorney for Plaintiff, Crescent City
                        Surgical Centre;

                        Thomas J. Capella,Esq., Attorney for Plaintiff, Crescent City Surgical
                        Centre;

                        Layna C. Rush, Esq., Attorney for Defendants, Humana Health
                        Benefit Plan of Louisiana, Inc., (IIumana, Humana of Louisiana),
                        Humana Health Plan, Inc., and Humana Insurance Company; and

                        Craig J. Caesar, Esq. Attorney for Defendants, Humana Health
                        Benefit Plan of Louisiana, Inc., (Humana, Humana of Louisiana),
                        Humana Health Plan, Inc., and Humana Insurance Company;

           After considering the foregoing motions, evidence and arguments of counsel:

          1T IS ORDERED, ADJUDGED AND DECREED that plaintiff, Crescent City

    Surgical Centre)provide names of the Humana customers who received medical services

    from Crescent City Surgical Centre at Humana's direction within fifteen (15) days of the

    execution of the Protective Order;

          IT IS FURTHER ORDERED, ADJUDGED AND DECREED that defendants,

    Humana Health Benefit Plan ofLouisiana, Inc.,(Humana,Humana of Louisiana), Humana

    Health Plan, Inc., and Humana Insurance Company, answer Plaintiff's First Set of

    Interrogatories truthfully and completely, and respond to Plaintiff's First Set of Request
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 230 of 266



    for Production of Documents, truthfully and completely, within thirty (30) days of the

    receipt of the list of Humana customers from Crescent City Surgical Centre.

           IT IS FURTHER ORDERED, ADJUDGED AND DECREED that defendants,

    Humana Health Benefit Plan ofLouisiana, Inc.,(Humana,Humana of Louisiana), Humana

    Health Plan, Inc., and Humana Insurance Company, schedule and have set, the corporate

    deposition(s) of their corporate representative(s) within thirty (30) days of execution of the

    receipt of the list of Humana customers from Crescent City Surgical Centre.

           Signed this ].)t day of Yr.-id%           ,2019, in Gretna, Louisiana.




                                        JUDGE
                                                              CREDO, Ill
                                                SI WILLIAM C.
                                                            TEMPORE
                                                JUDGE PRO
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 231 of 266

                                                                    FILE   FOR RED        4/):11     1 52111:: :
                                                                    Pat
           24TH   JUDICIAL DISTRICT COURT FOR THE PARI§ftEdOEWERS-bN

                                     STATE OF LOUISIANA

    NO.: 788-321                                                    DIVISION: "E"

                             CRESCENT CITY SURGICAL CENTRE

                                              VERSUS

    HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA
     OF LOUISIANA),HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                              COMPANY

    FILED:
                                                      DEPUTY CLERK:

                                     PROTECTIVE ORDER

           NOW INTO COURT,through undersigned counsel, come plaintiff, Crescent City

    Surgical Centre ("Crescent Hospital"), and defendants, Humana Health Benefit Plan of

    Louisiana, Inc., Humana Health Plan, Inc., and Humana Insurance Company,("Humana"),

    . (collectively "the Parties") who agree to the following procedures for maintaining the

    confidentiality of certain documents to be produced in connection with this proceeding and

    information to be disclosed in this proceeding, which agreement is hereby made the order

    ofthis Court.

           In consideration of the consent of the Parities, it is hereby ORDERED,

    ADJUDGED AND DECREED that the production and exchange of documents and

    information in this Litigatidn shall be governed by the following terms:

           1.       All Confidential information.,produced or exchanged in the course of this

    Litigation shall be used solely for the purpose ofpreparation and trial of this Litigation and

    for no other purpose whatsoever, and shall not be disclosed to any person, except in

     accordance with the terms hereof.

           2.       "Confidential Information," as used herein, means any information of any

    type, kind or character that is designated as "Confidential Information" by any of the

    supplying or receiving Parties, whether it be a document , information revealed during a

     deposition, information revealed in an interrogatory answer or otherwise. In designating

     information as "Confidential Information," a party shall make such designation only as to
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 232 of 266



    that information that it, in good faith, thinks contains confidential information which is

    based upon good faith factual basis.

          3.      "Qualified Persons," as used herein, means:

                 (a)     Attorneys identified in the signature block below for the Parties to this

                         Agreement in this Litigation and employees of such attorneys to

                         whom it is necessary that the material be shown for purposes of this

                         Litigation, not any other lawsuits or pending actions, regardless if

                         parties to that action are the same or similar to this Litigation.

                 (b)     Actual or potential independent technical experts or consultants in this

                         Litigation, who have agreed to be bound by the terms of this

                         Agreement by signing a form substantially similar to Exhibit A,which

                         shall be kept on file by the attorney retaining the expert of consultant

                         in this Litigation;

                 (c)     The Parties to this Agreement or Party representatives.

                 (d)     The Court and/or any mediator, settlement judge, or other person

                         appointed, assigned, og engaged by the Parties or the Court to attempt

                         to resolve all or part of the issues on this action; and

                 (c)     Any other person designated as a Qualified Person by order of the
                         Court, after notice and hearing to all Parties.

           4.     Documents produced in this Litigation may be designated by any party or

    Parties as Confidential Information by marking each page of the document(s) with a stamp

    stating "Confidential." In lieu of marking the original of a document, if the original is not

    produced, the designating party may mark the copies that are produced.

           5.     Information disclosed at a deposition may be designated by any party as

    Confidential Information by indicating, on the record at the deposition or in writing within

    15 days of receipt of the transcript, that the testimony is Confidential and is subject to the

    provisions of this Agreement. Deposition testimony shall be considered Confidential

    Information until 15 days have elapsed after receipt of the transcript by the Parties.




                                                  2
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 233 of 266



          6.       Confidential Information shall not be disclosed or made available by the

    receiving person to persons other than Qualified Persons.           Copies of Confidential

    Information may be made, or exhibits prepared, by independent copy services, printers or

    illustrators for the purpose of this Litigation, but all copies continue to be Confidential

    Information.

           7.      Nothing in this Agreement shall prohibit Confidential Information from

    being disclosed to a witness during a deposition in this Litigation if such disclosure is

    reasonably necessary for completion of the deposition. Nevertheless, such witness shall

    not be allowed to take any document containing Confidential Information outside the room

    in which the deposition is taking place, and the witness shall be advised that the information

    is Confidential, shall not be disclosed by him to anyone, and is subject to the terms of this

    Agreement.

           8.      Documents unintentionally produced without designation as "Confidential"

    may be retroactively designated as Confidential by notice, in writing, to the other Parties.

    All such documents shall be treated appropriately under the terms of this Agreement from

    the date written notice of the designation is provided to the receiving party.

           9.      All documents to be inspected shall be treated as Confidential during

    inspection and until copies of such documents are provided to the inspecting party. At the

    time of copying for all receiving Parties, all such inspected documents, to be entitled to

    protection under the Agreement, shall be stamped prominently by the producing party as

    provided by Paragraph 4 above.

           10.     Nothing herein shall prevent any counsel of record in this Litigation, to the

    extent legally permissible, from utilizing Confidential Information in the examination or

    cross-examination of any person in this Litigation who is indicated on the document as

    being an author, source or recipient of the Confidential Information, irrespective of which

    party produced such information.

           1 1.    A party shall not be obligated to challenge the propriety of a designation as

    Confidential at the time made, and failure to do so shall not preclude a subsequent challenge

    thereto. In the event that any party to this Litigation disagrees at any stage of these

                                                  3
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 234 of 266



    proceedings with the designation of any information as Confidential or with the designation

    of any person as a Qualified Person, the Parties shall first try to resolve such dispute in

    good faith on an informal basis, such as production ofredacted copies. Ifthe dispute cannot

    be resolved, the objecting party may invoke this Agreement by objecting, in writing, to the

    party who has designated the information as Confidential. The designating party shall

    move the Court for an order preserving the designated status of such information or

    Qualified Person within 14 days of receipt of the written objection, and failure to do so

    shall terminate the status ofsuch information or person. As to any information or Qualified

    Person for which such a Motion is filed, the information or person shall retain its status

    until the Court resolves the dispute.

           12.    The Parties may, by written signed stipulation, provide for exceptions to this

    Agreement, and any party may seek an order modifying this Agreement to the extent

    legally permissible.

           13.    To the extent additional parties are added to this Litigation, they shall be

    subject to this Order unless, by adversary motion, the Court' rders otherwise.

           14.    The designation of a document as Confidential under the terms of this

    Agreement will not alter the burden of proof on the issue of confidentiality if such

    designation is challenged. Instead, the burden of proof will be determined under the

    applicable law.

           15;    Nothing shall be designated as Confidential Information, except information

    of a sensitive nature, information that is commercially valuable or information that, if

    disclosed to persons of knowledge in the area, would reveal a trade secret, proprietary

    information or other financial, technical or business advantages of the designating party or

    that is protected under the Health Insurance Portability and Accountability Act of 1996

   ("HIPAA"), its progeny and regulations thereunder.           Nothing shall be regarded as

    Confidential Information if it either: (a) is in the public domain at the time of disclosure,

    as evidenced by a written document;(b) becomes part of the public domain, through no

    fault of the producing party, as evidenced by a written document; or(c) is lawfully received




                                                 4
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 235 of 266



    at a later date by the receiving party from a third party without restriction as to disclosure,

    provided such third party has the right to make the disclosure to the receiving party.

           16.    No affidavits, briefs, memoranda of law or other paper filed in Court may

    contain disclosure of any Confidential Information, except as follows. In the event a party

    wishes to attach any Confidential Information to any affidavits, briefs, memoranda of law

    or other papers filed in Court, that party shall file the Confidential documents under seal

    with a copy of this Order.

           17.    Contents of Confidential documents may be disclosed to witnesses at a

    deposition and the trial of this Litigation, subject to timely objection, who agree to be

    subject to the provisions of this Agreement, at which time counsel introducing the

    Confidential document shall indicate on the record that the testimony is confidential and

    subject to the provisions of this Agreement. Portions of transcripts containing testimony

    that has been designated confidential shall be marked "CONFIDENTIAL" and shall be

    subject to the provisions of this Agreement.

           18.    Within 90 days after conclusion ofthis Litigation and any appeal thereof, any

    document or material designated Confidential, including all reproductions in the

    possession of any Qualified Person, shall be returned to the producing party at the expense

    of the party claiming confidentiality, except as this Court may otherwise order. As far as

    the provisions of this Agreement or of any protective order entered in this action restrict

    the disclosure or use of information, such provisions shall continue to be binding after the

    conclusion of this Litigation.

           19.    Any party designating any person as a Qualified Person, to the extent such

    persons meets those qualifications as provided in Paragraph 3 above, shall have the duty to

    reasonably ensure that such person observes the terms of this Agreement and shall be

    responsible for the failure of any such person to observe the terms of this Agreement.

           20.    In the event that any person violates the terms of this Order, he may be

    determined to be in contempt of Court and subject to any and all fines and penalties

    available under the law.




                                                   5
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 236 of 266



          21.    If any Party receives a subpoena or order demanding the production of any

    Material designated hereunder as "Confidential," the Party receiving such subpoena or

    order shall, within ten (10) days of the receipt of such request and not less than ten (10)

    days prior to the production of any Confidential Material, notify the Designator of such

    subpoena or order.

          22.     Nothing in this Agreement in any way negates or constitutes a waiver of any

    legal privilege applicable to the documents or materials previously mentioned, any other

    objections made in response to plaintiffs or any co-defendant's request for production, or

    any other documents submitted in the confines of this Litigation.


          SO ORDERED this             day of                  ,2019, Gretna Louisiana.




                                          JUDGE
                                 SI WILLIAM C. CREDO, II;
                                 JUDGE PRO TEMPORE




                                                 6
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 237 of 266

                                                                 FILED P::;,R RECO R.E, 0411 ,e.DD1   1241E6
                                                                    i.garl E. Eta aura. UT' CLERK

          24T11 JUDICIAL DISTRICT COURT FOR THE PARI§HOrIEEEiZSON

                                    STATE OF LOUSIANA

    NO.: 788-321                                                          DIVISION:"E"

                           CRESCENT CITY SURGICAL CENTRE

                                            VERSUS

    HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA
     OF LOUISIANA),HUMANA HEALTH PLAN,1NC., AND HUMANA INSURANCE
                              COMPANY

    FILED:
                                                     DEPUTY CLERK:

       MOTION FOR CONTEMPT AND REQUEST FOR EXPEDITED HEARING

          NOW INTO COURT,through undersigned counsel comes,Plaintiff Crescent City

    Surgical Centre, who respectfully represents that:

                                                1.

          Discovery was propounded by plaintiff to Humana on November 15, 2018, more

    than five months ago. On March 14, 2019, this Honorable Court signed a Judgment

    ordering that plaintiff Crescent City Surgical Centre provide names of the Humana

    customers who received medical services from Crescent City Surgical Centre at Humana's

    direction within fifteen days of the execution of the Protective Order. (Exhibit A)

                                                2.

           Under separate cover of March 20, 2019, undersigned counsel provided the list of

    Humana customers who received medical services from Crescent City Surgical Center at

    Humana's direction, (Exhibit B)

                                                3.

           Additionally, the March 14, 2019; Judgment of this Honorable Court also ordered

    defendants, Humana Health Benefit Plan of Louisiana, Inc., (Humana, Humana of

    Louisiana), Humana Health Plan, Inc., and Humana Insurance Company, to answer

    Plaintiff's First Set of Interrogatories truthfully and completely, and to respond to

    Plaintiffs First Set of Request for Production of Documents, truthfully and completely,
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 238 of 266



    within thirty days of the receipt of the list of Humana customers from Crescent City

    Surgical Centre.

                                                 4.

           Defendants' answers to Plaintiff's First Set of Interrogatories and responses to

    Plaintiff's First Set ofRequest for Production ofDocuments arc due by April 19, 2019. To

    date, defendants have failed to provide undersigned counsel with their answers to

    Plaintiff's First Set of Interrogatories and responses to Plaintiff's First Set of Request for

    Production of Documents. Defendants are now suggesting a delay in responding to

    Plaintiffs discovery requests five (5) months after receiving Plaintiff's written discovery.

                                                       5.

           This matter is set for trial on November 4,2019. The intentional conduct ofHumana

    is an attempt to prevent the trial from occurring through last minute excuse and delay

    tactics.

                                                  6.

           Finally, per this Honorable Court's Judgment executed March 14, 2019,defendants,

    Humana Health Benefit Plan of Louisiana, Inc.(Humana,Humana of Louisiana), Humana

    Health Plan, Inc., and Humana Insurance Company, were ordered to schedule and have,

    the corporate deposition(s) of their corporate representative(s) within thirty (30) days of

    the receipt of the list of Humana customers from Crescent City Surgical Center.

                                                  7.

           To date, defendants, Humana, has failed to provide available dates in which to take

    the deposition(s) of its corporate representative(s).

                                                  8.

           The information sought and ordered produced through deposition and requested

    documentation is not only relevant to this matter, but will likely be evidence at the trial on

    the merits.

                                                  9.

           Counsel for the defendants have ignored the powers and authority of this Honorable

    Court, violating this Honorable Court's Judgment of March 14, 2019, by failing to provide
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 239 of 266



    truthful and complete answers to written discovery as well as to provide date(s) in which

    undersigned counsel may depose defendants' corporate representative(s).



           Therefore, plaintiff requests that this Honorable Court order defendants, Humana

    Health Benefit Plan of Louisiana, Inc.,(Humana, Humana of Louisiana), IIumana Health

    Plan, Inc., and Humana Insurance Company, to show cause at an expedited hearing on a

    date and time to be chosen by this Honorable Court why it should not be held in contempt

    of Court and why this Honorable Court should not order the defendants' corporate

    representative to appear to provide truthful and complete testimony before a certified court

    reporter pursuant to the judgment signed March 14, 2019. Finally, because Humana

    violated this Honorable Court's order, Plaintiff requests, and is entitled to sanctions,

    including, but not limited to the striking of Humana's defenses and the costs for the filing

    of this motion and the costs for conducting the deposition.

                                       Respectfully submitted,

                                       GIBBY ANDRY,THJ ANDRY LAW FIRM,LLC




                                       GILBERtv. AND!,IV(SBA# 20056)
                                       828 Baronne Street
                                       New Orleans, LA 70113
                                       Telephone: (504) 522-1000
                                       Facsimile: (504) 522-8000

                                       And

                                       Thomas J. Capella(LSBA # 22293)
                                       Thomas J. Capella, Attorney at Law,LLC
                                       4928 Jasper Street
                                       Metairie, LA 70006

                                 CERTIFICATE OF SERVICE

           I do hereby certify that a copy of the above and foregoing have been served upon
    all counsel for parties hereto by placing same in the U.S. Mail, properly addressed and
    postage prepaid this l'7th day of April,


                                       GIL          V. ANDRY,
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 240 of 266



          24TH JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                     STATE OF LOUSIANA

    NO.: 788-321                                                         DIVISION:"E"

                           CRESCENT CITY SURGICAL CENTRE

                                            VERSUS

    HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA
     OF LOUISIANA),HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                              COMPANY

    FILED:
                                                    DEPUTY CLERK:

                                    RULE TO SHOW CAUSE

          Considering the foregoing;

          IT IS HEREBY ORDERED that Humana Health Benefit Plan of Louisiana, Inc.,

   (Humana, Humana of Louisiana), Humana Health Plan, Inc., and Humana Insurance

    Company, show cause at an expedited hearing on the      (72,5 igy of     722V--

    2019, at 9'7'0 o'clock              why it should not be held in contempt of court and why,

    this Honorable Court should not order Humana Health Benefit Plan of Louisiana, Inc.,

   (Humana, Humana of Louisiana), Humana Health Plan, Inc., and Humana Insurance

    Company, to appear to produce truthful and complete answers to Plaintiff's First Set of

    Interrogatories and truthful and complete responses to Plaintiff's First Set of Request for

    Production of Documents, and to provide dates in which Plaintiff may take the corporate

    deposition(s) of defendants, Humana Health Benefit Plan of Louisiana, Inc., (Humana,

    Humana of Louisiana), Humana Health Plan, Inc., and Humana Insurance Company's

    corporate representative(s); pursuant to this Honorable Court's Judgment of March 14,

    2019. Further, Humana should show cause why sanctions, including, but not limited to the

    striking of Humana's defenses and the costs for the filing of this motion and the costs for

    conducting the deposition should not be awarded.

           Gretna, Louisiana this   /77:lay
                                       ,    of                      ,2019.


                                                     JUDGE


           PLEASE SEE FOLLOWING PAGE FOR SERVICE INSTRUCTIONS
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 241 of 266




    PLEASE SERVE:

    Humana Health Benefit Plan of Louisiana Inc.,
    Humana Health Benefit Plan, Inc., and Humana
    Insurance Company through its Attorneys of Record:
    Craig L. Caesar
    201 St. Charles Ave., Ste. 3600
    New Orleans, LA 70170

    And

    Errol J. King
    Layna Rush
    Daniel P. Guillory
    450 Laurel Street
    Chase Tower North, 20th Floor
    Baton Rouge, LA 70801
       Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 242 of 266


                                                         T7,1-1-79.04,34C,1.        FILED EC., R. RECO RD 04 1 ,"J19 1242:02
                                                                                       o rgan E. Naq ui n. C:''(:LEPK
                                                      2 2(
                                                                                    JE FFE PO N P.A. L31-1.. LA


OILITE7 V,"GIBI3Y"'ANDRY,IV
                                                                                    p(          2_       TEIEP      E:5O4-522IOOD



                                                 t              ),:erlr                                              0555. G.11.3i3Y
                                              THE

8 8;BARONI .STREET. I     NEW ORLEANS   I   LOUISIANA 70113       I     gandry@gkbrand   ylaw•com    I   yvAy.gi1,3byanclrfilaw.corm

                                               Ma rch   20; 2019

     Mr. Craig L. Caesar               Ms. Layna C. Rush
     Baker Donelson Bearman Caldwell & Mr.,Errol j. King, Jr.
     Berkowitz, PC                     Baker Donelson Bearman Caldwell &
     201 St. Charles,Ave., Ste. 3600   Berkowitz, PC
     New Orleans, LA 70170             450 Laurel Street, 20th Floor
                                       Baton Rouge, LA 70801


             Re:     Crescent City Surgical Centre vs. Humena Health Benefit Plan of
                     Louisiana, Inc, (Humana, Humana of Louisiana), Humana Health
                     Plan, Inc., and Humana Insurance Company
                     24th JDC No.: 788-321, Division: "E"

    Dear CounselOrs:

          Pursuant to the attached March 14, 2019 Order, please see attached a list
    of the Humana customers who received medical services from Crescent at
    Humana's direction. The list is complete through October 2018 ,and continues to
    grow. From this day you have thirty (30)days to answer truthfully and completely
    the discovery propounded by Crescent to,HUmana. Also, please provide the dates
    and corporate designees for Humana's corporate deposition so that we may set
    same, within the next thirty days.

          I have attempted to telephone you several times "to ino avail. Please call to
    discuss, my cell phone number is 504-266-8719.

             Kindly acknowledge and advise.

                                            Very truly yours,

                                            GI       Y ANDRY,TH ANDRY LAW FIRM, LLC.

                                               11/11A
                                            GI BERT ANDR , I
    GVA, IV/KGF
    Attachment
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 243 of 266

                                                                                                               637

                                                                     FILED FOR DECO P.D CI :LI(
                                                                                              , 1412.1:1191E::29::::;EI
                                                                     F'air     rdmr, ELY CLERK
            24TH JUDICIAL DISTRICT COURT FOR THE PARAnia)MTRAN


                                      STA FL OF LOUSIANA

     NO.: 788-321                                                              DIVISION:"E'

                             CRESCENT CITY SURGICAL CENT F, F,:z:, R. RE,::: RE) cit
                                                                                    "17 ,e.::1:11312:42):).7
                                                                     P 9organ 7. N.L1        in.    CLE71:::
                                              VERSUS                iEFFEPSC, N .RP
                                                                                  -1, LA               p

     ITHYLANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA
      OF LOUISIANA), HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                                COMPANY

     FILED:
                                                       DEPUTY CLERK:

                                            JUDGMENT

            This matter came for hearing on Thursday, February 28,2019 on Plaintiff's Motion

     to Compel Written Discovery and Defendants' Motion for Protective Order.

            PRESENT: Gilbert, V. Andry, IV, Esq., Attorney for Plaintiff, Crescent City
                     Surgical Centre,

                          Michael J. Winsberg, Esq., Attorney for Plaintiff, Crescent City
                          Surgical Centre;

                          Thomas J. Capella,Esq., Attorney for Plaintiff, Crescent City Surgical
                          Centre;

                          Layna C. Rush, Esq., Attorney for Defendants, Humana Health
                          Benefit Plan of Louisiana, Inc., (Humana, Humana of Louisiana),
                          Humana Health Plan, Inc., and Humana Insurance Company; and

                          Craig J. Caesar, Esq. Attorney for Defendants, Humana Health
                          Benefit Plan of Louisiana, Inc., (Humana, Humana of Louisiana),
                          Humana Health Plan, Inc., and Humana Insurance Company;

            After considering the foregoing motions, evidence and arguments of counsel:

            IT IS ORDERED, ADJUDGED AND DECREED that plaintiff, Crescent City

     Surgical Centre)provide names of the Humana customers who received medical services

     from Crescent City Surgical Centre at Humana's direction within fifteen (15) days of the

     execution of the Protective Order;

            IT IS FURTHER ORDERED, ADJUDGED AND DECREED that defendants,

     Humana Health Benefit Plan of Louisiana, Inc.,(Humana,Humana ofLouisiana), Humana

     Health Plan, Inc., and Humana Insurance Company, answer Plaintiff's First Set of

      Interrogatories truthfully and completely, and respond to Plaintiff's First Set of Request



                                                                                                   EXHIBIT

                                                                                        -2
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 244 of 266




      for Production of Documents, truthfully and completely, within thirty (30) days of the

      receipt of the list ofHumana customers from Crescent City Surgical Centre.

            IT IS FURTHER ORDERED, ADJUDGED AND DECREED that defendants,

     Humana Health Benefit Plan of Louisiana, Inc.,(Humana,Humana ofLouisiana), Humana

     Health Plan, Inc., and Humana Insurance Company, schedule and have set, the corporate

      deposition(s) of their corporate representative(s) within thirty (30) days of execution ofthe

      receipt of the list of Humana customers from Crescent City Surgical Centre.

            Signed this 1j#1, day of `717a•,clt       , 2019, in Gretna, Louisiana.




                                         SEDGE

                                                  S/ WILLIAM C. CREDO, III
                                                  J UDGE PRO TEMPORE




                                                                       A TRUE COPY OF TIE ORIGINAL
                                                                       0      IN TH OFFI E.

                                                                               05PUTY CLERK
                                                                       24'M JUDICIAL DISTRICT COURT
                                                                                   N J'PPA§91,q,
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 245 of 266


                                                                     Fl LEI) FC.:, FEC-C.R.D Tai 1 in 9 1 5:2)71::.DE:
                                                                     Fat t. i       rdt)IT.. CN CLERK
           24TH JUDICIAL DISTRICT COURT FOR TIM PARI§ff


                                       STATE OF LOUISIANA

     NO.: 788-321                                                    DIVISION: "E"

                               CRESCENT CITY SURGICAL CENTRE

                                               VERSUS

     HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA
     OF LOUISIANA), HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                               COMPANY

     FILED:
                                                       DEPUTY CLERK:

                                       PROTECTIVE ORDER

            NOW INTO COURT,through undersigned counsel, come plaintiff, Crescent City

     Surgical Centre ("Crescent Hospital"), and defendants, Humana Health Benefit Plan of

     Louisiana, Inc., Humana Health Plan, Inc., and Humana Insurance Company,("Humana"),

     (collectively "the Parties") who agree to the following procedures for maintaining the

     confidentiality of certain documents to be produced in connection with this proceeding and

     information to be disclosed in this proceeding, which agreement is hereby made the order

     of this Court.

            In consideration of the consent of the Parities, it is hereby ORDERED,

     ADJUDGED AND DECREED that the production and exchange of documents and

     information in this Litigation shall be governed by the following terms:

            1.        All Confidential information, produced or exchanged in the course of this

     Litigation shall be used solely for the purpose ofpreparation and trial of this Litigation and

     for no other purpose whatsoever, and shall not be disclosed to any person, except in

     accordance with the terms hereof.

           2.         "Confidential Information," as used herein, means any information of any

     type, kind or character that is designated as "Confidential Information" by any of the

     supplying or receiving Parties, whether it be a document , information revealed during a

     deposition, information revealed in an interrogatory answer or otherwise. In designating

     information as "Confidential Information," a party shall make such designation only as to



                                                   a
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 246 of 266




      that information that it, in good faith, thinks contains confidential information which is

      based upon good faith factual basis.

             3.     "Qualified Persons," as used herein, means:

                   (a)     Attorneys identified in the signature block below for the Parties to this

                           Agreement in this Litigation and employees of such attorneys to

                           whom it is necessary that the material be shown for purposes of this

                           Litigation, not any other lawsuits or pending actions, regardless if

                           parties to that action are the same or similar to this Litigation.

                   (b)     Actual or potential independenttechnical experts or consultants in this

                           Litigation, who have agreed to be bound by the terms of this

                           Agreement by signing a form substantially similar to Exhibit A,which

                           shall be kept on file by the attorney retaining the expert of consultant

                           in this Litigation;

                   (c)     The Patties to this Agreement or Party representatives.

                   (d)     The Court and/or any mediator, settlement judge, or other person

                           appointed, assigned, o engaged by the Parties or the Court to attempt

                           to resolve all or part of the issues on this action; and

                   (e)     Any other person designated as a Qualified Person by order of the
                           Court, after notice and hearing to all Parties.

            4.      Documents produced in this Litigation may be designated by any party or

     Parties as Confidential Information by marking each page ofthe do cument(s) with a stamp

      stating "Confidential," In lieu of marking the original of a document, if the original is not

      produced, the designating party may mark the copies that are produced.

             5.     Information disclosed at a deposition may be designated by any party as

      Confidential Information by indicating, on the record at the deposition or in writing within

      15 days of receipt of the transcript, that the testimony is Confidential and is subject to the

      provisions of this Agreement. Deposition testimony shall be considered Confidential

     Information until 15 days have elapsed after receipt of the transcript by the Parties.




                                                    .
                                                    7
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 247 of 266




           6.       Confidential Information shall not be disclosed or made available by the

     receiving person to persons other than Qualified Persons.           Copies of Confidential

     Information may be made, or exhibits prepared, by independent copy services, printers or

     illustrators for the purpose of this Litigation, but all copies continue to be Confidential

     Information.

           7.       Nothing in this Agreement shall prohibit Confidential Information from

     being disclosed to a witness during a deposition in this Litigation if such disclosure is

     reasonably necessary for completion of the deposition. Nevertheless, such witness shall

     not be allowed to take any document containing Confidential Information outside the room

     in which the deposition is taking place, and the witness shall be advised that the information

     is Confidential, shall not be disclosed by him to anyone, and is subject to the terms of this

     Agreement.

            S.      Documents unintentionally produced without designation as "Confidential"

     may be retroactively designated as Confidential by notice, in writing, to the other Parties.

     All such documents shall be treated appropriately under the terms of this Agreement from

     the date written notice of the designation is provided to the receiving party.

            9.      All documents to be inspected shall be treated as Confidential during

     inspection and until copies of such documents are provided to the inspecting party. At the

     time of copying for all receiving Parties, all such inspected documents, to be entitled to

     protection under the Agreement, shall be stamped prominently by the producing party as

     provided by Paragraph 4 above.

            10.     Nothing herein shall prevent any counsel of record in this Litigation, to the

     extent legally permissible, from utilizing Confidential Information in the examination or

     cross-examination of any person in this Litigation who is indicated on the document as

     being an author, source or recipient of the Confidential Information, irrespective of which

     party produced such information.

            1 1.    A party shall not be obligated to challenge the propriety of a designation as

     Confidential at the time made, and failure to do so shall not preclude a subsequent challenge

     thereto, In the event that any party to this Litigation disagrees at any stage of these

                                                   3
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 248 of 266




     proceedings with the designation of any information as Confidential or with the designation

     of any person as a Qualified Person, the Parties shall first try to resolve such dispute in

     good faith on an informal basis, such as production ofredacted copies. Ifthe dispute cannot

     be resolved, the objecting party may invoke this Agreement by objecting, in writing, to the

     party who has designated the information as Confidential. The designating party shall

      move the Court for an order preserving the designated status of such information or

      Qualified Person within 14 days of receipt of the written objection, and failure to do so

     shall terminate the status ofsuch information or person. As to any information or Qualified

     Person for which such a Motion is filed, the information or person shall retain its status

      until the Court resolves the dispute.

             12,    The Parties may, by written signed stipulation, provide for exceptions to this

     Agreement, and any party may seek an order modifying this Agreement to the extent

     legally permissible.

             13.    To the extent additional parties are added to this Litigation, they shall be

     subject to this Order unless, by adversary motion, the Court *orders otherwise.

             14.    The designation of a document as Confidential under the terms of this

      Agreement will not alter the burden of proof on the issue of confidentiality if such

      designation is challenged. Instead, the burden of proof will be determined under the

      applicable law.

             15:    Nothing shall be designated as Confidential Information, except information

      of a sensitive nature, information that is commercially valuable or information that, if

      disclosed to persons of knowledge in the area, would reveal a trade secret, proprietary

      information or other financial, technical or business advantages ofthe designating party or

      that is protected under the Health Insurance Portability and Accountability Act of 1996

     ("HIPAA"), its progeny and regulations thereunder: Nothing shall be regarded as

      Confidential Information if it either: (a) is in the public domain at the time of disclosure,

      as evidenced by a written document;(b) becomes part of the public domain, through no

     fault ofthe producing party, as evidenced by a written document; or(c)is lawfully received




                                                   4
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 249 of 266




      at a later date by the receiving party from a third party without restriction as to disclosure,

      provided such third party has the right to make the disclosure to the receiving party.

             16.    No affidavits, briefs, memoranda of law or other paper filed in Court may

      contain disclosure of any Confidential Information, except as follows. In the event a party

      wishes to attach any Confidential Information to any affidavits, briefs, memoranda of law

      or other papers filed in Court, that party shall file the Confidential document's under seal

     with a copy of this Order.

             17.    Contents of Confidential documents may be disclosed to witnesses at a

      deposition and the trial of this Litigation, subject to timely objection, who agree to be

     subject to the provisions of this Agreement, at which time counsel introducing the

     Confidential document shall indicate on the record that the testimony is confidential and

     subject to the provisions of this Agreement, Portions of transcripts containing testimony

     that has been designated confidential shall be marked "CONFIDENTIAL" and shall be

     subject to the provisions of this Agreement.

             18.    Within 90 days after conclusion ofthis Litigation and any appeal thereof, any

     document or material designated Confidential, including all reproductions in the

     possession of any Qualified Person, shall be returned to the producing party at the expense

     of the party claiming confidentiality, except as this Court may otherwise order. As far as

     the provisions of this Agreement or of any protective order entered in this action restrict

      the disclosure or use of information, such provisions shall continue to be binding after the

      conclusion of this Litigation.

             19.    Any party designating any person     as   a Qualified Person, to the extent such

      persons meets those qualifications as provided in Paragraph 3 above, shall have the duty to

     reasonably ensure that such person observes the terms of this Agreement and shall be

      responsible far the failure of any such person to observe the terms of this Agreement.

             20.    In the event that any person violates the terms of this Order, he may be

      determined to be in contempt of Court and subject to any and all fines and penalties

      available under the law.




                                                    5
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 250 of 266




           21.    If any Party receives a subpoena or order demanding the production of any

     Material designated hereunder as "Confidential," the Party receiving such subpoena or

     order shall, within ten (10) days of the receipt of such request and not less than ten (10)

     days prior to the production of any Confidential Material, notify the Designator of such

     subpoena or order.

           22.    Nothing in this Agreement in any way negates or constitutes a waiver of any

     legal privilege applicable to the documents or materials previously mentioned, any other

     objections made in response to plaintiffs or any co-defendant's request for prbduction, or

     any other documents submitted in the confines ofthis Litigation.


            SO ORDERED this       iq-4, day of -1(YloAcK       ,2019, Gretna Louisiana.




                                           J UDGE
                                  Si WILLIAM C. CREDO, ill
                                  JUDGE PRO TEMPORE




                                                                                           ORIGINAL
                                                                        A TRUE COPY OF THE
                                                                                IN TA OFFICE,
                                                  S

                                                                               D EPUTY CLERK
                                                                                      DISTRICT COURT
                                                                      24TH JUDICIAL
                                                                         PAEtISTI OF JEFFERSON.LA.
        Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 251 of 266




                                                                                              TELEEHONE:504-522-100a
GILBERT V."GIBS)"' ANbRy,IV                                                                   FAOSIMILE:,504.522-8000
                                                  Ti" 70            V                         TOLLFktF:.855,8-0.113BY
                                               THE ANDRY LAW FIRM


828 BARONNE STREET    I   NEW ORLEANS,   f   LOUISIANA 70113   I   gandryggibbyandrylaw.com   Www,gibbyandrylw.com

                                              November 15,'201.8

    Via U.S. Mail & E-Mail
    Errol J. King, Jr.
    Layna C. Rush
    Baker Donelson Bearman Caldwell
    & Berkowitz, PC
    450 Laurel Street
    20th Floor
    Baton Rouge, LA 70801

             RE:     Crescent City Surgical Centre v. Humana Health Benefit Plan of Louisiana,
                     I nc., Humana Health Plan, Inc., and Humana Insurance Company
                     24th JDC No.: 788-321, Division "E"

    Dear Mr. King and Ms. Rush:

           Enclosed please find Plaintiffs First Set of Interrogatories and. Plaintiffs First Set
    of Request for Production of Documents`which are hereby propounded upon defendants
    in regards to the above referenced matter. Please respond to same within the time delays
    allowed by law.

           Also enclosed please find plaintiffs Notice of 1441 and 1442 Corporate Video
    Deposition Notice. Please provide me with dates in which Humana's corporate
    representative is available for deposition.

             Kindly acknowledge and advise.

                                             Very truly yours,

                                             GI       ANDRY,                 DRY LAW FIRM, LLC


                                                           V. ANDRY,
    GVA, IV/kgf
    Encls.
    Cc: Thomas Flanagan (via e-mail only)
           Thomas Capella (via e-mail only)
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 252 of 266




           24Th .TUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                     STATE OF LOUSIANA

     NO.: 788-321                                                  DIVISION: "E"

                            CRESCENT CITY SURGICAL CENTRE

                                             VERSUS

     HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA
      OF LOUISIANA),HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                               COMPANY

     FILED:
                                                     DEPUTY CLERK:

                    PLAINTIFF'S FIRST SET OF INTERROGATORIES

     TO: HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,
        (HUMANA,IIUMANA OF LOUISIANA),HUMANA HEALTH PLAN,INC.,
         AND HUMANA INSURANCE COMPANY
         Through their Attorney of Record
         Layna C. Rush
         Baker Donelson Bearman Caldwell & Berkowitz,PC
         Chase North Tower
         450 Laurel Street, 20th Floor
         Baton Rouge,LA 70801

     NOW INTO COURT, through undersigned counsel, comes plaintiff, Crescent City

     Surgical Centre (hereinafter referred to as "Crescent Hospital"), who propounds this First

     Set of Interrogatories upon defendants, Humana Health Benefit Plan of Louisiana, Inc.,

    (Humana, Humana of Louisiana), Humana Health Plan, Inc., and Humana Insurance

     Company,(hereinafter referred to collectively as "Humana"), to be answered under oath,

     within the delays provided by law.

     INTERROGATORY NO. 1:

            Please provide the name, address, telephone number, social security number, date

     of birth and job description of each and every person who assists in answering these

     interrogatories, including a listing of each interrogatory that each person(s) assists in

     answering.




                                                 1
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 253 of 266




    INTERROGATORY NO.2:

           Please identify and list each and every witness that you may call at trial, and provide

    their name, address, telephone number, social security number, date of birth, job

     description and detailed factual description of the testimony you intend to elicit from each.

    INTERROGATORY NO.3:

            Please list each piece of evidence, whether parole or documentary, that you may

     introduce at the trial ofthis matter with particularity, describing in detail each document.

    INTERROGATORY NO.4:

            Please list each expert witness you may call at the trial of this matter with

     particularity, giving the specialty of the expert and a detailed description of the testimony

     of each expert.

    INTERROGATORY NO.5:

            If you have any defenses to the claims by plaintiffs, please list each defense, and

     each fact which supports each defense and each piece ofevidence which supports each fact

     which supports each defense.

     INTERROGATORY NO.6:

            Please list and describe each photograph and video which you have that in any way

     involves the claims complained of herein, and for each such photograph and/or video,

     please provide the name, address, telephone number and social security number of the

     person who took each such photograph and/or video.

     INTERROGATORY NO.7:

            Please list any and all reports submitted or received, statements taken or given, and

     any other documents generated or received by anyone regarding this lawsuit.

     INTERROGATORY NO.8:

            Please list any and all policies ofinsurance, in full force and effect on the date and

     at the time of the incident, as well as any umbrella and/or excess policies that would have

     been in full force and effect during the years 2011 through the present, insurance Humana

     against the types of negligence complained ofherein, up to $100,000,000.00,including the

     name of the insurer and the amount of insurance provided.

                                                   2
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 254 of 266




    INTERROGATORY NO.9:

           For any document that you claim privilege in responding to Plaintiff's First Set of

    Request for Production of Documents, please provide a detailed privilege log, including,

     but not limited to the full name, address, telephone number, social security number, date

    of birth andjob description ofthe author of any document withheld; the full name, address,

    telephone number, social security number, date of birth and job description of the person

    to whom the document was prepared for and forwarded; and a detailed factual description

    of the contents of each document withheld, the date the document was generated and the

    present location of teach document withheld.

    INTERROGATORY NO.10:

           Please list and describe any and all information regarding the facts surrounding the

     cause(s) of action involved in this case.

     INTERROGATORY NO. 11:

            Please list and describe any and all information regarding the established Humana

     in communicating with Crescent Hospital from the time a Humana customer approaches

     Crescent Hospital for medical services which triggers the initial contact by Crescent

     Hospital to determine Humana coverage and responsibility for Humana to pay including

     the out-of-network percentage of responsibility through the providing of medical services

     by Crescent Hospital to Humana customers through the generation of a medical bill by

     Crescent Hospital to Humana, through the approval of the appeal of Crescent Hospital to

     the amount paid by Humana.

     INTERROGATORY NO. 12:

            Please list and describe any and all information regarding any and all agreements

     between Humana and Ochsner Hospital which indicate and/or evidence the percentage of

     billed charges Humana pays Ochsner for medical services provided by Ochsner Hospital

     to Humana customers for the years 2011 through the present date.




                                                 3
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 255 of 266




    ENTERROGATORY NO. 13:

          Please list and describe any and all information which involves or indicates the

    calculation and total amount of money paid to Ochsner Hospital for medical services

    provided to Humana customers for each year beginning in 2011 through the present date.

    INTERROGATORY NO. 14:

          Please list and describe any and all information which involves or indicates the

    percentage of billed shares paid by Humana to Ocshner Hospital for medical services

    provided to Humana customers for each year beginning in 2011 through the present date.

          These Interrogatories are to be deemed continuing so as to require

    supplemental answers under oath, fully and in writing, at any time that additional

    information may be obtained after answers are filed to these Interrogatories, which

    would be furnished if the Interrogatories should be'continuously.

                                     Respectfully submitted,

                                     GIBBY ANp                                    ,LLC


                                          ERT V. ANDRY,IV(LSBA #0056)
                                     82 Baronne Street
                                     New Orleans, LA 70113
                                     Telephone: (504)522-1000
                                     Facsimile: (504)522-8000


                               CERTIFICATE OF SERVICE

          I hereby certify that a copy of the ove d for- ing has been           d upon all
    counsel for parties hereto by via e- i fac i , and/or nited S I.          ail, properly
    addressed and postage prepaid this        4 aA Dece a- ,20

                                             af4erAt...      —.r
                                      IP LBE rT IIErrTi'Y,IV yr"




                                              4
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 256 of 266




           24Th JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                      STA IE OF LOUSIANA

    NO.: 788-321                                                    DIVISION: "E"

                            CRESCENT CITY SURGICAL CENTRE

                                             VERSUS

    HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA
     OF LOUISIANA),HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                              COMPANY

    FILED:
                                                      DEPUTY CLERK:

             PLAINTIFF'S FIRST SET OF REQUEST FOR PRODUCTION OF
                                  DOCUMENTS

    TO: HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,
        (HUMANA,HUMANA OF LOUISIANA),HUMANA HEALTH PLAN,INC.,
         AND HUMANA INSURANCE COMPANY
         Through their Attorney of Record
         Layna C. Rush
         Baker Donelson Bearman Caldwell & Berkowitz,PC
         Chase North Tower
         450 Laurel Street, 20th Floor
         Baton Rouge,LA 70801

            NOW INTO COURT,through undersigned counsel, comes plaintiff, Crescent City

     Surgical Centre (hereinafter referred to as "Crescent Hospital"), who propounds this First

     Set ofRequest for Production ofDocuments upon defendants, Humana Health Benefit Plan

     of Louisiana, Inc., (Humana, Humana of Louisiana), Humana Health Plan, Inc., and

     Humana Insurance Company, (hereinafter referred to collectively as "Humana"), to be

     answered under oath, within the delays provided by law.

     REQUEST NO. 1:

            Please provide certified copies of any and all policies ofinsurance in full force and

     effect for the years 2011 through the present, insuring the defendants against the claims

     complained of herein, up to $100,000,000.00, including the name of the insurer and the

     amount of the insurance provided.

     REQUEST NO.2:

            Please produce each piece of evidence which you plan to introduce at the trial of

     this matter.

                                                  1
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 257 of 266




    REQUEST NO.3:

           Please produce each piece of evidence which supports each fact which supports each

    defense, if any, which defendants have to this claim.

    REQUEST NO.4:

           Please produce any and all reports or other documents generated by anyone,

    including but not limited to expert witness reports obtained in regards to this matter.

    REQUEST NO. 5:

            Please produce each video and/or photograph which in any way involves the matter

    complained of herein.

    REQUEST NO. 6:

            Please produce a copy ofeach and every statement taken ofany witness or ofanyone

    in connection with this matter.

    REQUEST NO.7:

            Please produce any and all reports or other documents generated by anyone

     regarding the claims made the basis of this suit.

     REQUEST NO.8:

            Please produce any and all information regarding each and every witness that you

     may call at trial, including their name, address, telephone number, social security number,

     date of birth,job description and a detailed factual description of the testimony you intend

     to elicit from each.

     REQUEST NO. 9:

            Please produce any and all information regarding each expert witness you may call

     at the trial of this matter, including the area of expertise of each, as well as a detailed

     description ofthe information you intend to elicit from each.

     REQUEST NO. 10:

            Please produce any and all information regarding each and every defense you have

     to plaintiff's claims and if you claim any defenses, please list each fact which supports each

     defense and each piece of evidence, whether documentary or parole, which you contend

     supports each fact which supports each defense.

                                                   2
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 258 of 266




     REQUEST NO. 11:

           Please produce any and all information, facts, and/or evidence which supports of

    justifies Humana's use of the term "allowable" in determining or explaining how much to

     pay or not pay Crescent Hospital for medical services provided by Crescent Hospital to

     Humana customers from 2011 through the present date.

     REQUEST NO. 12:

           Please produce any and all information regarding the use and/or application of

     Facets in determining what to pay or not pay Crescent Hospital for medical services

     provided to Humana customers from 2011 through the present date.

     REQUEST NO. 13:

           Please produce any and all information established by Humana in communicating

     with Crescent Hospital from the time a Humana customer approaches Crescent Hospital

     for medical services which triggers the initial contact by Crescent Hospital to determine

     Humana coverage and responsibility for Humana to pay including the out-of-network

     percentage of responsibility through the providing of medical service by Crescent Hospital

     to Humana customers through the generation of a medical bill by Crescent Hospital to

     Humana, through the approval of the appeal of Crescent Hospital to the amount paid by

     Humana.

     REQUEST NO.14:

            Please produce any and all information regarding any and all agreements between

     Humana and Ochsner Hospital which indicate and/or evidence the percentage of billed

     charges Humana pays Ochsner for medical services provided by Ochsner Hospital to

     Humana customers for the years 2011 through the present date.

     REQUEST NO 15:

            Please produce any and all information which involves or indicates the calculation

     and total amount of money paid to Ochsner Hospital for medical services provided to

     Humana customers for each year beginning in 2011 through the present date.




                                                 3
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 259 of 266




    RESQUEST NO.16:

          Please produce any and all information which involves or indicates the percentage

    of billed charges paid by Humana to Ochsner Hospital for medical services provided to

    Humana customers for each year beginning in'2011 through the present date.


    REQUEST NO. 17:


          Please produce any and all e-mail correspondence regarding Crescent Hospital

    generated by or received by Humana from 2011,through 2017.


    REQUEST NO. 18:


          Please produce any and all in-network signed contracts with participating specialty

    providers with attached rate sheets for each year from 2011 through 2017.


    REQUEST NO. 19:


          Please produce copies of any and all rate sheets attached to each and every in-

    network specialty hospital from 2011 through the present date.


    REQUEST NO. 20:


           Please produce any and all in-network signed contract with attached rate sheets.


           These Request for Production of Documents are to be deemed continuing so as

    to require supplemental answers under oath, fully and in writing, at any time that

    additional information may be obtained after answers are filed to these

    Interrogatories, which would be furnished if the Interrogatories should be

     continuously.

                                      Respectfully submitted,

                                      GIBBY AN Ry,                                    ,LLC


                                      GILB RT V ANDRY,IWO                  # 20056)
                                      828 aronne Street
                                      New Orleans, LA 70113
                                      Telephone: (504)522-1000
                                      Facsimile: (504) 522-8000
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 260 of 266




                               CERTIFICATE OF SERVICE


          I hereby certify that a copy of the/above and foregoing has been served upon all
    counsel for parties hereto by via e-nefa           audio United ,$-tat"   ail, properly
    addressed and postage prepaid this               Dece met, 2018:

                                                               ,
                                                               e           --
                                     GIOERT V. AND




                                                5
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 261 of 266




           24 rH JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                     STA1B OF LOUSIANA

    NO.: 788-321                                                    DIVISION: "E"

                            CRESCENT CITY SURGICAL CENTRE

                                             VERSUS

     HUNIANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA
      OF LOUISIANA),HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                               COMPANY

    FILED:
                                                      DEPUTY CLERK:

     NOTICE OF 1441 AND 1442 CORPORATE VIDEO DEPOSITION OF HUMANA
      HEALTH BENEFIT PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA OF
     LOUISIANA),HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE
                                COMPANY

     TO: HUMANA HEALTH BENEFIT PLAN OF LOUISIANA,INC.,
        (HUMANA,HUMANA OF LOUISIANA),HUMANA HEALTH PLAN,INC.,
         AND HUMANA INSURANCE COMPANY
         Through their Attorney of Record
         Layna C. Rush
         Baker Donelson Bearman Caldwell & Berkowitz,PC
         Chase North Tower
         450 Laurel Street, 20th Floor
         Baton Rouge,LA 70801

           PLEASE TAKE NOTICE that plaintiff; Crescent City Surgical Centre,

    (hereinafter referred to as "Crescent Hospital") by and through undersigned counsel will

     take the corporate deposition ofHumana Health Benefit Plan ofLouisiana,Inc.,(Humana,

     Humana of Louisiana), Humana Health Plan, Inc., and Humana Insurance Company,

    (hereinafter referred to as "Humana"), pursuant to Rules 1441 and 1442 of the Louisiana

     Code of Civil Procedure, for all purposes allowed, before a duly qualified court reporter by

     stenographer, or videographer, at the offices of Baker Donelson Bearman Caldwell &

     Berkowitiz,PC,Chase North Tower,450 Laurel Street, 20th Floor, Baton Rouge,Louisiana

     70801 on the       day of                  ,2019 at          a.m., and continuing from day

     to day until competed, at which time and place you are hereby invited to attend and

     participate as you deem appropriate.

           Please take further notice that Humana is required to produce said deposition

     individuals of Humana Health Benefit Plan of Louisiana, Inc., (Humana, Humana of
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 262 of 266




    Louisiana), Humana Health Plan, Inc., and Humana Insurance Company, most

    knowledgeable regarding the information requested in Exhibit "A" attached hereto and to

    produce the documents and Things identified in Exhibit"B" which is attached hereto.

          This notice is deemed to be good and valid until such time as the above witness has

    been completely deposed.

                                      Respectfully submitted,

                                      GIBBY ANDRY,THE ANDRY LAW FIRM,LLC


                                      GILBERT V. ANDRY,IV(LSBA # 20056)
                                      828 Barorme Street
                                      New Orleans, LA 70113
                                      Telephone: (504)522-1000
                                      Facsimile: (504)522-8000

                                CER I     ICATE OF SERVICE

           I do hereby certify that a copy ofthe foregoing has been forwarded to all counsel of
    record, postage prepaid and properly addressed, by depositing same in the United States
    Mail on the        day of                  ,2018.


                                       GILBERT V. ANDRY,IV
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 263 of 266




                                          ATTACHMENT A

      TO NOTICE OF CORPORATE DEPOSITION HUMANA HEALTH BENEFIT
        PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA OF LOUSIANA),
      HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE COMPANY

          Please produce the most knowledgeable corporate representative to give truthful and
                         complete testimony regarding each ofthe following:

                                            DEFINITIONS

              1.    "Humana" shall refer to Humana Health Benefit Plan of Louisiana, Inc.,
                    (Humana, Humana of Louisiana), Humana Health Plan, Inc., and Humana
                     Insurance Company.
              2.    "Crescent Hospital" shall refer to Crescent City Surgical Centre.
              3.    "Identify" as to a person means to provide their full name, address,telephone
                     number, business address, and title.

     1.       Any and all information regarding the facts surrounding the cause(s) of action
              involved in this case.

    2.        Any and all information regarding each and every witness that you may call at trial,
              including their name, address, telephone number, social security number, date of
              birth, job description and a detailed factual description of the testimony you intend
              to elicit from each.

              Any and all information regarding each expert witness you may call at the trial of
              this matter, including the area of expertise of each, as well as a detailed description
              ofthe information you intend to elicit from each.

     4.       Any and all information regarding each and every piece of evidence that you may
              introduce at the trial of this matter, including a detailed factual description of each
              item.

     5.       Any and all information regarding each and every defense you have to plaintiff's
              claims and if you claim any defenses, please list each fact which supports each
              defense and each piece of evidence, whether documentary or parole, which you
              contend supports each fact which supports each defense.


     6.       Any and all information, facts, and/or evidence which supports or justifies
              Humana's use of the term "allowable" in determining or explaining how much to
              pay or not pay Crescent Hospital for medical services provided by Crescent Hospital
              to Humana customers from 2011 through the present date.

     7.       Any and all information regarding the continuous on-going business relationship
              between Humana and Crescent Hospital regarding medical services provided by
              Crescent Hospital to Humana customers from 2011 through the present date.

     8.       Any and all information regarding the role and/or conduct of the Humana appeals
              process involving the use or application ofFacets in determining what to pay or not
              pay Crescent Hospital for medical services provided to Humana customers from
              2011 through the present date.

     9.        Any and all information regarding the established Humana process and procedure
               in communicating with Crescent Hospital from the time a Humana customer
               approaches Crescent Hospital for medical services which triggers the initial contact
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 264 of 266




            by Crescent Hospital to determine Humana coverage and responsibility through the
            providing of medical services by Crescent Hospital to Humana customers through
            the generation of a medical bill by Crescent Hospital to Humana, through the
            approval of the appeal of Crescent Hospital to the amount paid by Humana.

     10.    Any and all information regarding any and all agreements between Humana and
            Ochsner Hospital which indicate and/or evidence the percentage of billed charges
            Humana pays Ochsner for medical services provided by Ochsner Hospital to
            Humana customers for the years 2011 through the present date.

     1 1.   Any and all payment analyses which calculate and total the amount of money paid
            to Ochsner Hospital for medical services provided to Humana customers for each
            year beginning in 2011 through the present date.

     12.    Any and all payment analyses which indicates the percentage ofbilled charges paid
            by Humana to Ochsner Hospital for medical services provided to Humana
            customers for each year beginning in 2011 through the present date.

     13.    Any and all information regarding the total amount of premiums collected by
            Humana each year here in Louisiana from its customers,

     14.    Any and all information regarding the amount of monies presently reserved by
            Humana.

     15.    Any and all information regarding the monies given by Humana back to the
            community for each year from 2011 through the present date.
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 265 of 266




                                       ATTACHMENT B

      TO NOTICE OF CORPORATE DEPOSITION HUMANA HEALTH BENEFIT
         PLAN OF LOUISIANA,INC.,(HUMANA,HUMANA OF LOUSIANA),
      HUMANA HEALTH PLAN,INC., AND HUMANA INSURANCE COMPANY

           Please produce any and all types of documents including, but not limited to all
    writings, written communication, correspondence, catalogs, forms, records invoices, etc.,
    related to each and every one ofthe items listed in Attachment"A" hereof.

           Any and all information regarding the facts surrounding the cause(s) of action
           involved in this case.

    2.     Any and all information regarding each and every witness that you may call at trial,
           including their name, address, telephone number, social security number, date of
           birth, job description and a detailed factual description of the testimony you intend
           to elicit from each.

    3.     Any and all information regarding each expert witness you may call at the trial of
           this matter, including the area of expertise of each, as well as a detailed description
           ofthe information you intend to elicit from each.

    4.     Any and all information regarding each and every piece of evidence that you may
           introduce at the trial of this matter, including a detailed factual description of each
           item.

    5.     Any and all information regarding each and every defense you have to plaintiff's
           claims and if you claim any defenses, please list each fact which supports each
           defense and each piece of evidence, whether documentary or parole, which you
           contend supports each fact which supports each defense.


    6.     Any and all information, facts, and/or evidence which supports or justifies
           Humana's use of the term "allowable" in determining or explaining how much to
           pay or not pay Crescent Hospital for medical services provided by Crescent Hospital
           to Humana customers from 2011 through the present date.

     7.    Any and all information regarding the continuous on-going business relationship
           between Humana and Crescent Hospital regarding medical services provided by
           Crescent Hospital to Humana customers from 2011 through the present date.

     8.    Any and all information regarding the role and/or conduct of the Humana appeals
           process involving the use or application ofFacets in determining what to pay or not
           pay Crescent Hospital for medical services provided to Humana customers from
           2011 through the present date.

     9.    Any and all information regarding the established Humana process and procedure
           in communicating with Crescent Hospital from the time a Humana customer
           approaches Crescent Hospital for medical services which triggers the initial contact
           by Crescent Hospital to determine Humana coverage and responsibility through the
           providing of medical services by Crescent Hospital to Humana customers through
           the generation of a medical bill by Crescent Hospital to Humana, through the
           approval ofthe appeal of Crescent Hospital to the amount paid by Humana.

     10.   Any and all information regarding any and all agreements between Humana and
           Ochsner Hospital which indicate and/or evidence the percentage of billed charges
Case 2:19-cv-09540-CJB-MBN Document 1-3 Filed 04/18/19 Page 266 of 266




            Humana pays Ochsner for medical services provided by Ochsner Hospital to
            Humana customers for the years 2011 through the present date.

     1 1.   Any and all payment analyses which calculate and total the amount of money paid
            to Ochsner Hospital for medical services provided to Humana customers for each
            year beginning in 2011 through the present date.

     12.    Any and all payment analyses which indicates the percentage ofbilled charges paid
            by Humana to Ochsner Hospital for medical services provided to Humana
            customers for each year beginning in 2011 through the present date.

     13.    Any and all information regarding the total amount of premiums collected by
            Humana each year here in Louisiana from its customers.

     14.    Any and all information regarding the amount of monies presently reserved by
            Humana.

     15.    Any and all information regarding the monies given by Humana back to the
            community for each year from 2011 through the present date.
